(1)
– Mr President, yesterday, you addressed us prior to your election, and your own words were that we must do away with all the grey areas that do damage to this Parliament. There is one decision that many Members find incomprehensible, and that is the quaestors’ decision on 26 May, which has meant that over two hundred former Members of this House have drawn a daily subsistence allowance for yesterday. I would ask you to have this matter investigated, and also to consider whether this allowance can be withheld, as it has led to the taxpayer yet again having to cough up between EUR 50 000 and EUR 100 000.
Thank you very much, Mr Martin. We will examine your comment and the appropriate measures will be taken if necessary.
The next item is the joint debate on the Report of the European Council and the Commission Statement – European Councils of 17, 18 and 29 June 2004 – and the Council Statement – Six months of the Irish Presidency.
(President Borrell, President Prodi, honourable Members of the European Parliament, ladies and gentlemen, I am very pleased to be here today at this first Plenary session of the new European Parliament. I would like to take this opportunity to congratulate all Members, from across the twenty-five Member States of the European Union, on their election last month in the greatest supranational exercise in democracy that the world has ever known. It is good to see familiar faces and new faces alike.)
Mr President, I see that some Members are having difficulty receiving their Irish language interpretation. Perhaps when Irish is fully recognised in Europe we will have one difficulty less.
I am very pleased to be here today at the first plenary session of the new European Parliament. I would like to take the opportunity to congratulate all Members, from across the 25 Member States of the European Union, on their election last month in the greatest supranational exercise in democracy that the world has ever known. It is good to see familiar faces and new faces alike in this new Parliament.
I would also like, President Borrell, to congratulate you on your election to the post of President of the European Parliament and to wish you well. In Ireland, and particularly as outgoing presidency, we are very conscious of the crucial and constructive role played by the Parliament in the work of the European Union. During our presidency we enjoyed an immensely cooperative and mutually supportive relationship with the European Parliament, which was an essential element in the realisation of many of our presidency goals. I wish you every success in the exercise of your office over the coming years.
I have come here today to report on the outcome of the June European Council and on the work of the Irish presidency of the Council for the first six months of 2004. Before I do, however, I want to outline the two key principles which underlined Ireland's presidency and indeed underpin Ireland's general approach to European affairs.
The first and most basic principle that informed our approach was that Europe must work - and must be seen to work - for its people. Too often, the debate on European issues can drift into a world of jargon and theory. In doing so it runs a real risk of losing the attention and, in due course, the support of its citizens.
The European Union is not a matter of theory. It has and will continue to make a real difference to the lives of its citizens. Without it, Europe could not have recovered from the devastation of the world wars. Without it, Europe could not have created a vibrant single market and a strong and stable single currency. Without it, we would not have had the frameworks of social and environmental protection which are the cornerstones of the European model. And, of course, without it we would not have been in a position to embrace and support the Europeans who have suffered half a century of totalitarian oppression.
We all need to focus on making the new enlarged European Union relevant and responsive to our citizens. To do so we need to focus on that which unites us rather than that which divides us. We need to focus on the key concerns of the citizen: jobs, social and environmental protection, peace and security. They have been the ingredients of Europe's success. They must remain at the centre of our attention as leaders, legislators and Europeans.
The second principle that has underpinned our approach to Europe has been the principle of fairness. Whether you are large or small - as Ireland is - rules matter. The fair, even-handed and transparent application of those rules matters even more. The European Union has created a zone where the concerns of all can be respected, the identities of all can be strengthened and the fundamental interests and rights of all can be protected. It is essential that the traditions of equality, fairness and cooperation that have been the keystones of the European Union be reinforced in the new enlarged Union.
When I addressed this House in January, I set out five main areas of work for the Irish presidency. We wanted a speedy and successful outcome to the work of the Intergovernmental Conference. We wanted a successful enlargement and we wanted to progress the ongoing enlargement negotiations. We were determined that the Spring European Council would help to revitalise and reinvigorate the Lisbon Strategy. I reported comprehensively on this issue to Parliament in March 2004. In the Justice and Home Affairs area we wanted to deliver on the commitments made in the Amsterdam Treaty and in the Tampere programme. Last, but by no means least, we sought to give renewed coherence and impetus to the European Union’s external agenda.
One of the main issues on our agenda, and one on which, I am delighted to say, we had a successful outcome, was the nomination of the new President of the European Commission. José Manuel Durão Barroso played a full part in the search for the next President of the Commission. It was only towards the end of the process that he allowed his name to go forward as a candidate for the position. I was therefore very pleased that the European Council by consensus agreed to propose Mr Durão Barroso as its nominee for President of the European Commission.
At such a crucial time in the Union's development we could not have found a better candidate. He is a man who is prepared to lead and is able to take decisions. He is a committed European and has a deep understanding of the interests of all Member States, large and small, old and new. I have no hesitation in recommending him to you.
I am also delighted that it was possible to reach agreement on other important appointments. Javier Solana, who has been outstanding in his present functions, will continue in the post of Secretary-General of the Council, and Pierre de Boissieu will continue as Deputy Secretary-General. On the entry into force of the European Constitution, following its ratification in every Member State, Secretary-General and High Representative Solana is set to become the Union’s first Foreign Minister.
A particular highlight of our presidency was, of course, the agreement we reached on a new Constitution at the Intergovernmental Conference on 18 June. This was the culmination of more than two-and-a-half years' work that began with the Laeken Declaration in December 2001. The new Constitution is a tribute to the commitment and political will of all of the participants in the European Convention and the Intergovernmental Conference.
Today, nonetheless, I want to pay a special tribute to the work of the European Parliament. Throughout the process, in the European Convention and the IGC, Parliament has shown a deep sense of commitment to the European Union and to the citizens whose interests it directly represents. The Convention outcome in particular - the great bulk of which was unaltered in the Intergovernmental Conference - reflected much that was brought to the table by the representatives of this Parliament.
I am conscious, too, that in the course of the Intergovernmental Conference the same positive, flexible and constructive attitude was struck throughout. I want to acknowledge especially the hard work that was done to find solutions to issues of particular concern to Parliament, and which was essential to finding an overall agreement. A final deal would not have been possible without the assistance and commitment of Parliament. I want to express my warmest thanks to you all, in particular to Mr Brok and Mr Hänsch and, of course, the former President of the European Parliament, Mr Cox. They gave enormous help, assistance and commitment to me and Mr Roche, my Minister for Europe, who is with me today. We deeply appreciate all their help.
You will all be more than familiar at this stage with the contents of the Constitution. I would still nonetheless like to highlight some of the features that make it such a positive step forward for the Union. We have succeeded in setting down clearly in one single document what the Union is and what the Union does. We have defined a set of values and objectives that we can all share and which make the European Union unique across the world.
We have enhanced the democratic legitimacy of the European Union by extending the powers of the European Parliament. We have also strengthened the role of national parliaments and opened the Council of Ministers to more public scrutiny. We have clarified the division of powers between the Union and the Member States. It is now clear how decisions are taken, and who is entitled to take them. The principles of subsidiarity and proportionality have also been strengthened.
We have incorporated the Charter of Fundamental Rights as an integral part of the Constitution. In a significant advance in the area of human rights, the Union's institutions and the Member States when implementing Union law will be bound by the Charter, and the Union's citizens will have the right to legal redress if they feel their rights have not been upheld. In addition, the Union is to accede to the European Convention on Human Rights, which will help to ensure consistency between the Courts in Strasbourg and Luxembourg.
We have agreed an institutional framework that fully respects the rights of all Member States in all of the Union's institutions. Each Member State will nominate a member of the Commission until 2014. At that time a move will be made to a smaller Commission with members from two-thirds of the Member States selected on the basis of absolutely equal rotation, unless the European Council decides unanimously to fix a different size. We have thus provided the basis for an effective Commission into the future which, I know you agree, is of crucial importance for the Union.
The principle of double majority voting, enshrining the dual nature of the Union as a Union of States and citizens, will be implemented in a way that respects the concerns of all IGC participants and enhances the efficiency of decision-making. The new team presidency arrangements bringing three Member States together to implement an agreed programme will help the Council to become more effective and efficient. The new permanent President of the European Council, Foreign Minister and External Action Service will enhance coordination and allow the Union to play a more effective role in the wider world.
These are all remarkable achievements, which many would have believed impossible at the outset of the Convention process. I thank all those in the Convention, all those who helped us, my good colleague the President of the Commission Mr Prodi, his colleagues who worked so hard to help us in our work, and, of course, Mr Giscard d'Estaing, who was the President of the Convention. Work is now getting under way to prepare the text for signature by Heads of State or Government on 29 October in Rome. Following signature, attention will focus on ratification, which is intended to be concluded at the latest by 1 November 2006.
Some Member States will hold referendums, others will ratify the text using parliamentary procedures. Irrespective of the choices made by Member States, it is incumbent on us all to explain what is in the Constitution, and why it will be so beneficial for the Union, the Member States and especially our citizens. The questions posed at the European Council in Laeken in December 2001 - how to make the Union more effective and efficient; how to prepare it to play a more effective role in the wider world, and how to bring the Union closer to its citizens - have been well answered. Our new Constitution will equip us to meet, with confidence, the challenges that the Union is facing as it continues to widen and deepen.
The Union has undergone a lengthy and exhaustive process of Treaty change in recent years. It is now time for us to have the confidence to see the new Constitution as the Union's bedrock in the same way that the Treaty of Rome has served us so well over the course of more than half a century. Our focus must now turn fully to formulating and implementing those policies our citizens expect of us.
As our Union enlarges, continuing to be able to take decisions that will serve the needs of our people will be critical. The new European Constitution will enable the Union to engage constructively with the future challenges and opportunities that it will face.
During our six-month term as presidency, Ireland was honoured and privileged to welcome 10 new Member States into the European Union on 1 May. We marked the occasion by a formal and symbolic ceremony - a 'Day of Welcomes' - in Dublin. This was a truly historic moment for the European Union. It was a moment of great opportunity and hope for all the people of Europe.
Of course, the enlargement process did not end on 1 May. We are delighted to have achieved substantial progress in negotiations with Bulgaria and Romania. The European Council noted with great satisfaction that Bulgaria had provisionally closed negotiations in all outstanding chapters. In addition, Romania made significant progress, provisionally closing negotiations in three chapters of the . As an example of a very concrete step towards accession, work has just commenced, under the Dutch presidency, on the drafting of the Accession Treaty. We encourage both countries to maintain and accelerate their efforts and look forward to their accession in January 2007, if they are ready.
The June European Council welcomed the significant progress which Turkey has continued to make in the reform process, and the sustained efforts of the Turkish Government to meet the Copenhagen political criteria. The Union has reaffirmed its commitment that, if the December European Council decision on the fulfilment of the political criteria is positive, accession negotiations with Turkey will be opened without delay. This decision will be taken on the basis of the Commission's report and recommendation. It will be taken in an objective and transparent manner.
Also in June the European Council decided that Croatia is a candidate for membership and that negotiations should begin early in 2005.
Our presidency had responsibility for managing the initial phase of negotiations on the future Financial Perspectives which will determine funding for the Union from 2007 to 2013. Our aim was to examine the Commission's ideas in detail and to offer feedback to the Commission in preparing its legislative proposals. This we did, and the June European Council found the report we prepared to be a useful contribution. In June we also agreed to reach political agreement on the dossier next year.
The focus of our presidency in the Justice and Home Affairs area was on the delivery of commitments under the Amsterdam Treaty and in the broader Tampere programme for the creation of an area of freedom, security and justice. The last six months saw very substantial progress. We adopted the asylum qualifications directive and achieved political agreement on the asylum procedures directive. The two cornerstones for a common asylum system are now in place.
We moved the agreement on establishing a European Border Management Agency forward. This is a significant measure in the effort to fight illegal immigration. We also reached political agreement on the admission of third country nationals for studies and related purposes which recognises the positive contribution that legal migration makes to the Union. We worked to facilitate better access to justice across borders for citizens of the Union, adopting, for example, the victims of crime directive to ensure compensation to victims of violent crime.
2004 marks the end of this five-year Tampere programme. In June the European Council agreed that the time had come to launch the next phase of the process and the Commission will now prepare proposals for consideration in December.
In the related area of terrorism, and in the aftermath of the appalling terrorist attacks in Madrid, the March European Council adopted the Declaration on Combating Terrorism. In June we noted the significant progress made in implementing the measures set out in the Declaration and the work of the European Union Counter-Terrorism Coordinator. The next steps are now mapped out in the revised plan of action, which was also adopted in June.
In the external relations area we sought to give renewed coherence and impetus to the European Union’s complex external agenda guided by the European security strategy adopted by the European Council last December. I believe that our efforts in this area were very successful.
We emphasised effective multilateralism, conflict prevention and the development of a European Security and Defence Policy. We worked to strengthen and develop key partnerships, including the transatlantic relationship, on the basis of our shared interests and values. We worked hard to ensure that the Millennium Development Goals, with their strong emphasis on poverty eradication and sustainable development and the HIV/AIDS pandemic, were given the high focus that they deserve.
Many of you in this Parliament follow closely a range of external relations issues which are of particular interest to you and your constituents. You know, therefore, the progress that has been made during the past six months and what remains to be done in many challenging areas. Across the range of issues - be it the transatlantic relationship, the European Union's engagement with Africa or the need to strengthen our relations with Russia and with Asia - we can report real and lasting progress.
We have circulated a report on Ireland's presidency of the European Union to each Member of Parliament which sets out the key developments in the external agenda for our six-month term, as well as developments in relation to the Union's internal agenda. I will be happy to respond to your queries in the debate that follows.
It has been a challenging and rewarding six months for us all. At the beginning of the presidency, when I addressed this House, I said that our overall objective was to secure outcomes that would have a positive impact on the lives of Europe's people.
I strongly believe that, with the successful enlargement of the Union, the agreement on the European Constitution, the good progress made over the last six months on the Lisbon Agenda and Justice and Home Affairs, as well as in our relationships with key partners, the Union has made a great step forward. We must all continue to work to communicate better with our citizens so that they can become better informed and engaged in relation to developments within the Union which affect their daily lives in so many positive ways.
I have no doubt that the Netherlands presidency will be as successful as we know it will be challenging. Like Parliament, I wish it well.
The theme of Ireland's presidency was 'Europeans working together'. During the last six months, I believe that the Council and the European Parliament have worked together in an exemplary way. The experience has left me firmly convinced that, working together cooperatively - as Member States and institutions - we can build a better Europe and contribute to a fairer, more secure and more peaceful world.
It is a great honour for me to report on the six months of the Irish presidency, but it is not just on the six months, because in any presidency there is a lead-in of about a year. Thus, for the last 18 months I have been dealing with the leaders of the groups in Parliament. I wish to thank them for the time they gave to me and their visit to Dublin in December 2003. They gave me very good advice. Throughout the presidency both Minister Cowen and Minister Roche in particular were here many times. Courtesy was shown to all my colleagues. We were determined to work closely with Parliament, to give it a lot of time, listen to its views and to reflect that through the institutions and our work.
The experience has been enormously rewarding. It is a challenge for a small country. We do not have 800 officials to bring to European Council meetings, nor three planes. We do not have an enormous bureaucracy. We have Ambassador Anderson and her people, who worked very hard in Brussels for us, and our people who worked here in Parliament. It adds up to a small team and thus we got to know so many of the people here personally. For that reason, I wish to say how delighted I am to be here today, to thank you for your cooperation and to wish the new Parliament well, in particular the newly elected Members. They start an exciting part of their own political careers. I wish to say to the returning Members that I hope we in Ireland can keep up the good relationships that we have established. In particular I wish all my Irish colleagues of all political persuasions well for the six months ahead.
Lastly, as I said at the outset to you, President Borrell, you have a difficult job - a very demanding task - both within Parliament and internationally. I wish you every success with it.
. – Mr President, my esteemed , ladies and gentlemen, first of all let me congratulate the new President once again on his recent election, and I am delighted to see the Members elected in all the Member States meeting at last in Parliament in an enlarged plenary. For the first time, one can reach out in this House and touch the new Europe, and this is an exciting and significant event.
Our Union now needs the tools for making decisions and taking action. This links in with what the has just said about the successes of the Irish Presidency and especially the outcome of the European Council. I congratulate the Irish Presidency, and Bertie Ahern in particular, together with his colleagues, on their diplomatic skills, political sense and great commitment to the European cause.
First, the Intergovernmental Conference closed during the last term with agreement on the European Constitution. As everyone knows, the last stretch on the road to a constitution is always the hardest, and the Irish Presidency directed the Conference with respect for everyone’s positions and attention to every detail. It proposed innovative solutions without losing the overall balance, and it convinced all parties that this is both a strong document and a serious and realistic compromise. In other words, this Constitutional Treaty is today the best possible agreement. We must not underestimate the work of the , who made a great personal effort to overcome the obstacles on the most sensitive issues. If we look back at the last five years, we cannot fail to see the extraordinary developments in our Union. When I addressed this House for the first time on 5 May 1999, the Treaty of Amsterdam had only just come into force. Nobody imagined at that time that we might be having a new Constitution. Now, however, it seems obvious to us that not only does it exist but it is also needed, and the reason is simple: the Constitution enables the Union to operate more efficiently in the interests of our citizens.
The Constitution strengthens democracy, transparency and the sense of responsibility. It contains our values and our principles, and it provides a solid legal basis for our policies. I want to underline the fact that above all it includes the Charter of Fundamental Rights and introduces the double majority principle for Council decisions made by qualified majority. Nobody is pretending that this is a perfect Constitution. The Commission, as you well know, would have preferred stronger powers for the Union in certain areas, particularly economic governance. In this respect, I welcome the recent European Court of Justice decision clarifying certain rules in the Treaty and the Stability and Growth Pact. Unanimity is still required in areas such as taxation, own resources, the financial perspective and, in part, social policy and foreign policy. Even so, the Constitution is clearly a great step forwards along the road to European integration, and in the near future we must all work together and focus on the ratification process.
Voters will be called upon to give their views on the Constitution in many countries in referendums. Whether there is a popular referendum or parliamentary ratification, this is the moment when positions must be made clear. Over the next few months, we must therefore explain to the voters what the Union is and what it is not, why we have to make it work properly and what the new rules are. We must launch a thorough debate on the Constitution and what it means for the future of Europe. We must ensure that the referendums or parliamentary votes are not just a reflection of the political situation in each Member State but provide an informed and considered response to the real issues at European level.
The real issue, as I was saying, is Europe itself, because rejecting the Constitution would be an enormous setback to the integration process. My fear, in effect, is that national questions will overshadow the real issues in the European debate and that short-term vested interests will end up jeopardising the step forwards that the Constitution will enable us to take. That means that first of all we have to raise the right questions in the national debates in each country. In particular I want to reply to a criticism that has been circulating for some time, according to which the Constitution is a step backwards in the European social dimension. I must say that that is not the case. The Constitution retains the Union’s common policies substantially unchanged, but creates a frame of reference within which the institutions can act for the common interest with greater focus. This applies both to measures involving the internal market and to social policy.
Ladies and gentlemen, I remind you that the Constitution also takes some steps forward. Full employment and social progress have become the Union’s goals, while gender equality and minority rights are recognised as common values of the Member States. It also lays down that the Union must promote economic, social and territorial cohesion, as well as solidarity among the Member States; that the Union recognises and formally promotes the role of both sides of industry at European level and facilitates their dialogue while fully respecting their autonomy; and that the Union’s commercial policy must not hinder the organisation of social, educational and health services. Lastly, it recognises the value of public services and their role in promoting social and territorial cohesion. Overall, therefore, the Constitution is more ambitious, more coherent and more comprehensive than the current Treaties even in the social sphere.
These are essentially political rather than technical points, and we must continue our political work in order to make progress in this direction. Our citizens always take more notice of Europe’s social dimension, and a more political Union will thus help to consolidate it. I therefore beg all Members to ensure that the citizens know what the real issues on the table are when we have to ratify the Constitution. Voting for the Constitution also means voting for this diverse European social framework.
The Constitution is certainly an achievement of historic dimensions, but it is not the only decision taken by the last European Council. Among the other items, I recall the recognition of Croatia as a candidate country. This decision confirms the Union’s willingness to hold out the prospect of accession to the tormented countries in that part of our continent. Now that the Council believes that Croatia meets the Copenhagen criteria, negotiations can begin early in 2005. The Macedonian Government has also now submitted its own application to join and is working hard for its request to be accepted.
In the area of justice and home affairs, the action plan for the fight against terrorism has seen plenty of progress but also some uncertainties. We are still moving forwards on the Tampere programme, which now, however, must enter a new phase of implementation.
The Council has also asked the Member States to finalise the implementation of measures associated with the Lisbon strategy. This is a complicated item on which the steps taken and the progress made have been insufficient and, above all, do not meet the expectations we had in Lisbon when we approved this chapter.
Finally, I congratulate the Irish Presidency on having achieved agreement on the name of José Manuel Durão Barroso, who gained absolutely unanimous support in the Council; to me this agreement was a tour de force of democracy and politics. I also congratulate it on the decision to appoint Javier Solana as the Union’s Foreign Minister once the Constitution has come into force.
To José Manuel Durão Barroso and Javier Solana I offer my most sincere felicitations, and to Bertie Ahern and his colleagues my very warmest thanks.
– Mr President, Taoiseach and outgoing President of the Council, Mr President of the Commission, ladies and gentlemen, let me start by very warmly thanking the Irish presidency on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats. It has been conducted very purposefully, very efficiently and very sympathetically, and the Taoiseach’s speech had joy in it. Joy, I think, is what Europe needs; the further progress of this Europe of ours must be a pleasure. The Irish Presidency has been a great success, and I would like to thank you personally, the Taoiseach of Ireland, the outgoing President of the European Council, and also your Minister for Europe, Dick Roche, most warmly and on behalf of our group as a whole.
It was a happy time for us, and the former President of the European Parliament, Pat Cox, is now sitting over there; that is something else we have to get used to. My dear Pat, I hope we will have another opportunity to work closely together, and the fact that you are in the plenary today shows that the passion for Europe will still be with you. Again, heartfelt thanks for the great work you did as President of this Parliament; it will never be forgotten.
I would like to mention another Irishman, one whom perhaps not everyone will know, particularly not the new Members, but you know him – our friend and former colleague Joe McCartin, who was a Member of this Parliament from 1979 until the last European elections, and was the only member of our group to be honoured by the award of the Robert Schuman Medal. We need people like Joe McCartin, who do their duty day in and day out, for only those Members who do their duty day by day can help you and us to achieve things together.
As the outgoing President of the European Council, you spoke in terms of a great exercise in democracy. This continent of ours is so complicated, and its diversity makes it so problematic, that holding the whole thing together is a daily exercise, and chairmen of groups have particular experience of it. As you said, Europe must function, but the most important thing is – and we are grateful to you for saying so – that we in Europe have overcome totalitarianism and the dictatorships, and that it is democracy that holds us together. That is the great European project that brings us together across party boundaries.
You spoke about the Intergovernmental Conference. Let me say, on behalf of the Group of the European People’s Party, that we see the great priority above all others as being the European Constitution. Even more than we have done already, we should be telling the public that it not only strengthens the European Parliament, but the national parliaments as well, and thus also parliamentary government and democracy in Europe. I think we have to put even greater stress on this. The Council of Ministers is made more transparent. We would also, of course, have preferred the Preamble to make reference not only to Europe’s religious heritage, but also to the Judaeo-Christian tradition. That has not, unfortunately, been achieved, and we very much regret it, but many of our common values are to be found in the Preamble and in the Charter of Fundamental Rights, so that, all in all, we can say yes to it, and it will be signed in Rome, that great European city in which, in 1957, the Treaties of Rome were signed.
There are two people whose appointments you mentioned. These have to do with high ideals, and ideals – as you said – can become reality only if Europe, in the final analysis, actually works. You mentioned the former Prime Minister of Portugal, José Manuel Durão Barroso, with whom we will be having discussions this afternoon, and whom I knew both when he was leader of the Opposition, and then as Prime Minister. He has not changed. It often happens, when someone goes from being leader of the opposition to being Prime Minister, that their personality changes. He has always stayed the same, and I can only congratulate you on having proposed him. If he becomes President of the Commission, I am convinced that he will occupy this office with success.
We are also grateful, though, that you have again nominated Javier Solana, who, in both political and human terms, has done a tremendous job in recent years, as High Representative and then as the first Foreign Minister of the European Union. These two nominations are, I think, excellent, and we also have to consider them in their context. I would like to conclude by mentioning something that I have been getting worked up about for a long time. It is no reproach to you; I will also be saying it to the new President of the Council. In the family photographs, the President of the Commission and the President of the European Parliament are always standing somewhere well on the fringe. That is not on. The summit of Heads of State or Government is a Community institution, at which you cannot marginalise two important Presidents, the President of the Commission and the President of Parliament. Their place is with the President of the European Council in the middle of the family photograph. That is not just a matter of protocol,
and I would like to say that to the persons responsible in the General Secretariat of the Council. Protocol, however, is the symbolic expression of an attitude. It is not the intergovernmental Europe that we want; instead we want the Community Europe, which you have served, and for that we want to warmly thank you.
– Mr President, Taoiseach, Mr President of the Commission, ladies and gentlemen, the Irish Presidency of the Council was active in many areas, not always to my group’s satisfaction and not always successfully, but it is now my happy task, on behalf of my group, to congratulate you, Taoiseach, Mr President of the Council, on the historic and outstanding role you played as chairman of the Intergovernmental Conference that brought about the European Constitution. It was your astute, persistent and calm negotiation in the last six months that made this Intergovernmental Conference a success. It was a success for you, Taoiseach, and for your team.
I also want to express my personal gratitude to you for the way in which you involved Parliament’s two representatives, and its President, in the Intergovernmental Conference’s work. As you know, we had a few difficult stages to get through, but our being able to do so, and do so successfully, is something that we owe not only, but particularly, to you.
Indeed, not everything needed for the Constitution has been achieved, and I have to tell the House that not everything that was achieved was 100 per cent right. You know that as well as I do, as well as many others too. We did indeed have to make compromises, and some of them were hard for us, as representatives of the European Parliament, and for the governments of the Member States, to take. I am sure that you too, as head of the Irish Government, found some of the compromises difficult. It is also the case that some simple solutions that we arrived at in the Convention were made more complicated – there is a large number of supplementary protocols and declarations, restrictions on the one hand and exceptions on the other. That must not be allowed to obscure the big picture, the great achievement of the Intergovernmental Conference.
Although public attention has, over the past months, been focussed on a few contentious points, the Intergovernmental Conference adopted over 90% of the Convention draft, virtually without any debate. In saying this, I am not doing as the former President of the Convention did and counting words; that is nonsense, or, to be less blunt about it, rather childish. Rather, I can see that the structure, coherence and substance of the draft Constitution produced by the Convention have not been touched. That is the first great success, which also confirms the methodology that the Convention adopted. The second is democracy; although there are some deficiencies in that area, the European Parliament’s new status as a legislator with full and equal rights, the fact that the election of the President of the Commission is to be proceeded with in future not only in the light of the European elections, but also following a consultation procedure before the candidates are nominated – that, too, I regard as a success.
You yourself know, Taoiseach, that we, as representatives of the European Parliament, had to draw a red line when it came to the Budget procedure of the future. On a personal level, I am grateful to you for ensuring that we did not reach that red line, but instead were able to come up with a good, workable compromise in the teeth of all those finance ministers who, of all things, wanted to make changes to Parliament’s budgetary rights, and to change them for the worse.
The European Union has greater capacity to act and more transparency. Let me just say two things in general terms. We know that this is not the constitution of a European federal state; it is the constitution of a union of citizens and states, which will always be more than just provinces of a Federal Republic of Europe. The EU is not a copy, at European level, of the European nation-state of the late nineteenth and early twentieth centuries. It is something , and so we turn a deaf ear to the critics who keep on drawing comparisons between us and the American Constitution, saying that this draft Constitution is far too complicated, too long, and so on. None of that is fair.
We must judge the Constitution in terms of what Europe needs. The Constitution must be judged by whether or not it manages to establish on a common basis the joining together of twenty-five different peoples and states that have plundered, murdered, waged warfare on and devastated one another for centuries. The Constitution must be judged by whether or not it can bring together on the basis of a shared constitution, twenty-five and more European states and peoples, all of which, while being bound together by their political destiny, want to retain their own identity, language, culture, and historical memories.
Our having achieved this is a great and historic triumph in the annals of the European Union, one in which the Irish Presidency of the Council has played an outstanding part. What matters now is that the peoples of Europe, through their parliaments and through referendums, should make the Constitution a political reality. My group, the Socialist Group in the European Parliament, will play its part in this, and we will make sure that Europe gets a Constitution that will take it into the new century.
Mr President, my group also wishes to congratulate the Taoiseach and his team for their prize-winning presidency: canny, courageous and committed. As you say, this Parliament can also claim a share in the success story. What we have achieved together is something rather remarkable: we have changed the political discourse in Europe, we have established a constitutional framework for a Europe that can stand on its own feet in world affairs and deliver effective common policy to address our shared problems.
The IGC accepted the same concept of constitutional fidelity that Member States show to the Union, a concept that informed the proceedings throughout the European Convention. Although there were certainly remnants of the old-style quarrels about the pecking order between states, the IGC successfully managed to transcend these and leaves us with a fairly clear picture of what the European Union will be like for the foreseeable future. There is a sense of constitutional settlement, of democratic legitimisation that this package deal has achieved, a sense that previous IGCs have failed to establish. The European Union comes out stronger. We trust each other more and are more trustworthy for the citizen and the outside world.
This Parliament will now develop its own positive critique of the outcome of the IGC and prepare to exploit it, but we must also explain and justify to a fairly sceptical electorate what has happened. We must be a campaigning Parliament for the Constitution. We can be proud of our own role inside the process so far and we must not be shy of marketing Parliament on the strength of the success. This time Parliament cannot absolve itself of responsibility for the outcome of the IGC. We were there, we were players. It could be that a referendum will be lost somewhere in Europe. It will be partly our fault as Members of the European Parliament, and that of the political parties that sent us here, should a referendum fail. It will also be our problem to resolve thereafter.
– Mr President, I too thank the Irish Presidency for the cheerful and elegant way in which it steered the Presidency through a very complicated period, and I particularly acknowledge the charming courtesy of Minister Roche, who in all these months succeeded in never answering the questions I put to him. The Presidency conducted the Intergovernmental Conference negotiations in a truly gracious manner, but it arrived at a result that is a long way from the text adopted by the Convention, and 10% of it – Mr Hänsch, please note – is very hard to accept.
The inconsistencies between the first and third parts of the Constitution, the limitations and full implementation of the Charter of Fundamental Rights, the potential conflict between the President of the Commission and the President of the Council, the retention of the power of veto in too many areas of competence, the exclusion of the European Parliament from the ratification process – these are all serious steps backward, courteously guided by the Irish Presidency. In the same way, the Presidency conducted negotiations for the Commission without ever consulting Parliament, presiding over the naval battle – truly depressing for any Euroenthusiast – between small and large Member States for this or that supercommissioner and finally arriving at the appointment of a respectable gentleman, but one who emerges most of all as the Member States’ man at the head of what we would like to see as the government of Europe.
Mr Ahern spoke of the asylum agreement. The sad experience of the 37 African citizens confined on board the German ship for weeks outside Italian territorial waters and today illegally detained shows quite clearly that Europe is still keeping silent on asylum and that asylum policy and control of illegal immigration, which Mr Ahern mentioned, are still being seriously and dangerously confused.
Mr Ahern, the rights of migrants have been a low priority for your Presidency, but also the lack of action over Guantanamo Bay and the silence over the passenger name records (PNR) issue show that your Presidency probably had other priorities. I thank you all the same. Our group has enjoyed collaborating with your Presidency, but it is clear that, once again, the Council has shown that it wants to lead the European Union, while we would like it to share its power a little with the other institutions.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, it was in a difficult situation that Ireland took up the Presidency. Your time as President of the Council saw the historic enlargement of the EU, the adoption of the Constitution and the elections to the European Parliament.
What concerns me in particular is the low turnout at the European elections, although that was not primarily a problem with the Irish Presidency. We MEPs, rather than merely continually lamenting this sad state of affairs, should be learning whatever lessons we can from it. The fact is that fewer and fewer members of the public have any confidence in the European Union, and the reason for this is that the Community is not there for them and fails to respond to their day-to-day concerns.
According to Eurostat, some 70% of people in the European Union wanted the issue of unemployment to be at the heart of European policy-making and of the election campaign, whereas in fact the debates were dominated by national issues and institutional EU-speak. We really cannot go on like this! You are right, Mr President of the Commission, to say that what matters most in future is the social Europe, but it is important that, instead of us just talking about it, the European Union must take action once and for all; in the eyes of the public, only actions count.
Now, with the ratification of the Constitution, we have the opportunity to have in-depth discussions with the public about the European Union’s future. It is because people are directly affected by it that they need to be asked straight questions, as President Chirac of France said. I think he got it right. What is feasible in France or the UK must be a possibility in Germany, my own country.
I therefore call on all Members of this House to work with persistence towards the holding of referendums on the Constitution in every Member State of the European Union and, above all, for in-depth dialogue with people on the future of the European Union.
Thank you to the Irish Presidency for its splendid technical implementation of what is the largest planned loss of democracy to date. Never before have Europeans in one go faced having to lose so much power. Each time, power is shifted from the electorate to other people. Nowhere will the electorate now have had their say in drafting the Constitution. The right to amend the Constitution is to be shifted from the electorate to the prime ministers who, in future, will be able to amend the Constitution themselves. The process is described in terms of – a word that we cannot translate into Danish but whose content is conveyed by the term .
The right to be given the last word is to be stolen from the electorate. With the Constitution, a group of Heads of State or Government will obtain the right to give the EU more power without ever having to consult the electorate again. In a long list of new areas, the right to amend the laws following subsequent elections will pass from the electorate to a majority of non-elected Commissioners and a qualified majority of officials and ministers behind closed doors in secret working parties and councils. The right to elect the executive and hold them responsible is to disappear in favour of a top-down bureaucracy without democratic control, administrative law and ministerial responsibility.
The right to regret the outcome of an election and take a different decision is to be taken away from the electorate, which will only be able to get its decisions changed with the approval of the Commission in Brussels – the same Commission in which we, as voters, are to lose the right to have our own national Commissioners. Without any participation by our countries, a majority of the Commission will be able to adopt a Commission law that takes precedence over each country’s constitution, even if there has not been a single person from that country present.
In the course of a long and bloody history, the Irish have fought for their own democracy. During its Presidency, Ireland has paved the way for having to lose that right again. If we are to limit democracy, let it at least be done democratically. The electorate is entitled to a vote. Put the Constitution to the vote in all the countries, preferably on the same day.
In this Parliament, we have created a group for independence and democracy that calls upon the electorate to reject the proposed Constitution. We should like to invite opponents of the Constitution to set up a common forum to help organise the resistance. Please note that we are to meet during the next sitting, on Tuesday at 1 p.m. after the vote, if you wish to help defend the right to our democracy against the new draft Constitution.
Mr President, I would like to join my colleagues in congratulating the Taoiseach, Mr Bertie Ahern, and the Irish Government, for their tremendously successful presidency. It is one which has delivered on important political initiatives that were stalled or delayed for so long under previous presidencies. The most moving sight during the Irish presidency was the raising of the flags of our ten new partner countries at Aras an Uachtarain, the home of the Irish President. That image represents the final lifting of the artificial barriers that separated eastern and western Europe for so long.
Taoiseach, you have proven your skills as a negotiator, as somebody who understands the difficulties each country faces, particularly when discussing the Constitution. You were able to find a way for those countries to ensure that their vital national interests were not overturned or upset, in particular as regards the doctrine of conferral within that Treaty, clarifying the issues of subsidiarity and proportionality, as well as ensuring the continuation of equality between all Member States and in the application of the rules. These are very important issues for the continuing development and growth of the European Union.
I fully commend you, Taoiseach, and the Minister for Foreign Affairs, Mr Brian Cowen, for all your work on this. I also want to mention the Minister for European Affairs, Mr Dick Roche, who here in Parliament was so open to meeting with individuals and political groups, who engaged fully with all Members on any issues or discussions that needed to be carried out - not only with regard to the Treaty, but also with regard to ongoing political developments here within Parliament. He is an example to other Ministers for European Affairs who come to this Parliament as regards how best to engage and obtain Parliament's support.
I would also like to mention - as I have on previous occasions in this House - the role of Ambassador Anne Anderson and the Irish civil service. They have proven their efficiency and professionalism in bringing together different ideas and ensuring that there was a seamless run from the very start to the very end of the presidency, with full delivery of all the commitments and promises made. Indeed, their vigour, their enthusiasm, and most importantly, their all-round good humour in dealing with difficult issues should be recognised.
These new roles – of selling the Treaty, of ensuring that the citizens understand its benefits and of ensuring that we show the peoples of Europe that it does not undermine their own national interests – will help us guarantee that the European Union functions smoothly. They ensure that there is equality between all the Member States and help us to guarantee that we can move forward within a framework suitable for further building and a more efficient operation of the Union as we enlarge even further.
During the presidency many important summits took place. The biggest and most important of all was the EU-US summit which took place in County Clare. This was the first step in rebuilding the relationship between the US and the European Union. Many people in America now recognise that unilateralism is not the way to go, that we require cooperation, not just in geopolitical terms but also in trade terms, and to ensure that the United Nations and other international bodies can operate effectively.
Taoiseach, I want to congratulate you on being able to bring forward a nominee for President of the Commission in Prime Minister Barroso. It was difficult to find somebody who could encapsulate all the desires and wishes of all the Member States, someone who will also have the necessary degree of independence to give proper political leadership to the Commission in the future. We have in Mr Barroso the ideal candidate. I hope there will be majority support for his nomination in the House tomorrow, and I am delighted that our group will be fully endorsing and supporting his nomination for Commission President.
Finally, Taoiseach, you deserve a rest after all your hard work. Minister Roche deserves a boost after all his work and, most importantly of all, the civil servants deserve not only a good pat on the back, but also perhaps a few extra euros as a result of the new agreements!
Mr President, Taoiseach, ladies and gentlemen, the Irish Presidency will go down in history mainly because it saw the greatest ever enlargement of European structures. Only now has the European Union become genuinely European. Enlargement has been merely formal and political in nature, however. It has failed to impact on a number of areas. One of these is the labour market, where Europeans are still being segregated into first and second class citizens. The transitional periods before citizens of the New Union can enjoy full access to the labour market demonstrate that Europe remains divided. They bring to mind by the British author George Orwell. In that novel, some were deemed to be more equal than others.
Such a Union is a disgrace. Changes must be introduced at the earliest opportunity. There has to be an end to all discrimination within Europe.
I should like to address one comment to the Taoiseach. He referred to Old Europe and New Europe. It can hardly be appropriate for him to refer to Central and Eastern Europe as New Europe, when the history of the nations concerned goes back over a thousand years. I suggest to the Taoiseach that he would be better advised to refer to the New Union, which is also the Old Europe.
President Prodi spoke of increasing the Commission’s competence in economic affairs. I trust this does not include the competence to raise taxes in Member States, notably in the new Member States. I can assure you that the citizens would not tolerate such a Union.
Finally, there is something I should like to thank the Taoiseach for. Throughout his country’s six month Presidency of the European Union he never forgot that the Union is first and foremost a Europe of the nations and must remain so.
Mr President, on behalf of my colleagues in the Irish delegation in the PPE-DE Group, I wish you every success in your term as President. I should like to acknowledge the wonderful work that our former Irish President, Pat Cox, did while in your Chair by saying that you have a hard act to follow. Welcome.
I should like to welcome personally the Taoiseach, Minister Roche, Ambassador Anderson and all of those from the Irish permanent representation here to Parliament this morning.
On behalf of all my colleagues in the PPE-DE Group I should like to add a few words to the summation of the sixth Irish presidency of the European Union, at what has truly been a historic time. We use the word 'historic' glibly, but it has been a time when our central and east European colleagues, along with Cyprus and Malta, have rejoined the European family. I would particularly like to commend the Irish permanent representation for their careful planning and preparation of the solid administrative, diplomatic and policy foundations that underpinned the great success of our presidency.
When Ireland unexpectedly took over the mantle of mediator in the wake of the IGC's failure to reach agreement on the new constitution for Europe last December, it seemed a daunting challenge. Taoiseach, your success in this area has become your and our crowning glory. The selection of a new Commission President was also a testament to your sound negotiating skills and those of your team. Whether it was responding to the tragic Madrid terrorist blasts in March, repairing transatlantic ties, or celebrating the historic enlargement of the EU by welcoming our new colleagues to the Community in May, the actions taken by our presidency were measured and appropriate.
So much was done in these areas it is perhaps unsurprising that the core Lisbon objectives of promoting economic competitiveness and sustainable growth must now be left for the Dutch presidency to address - a bit of 'pass the parcel' here, I suggest. This includes the important Services Directive, your promised initiative to promote better regulation and the implementation of national reform partnerships in the run-up to the mid-term review of the Lisbon Agenda.
On 14 January 2004, in welcoming you at the start of your presidency, Taoiseach, I warned that most businesses, particularly the SMEs in Europe, feel that time is running out - if it has not already run out - for Lisbon. I said that we need concrete actions and not just repetitions of wish-lists and words. At that time, I asked you and your presidency for facts and the specifics which would turn your plans into reality. It was the eighth time - and today is the ninth time - that I and my colleagues have sat through the twice-yearly mantra of lip service to Lisbon. What exactly has been done to make the Lisbon Agenda a reality under your watch - apart from setting a menu for the Dutch to get on with?
For the Irish Government I hope that the increased project management and organisational capacity that you particularly have demonstrated this year, Taoiseach, will now be taken home and applied to the domestic scene. I am not talking about transposing EU directives onto national statute books, but about proper consultation of stakeholders, proper drafting of legislation that takes account of national requirements, proper implementation of legislation and proper enforcement of these laws. At every stage of the domestic chain our record has been extremely bad: only last week nine more infringement proceedings were brought against Ireland in the environmental area. The Nitrates Directive is a case in point: years late, cobbled together at the eleventh hour, minimal consultation, less planning and a total mess.
You, Taoiseach, will now have to deliver at home. I am delighted to acknowledge the great success of your presidency of the European Council, but this is against a backdrop of some neglect on the Irish front. Indeed, the nomination yesterday of Minister McCreevy as our Irish Commissioner here brings a wry smile to my face. I wish him well and I welcome your nomination, but the term 'poacher turned gamekeeper' comes to mind in relation to European matters.
My call to you, Taoiseach, is that you take the skills and capacities you have built up as President of the European Council back home. Make your Irish presidency a role model for the continuation of the Irish Government.
I thank, in particular, my colleagues Mr McCartin, Mrs Banotti and Mr Cushnahan, who retired at the end of the last parliamentary term. In particular I should like to mention Mr McCartin and the acknowledgement that Mr Poettering, Chairman of the PPE-DE Group, gave him on winning the Schuman Medal for 25 years' service to this Parliament: a wonderful testament to his contribution here. Between them, my three colleagues gave 60 years' service to the European Parliament. Those of us replacing them have a lot to do to catch up.
I thank you, Taoiseach and Minister Roche. I also thank Ambassador Anderson for all the excellent work that she and the permanent representation have done. We were very proud of your Irish presidency.
Mr President, I wish to congratulate you on your election to your new post and I wish you well. I join with those who have praised the Taoiseach and his team today for the successful conclusion of the constitutional negotiations, in particular the retention of the broad framework, values, objectives and citizens' rights which the European Convention had negotiated. By doing so the legitimacy of the European integration project has been enhanced and the potential for creating a more democratic and inclusive Europe has also been created.
It must be said, however, that the Irish presidency also presided over a rather regrettable list of failures. The failure to protect temporary agency workers, the failure to push for debt cancellation for the world's poorest, the failure to stand up to George W. Bush and his zealotry, and the failure to advance the Lisbon Agenda in a socially inclusive manner. The Council and the Commission also ganged up in an appalling effort to push through the legislation on providing personal data records relating to air transport to the United States, in the face of opposition from the European Parliament.
Taoiseach, you are not here to answer for your domestic policies. However, I am appalled at your decision to nominate Mr McCreevy as Irish Commissioner. He is one of the most right-wing finance ministers in Europe. He is one of the finance ministers who sought to deny this Parliament its democratic right to control the budget of the European Union. He believes in providing incentives for the rich by giving them more wealth, more profits and more tax incentives – and in providing incentives for the poor by giving them a kick in the arse. If we believe in a social-market Europe rather than in a supermarket Europe, we should not allow Mr McCreevy near the economic levers of this Union.
(Mr President, thank you for the opportunity to say a few words on the Irish presidency. Before I make my comments I would like to wish the Irish Government well in their application to have Irish recognised as an official working language in the EU. For all nations, but perhaps smaller nations in particular, cultural identity is very important. We can all be true Europeans and yet fully retain our cultural identity and language is a vital part of this.)
So, moving on from language to what I consider to have been a very successful Irish presidency, I want to congratulate the Taoiseach, his ministers, and in particular Minister Cowen and Minister Roche, who is with the Taoiseach here today. I also congratulate Ambassador Anderson and the Irish civil service.
The major achievement of the Irish presidency was to secure agreement on a Treaty that establishes a Constitution for Europe but, allied to this, a key priority was to communicate Europe better to its citizens. Therein lies the opportunity and the danger: the opportunity to engage citizens from all of the 25 countries in the European project, but equally the danger of failing to achieve that objective. While politicians must lead, that leadership must be accompanied by the involvement of citizens and the promotion of civil society. Otherwise, as a famous poet from my own city of Sligo, W.B. Yeats, once wrote: 'The centre cannot hold'. For us and for Europe the centre must hold, because the very future of the European Union depends on our efforts to involve our citizens and to communicate our positive vision for Europe.
– Mr President, Mr President-in-Office of the Council, I too welcome you here and wish to thank you. I was born in Salzburg, a city re-established on Roman ruins by Irish monks in the tenth century, who drained the swamps, laid the foundations of the city and mediated in the disputes between tribal chiefs. So you will understand why we are not amazed when Irish missionaries civilise Europe and carry out the fundamental tasks of draining swamps – including the swamps of national egoisms – and laying foundations, including those of European democracy.
While we are on the subject of mediating in disputes between tribal chiefs, Mr President-in-Office of the Council, I am grateful to you for your achievement in civilising Europe. You have maintained the constitution’s architecture, and that is no doubt your most crucial achievement. The governments, of course, have given us a lesson in who really wields the power. On the basis of possessing, formally, the right of final decision, they have been arrogant enough to rearrange the Convention’s draft according to their own tastes and, on various points, to take their pick. That is a pity. What makes the lesson in power all the sadder is that Parliament could, now that we are dealing with the Presidency of the Commission, deliver an appropriate response, for it, formally speaking, has the right of final decision and could well show whether or not it is willing to make the decision more real than a formality and compel respect for the House. That would show who has the will to power and who does not. Thank you, Mr President.
Where the Constitution was to be signed was a long-standing bone of contention for the Italian Presidency, which made it possible for something to be able to be signed in Rome by coming up with the text. That is a quite different achievement, and one for which we are grateful.
It is not quite accurate to say that the Convention draft has come through unscathed. Removing the Legislative Council from the Convention draft amounted to doing away with one of the Convention’s great ideas and with what would have been an immense democratic leap forward in terms of the separation of powers, one that has now not been taken. What we have is the Council making more laws, with all the dubious legitimacy of legislation by a government. Out of double majority, a formula for decision-making that every citizen could understand and accept, we have brought forth another mass of confusing mathematical formulae. Where the Convention envisaged decisions by qualified majority, unanimous decisions have been introduced, and the EU’s capacity to act has suffered thereby. The social dimension, too – and that is an area where the Convention was not successful either – has been further circumscribed, with, instead of full employment, merely a high level of it.
I do not believe that Parliament has had much of a part to play in the later stages of all this. Now, though, the governments will need us if people are to accept this Constitution and if their parliaments are to ratify it.
Let me express my particular gratitude to you, Mr President-in-Office of the Council, for having held to the original concept of the Constitution and of the Convention draft.
(Mr President, Mr President-in Office, Taoiseach, I am proud to be here today as part of the first Sinn Féin team in the European Parliament.)
As Irish republicans, following in the tradition of Bobby Sands MP, we are committed to the politics of equality, justice and freedom. We bring Sinn Féin's agenda for change, for Irish unity and independence to this forum.
I would like to acknowledge the work of the Irish presidency over the last six months and to wish the new Dutch presidency well.
Sinn Féin believes that the enlarged EU must adopt a new set of priorities. We oppose attempts to turn the EU into a superstate or a military and economic superpower. We support EU reform that gives power back to the people, the elimination of poverty, support for public services, revitalised rural economies, and the reform and strengthening of the United Nations.
This, we believe, is the new direction for Europe. This is the EU that we will work towards.
Mr President, I can safely say that we in Ireland have been proud of our Irish presidency and of our Taoiseach in the role of President. This presidency was characterised by enthusiasm and diplomacy.
Despite a short six months in which to work, Ireland sponsored positive initiatives like the 'Communicating Europe' initiative. However, I am alarmed by the unholy haste in pushing through such a sweeping, power-shifting and undemocratic initiative as the proposed European Constitution.
We have had the Irish presidency. We were privileged to host the welcome of the ten new nations last May in Dublin. We have shared our Taoiseach with the world. Mr Ahern's slogan at home is 'more to do'. We would say to Mr Balkenende and the new presidency that there is more to do to bring greater protection to vulnerable people, to bring about equality and respect among nations, to bring help to suffering countries like Sudan and to bring democracy and transparency to the EU project itself.
To Mr Ahern I say: now it is time to come home. There is more to do. You have a disability bill to introduce, a health and education system to sort out, fishermen and women, farmers and many small businesses in great difficulties, and numerous environmental crises. You have demonstrated the potential in the world of a small, vibrant and - I remind you - still neutral nation. Now bring your energy home.
Well done to you Taoiseach, and to your team. You have more to do. , which means 'thank you'. I also greet Mr Cox and extend to him as well.
Thank you, Mr President. I should like to thank the Taoiseach and his team for their accomplishments. The result gives grounds to refute, entirely, those speculations, which were voiced before the start of the Irish Presidency, that the Irish Presidency would be time lost for the European Union in matters of vital importance. In reality the Irish Presidency turned out to be so successful that it makes one question the ineffectiveness that is imputed to the rotation of the Presidency of the European Union. There was all-round pessimism regarding the possibilities of the draft European Union Constitution being accepted during the Irish Presidency. As a member of the European Convention, I can now safely say that the version approved during the Irish Presidency is more viable than that on which we were able to reach agreement in the Convention. In this regard, one should not forget, of course, the achievements of the Italian Presidency. To my mind, the proposed candidate for President of the European Commission, who was named at the close of the Presidency from amongst the supporters of a market economy, can be deemed as successful. I hope that the proposed candidate will also gain the support of Parliament. As a representative of a country on the eastern border of the European Union, the Presidency's realistically founded position as regards the development of relations between the European Union and Russia has earned my respect. This contrasts favourably with those opinions which, unfortunately, one often observes in the European Union's relations with Russia. I hope that the quality of the Irish Presidency will set a standard and create a favourable spirit of competitiveness in those who work for the good of the European Union. Thank you.
Mr President, in my first remarks in the House I wish to state that the great sense of honour that I feel derives not from membership of this institution, but from the confidence in me manifested by the people of Northern Ireland in making me their first choice in terms of representation in this Parliament.
It is to them, not to the institutions of Europe, that I owe my allegiance. My purpose in being here is to defend and promote the interests and good name of Northern Ireland and to secure for its people their fair share of European funding.
Turning to the Irish presidency, I am sure that Mr Ahern will remember my illustrious predecessor telling him six months ago in this House, with characteristic humour, that the most beneficial thing likely to emerge from the Irish presidency would be that Mr Ahern would have less time to meddle in the affairs of British Northern Ireland. And so it proved to be that meddle time - happily - was at a premium. That apart, the legacy on the constitutional front which this presidency bequeaths to us is not, in my opinion, welcome or happy. The new constitution is nothing to be proud of for anyone who believes in democratic control and its essential companion, national sovereignty. It is an affront to and an assault upon both.
I appeal for honesty in the presentation of this Constitution, for recognition that it is a charter designed to facilitate and build a European superstate with ever-diminishing national powers and ever-increasing centralised powers and all the apparatus of statehood. Statehood properly lies in nation states and that is where it should remain.
Finally, I compliment and reassure Mr Ahern on his continuing mastery of the English language so that he might have the confidence to abandon the foolish notion of wasting millions of euros of taxpayers' money on making Irish an official language of these institutions. I say to him to leave such archaic nonsense to Sinn Féin, from whom one expects no better.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I think Mr Allister threw something pretty amazing into the debate by saying, as he did, ‘I am against the European institutions, but in favour of Europe giving Northern Ireland lots of money.’ That is not, I think, the way we should think in this House.
The region from which I come was – like Mr Voggenhuber’s part of the world – converted to Christianity by an Irishman, Saint Boniface, known as the Apostle to the Germans. I hope you will not come to the same end as Boniface, who was killed by the Frisians, most of whom are now Dutch. It is of course purely fortuitous that we now have a Dutch Presidency of the Council.
From the bottom of my heart, I want to thank you, Taoiseach, your Foreign Minister Dick Roche, your team, but also a number of people sitting further back in its second, third and fourth rows, whose extraordinary dedication and expertise have made it possible for us to have a European Constitution. In doing that, Ireland has written history. This constitution does not bring about a superstate; instead, it creates balance by allocating competences, a role of which national parliaments fight shy. It is meant to create a fair balance between the levels. The citizens have a part to play, because the Charter of Fundamental Rights gives them rights, and so, in future, there can be no such playing about with the presidency of the Commission as we have experienced this year, for it will be the citizens who will decide who the President of the Commission is to be. We will see decisive improvements. There will be a canon of values; it is a veritable miracle that twenty-five states can agree on one that is binding, one that – as I see it – is founded upon the Christian conception of what man is. This canon of values will enable us to really join together in making policies, rather than relying on the mechanistic process envisaged by the old treaties. It also gives the EU a capacity to act.
It is vital that we should all go back to our own countries and ensure that the ratification goes through. We should not be discussing – as people are in some of our countries, including my own – what is most advantageous in terms of party or domestic politics, or how we can thereby make a name for ourselves. I hope that the governments – and oppositions too – in all our countries will be strong enough to embark upon this ratification process with a sense of responsibility for us all and not with a view to showing their party to its best advantage in domestic politics. That is what our task will be now.
Mr President, Mr Hänsch has just told us how highly the Socialists think of what the Irish Presidency did at the Intergovernmental Conference. If one compares Mr Ahern’s actions with Mr Berlusconi’s, one might well wonder why the future Convention does not make provision for the presidency of the Union to be rotated among the smaller States, since those States’ presidencies seem have been more productive than have certain Heads of State or Government whose greatness lies only in the size of their respective countries.
Yet any presidency does no more than preside; it does not decide anything. The greatness of a presidency lies in its power to propose and in its sense of compromise. The draft Constitution is far from perfect, but it is thanks to Ireland it exists at all. Having said that, I should mention the fact that although, overall, the Irish Presidency can be assessed as positive, there remain, nevertheless, considerable areas in which the picture is not so bright. My friend, Mr De Rossa, has just expressed the Socialists’ regrets about the Irish Presidency’s performance on social matters. The European Trade Union Confederation has drawn up a ‘social test’ for the actions of the Irish Presidency. Of the ten points tested, six are regarded as somewhat negative, including, in particular, the failure to take action to achieve the objectives of the Lisbon Agenda, the lack of interest in protecting public services, and certain directives of a social nature. Mr Savary will refer to other failings in the performance of the Irish Presidency, in particular the scandalous decision taken by the Council to supply the Bush administration with personal details about transatlantic passengers.
Finally, Mr President, let me finish by mentioning an event which is not directly concerned with the performance of the Irish Presidency, but which will have important consequences. I want to talk about the judgment, by the Court of Justice, on the Stability and Growth Pact. I was among those who criticised the Commission for having brought the matter before the Court, because the Stability Pact is a policy matter and is not governed by the courts. However, in that respect I have to admit that the judges at the Luxembourg Court have resisted the temptation to meddle in the Union’s economic policy. In a Solomonic judgment, the Court has reminded the Commission that the Ecofin Council does indeed have the power of assessment, but that the Ecofin Council does not necessarily have to follow the Commission’s recommendations.
At the same time, however, Ministers have been called to order for failing to observe the rules which they themselves laid down. Nevertheless, as far as the pact is concerned, the most important point in the Court’s judgment remains the confirmation of the Commission’s sole right of initiative. Thus the Council cannot amend the rules ‘without being prompted again by the Commission’. The Commission’s right of initiative is thus upheld, but all rights, President Prodi, also include obligations. The Commission now has an obligation to make proposals to turn a ‘stupid’ Stability Pact into a really intelligent pact.
– Mr President, ladies and gentlemen, I thank the Irish Presidency for the diplomacy, method and correctness with which it approached its difficult work, eventually achieving the objective of approving the Constitution. I only regret the fact that the Italian Presidency was not successful in this.
I also thank President Pat Cox and the President of the Commission, Romano Prodi, who, through their constant, determined action, have brought the term to a close and achieved two great objectives together: enlargement and the Constitution. They have been inspired by a different vision of Europe, which today presents us with a great Europe, strengthened through the democratic legal basis represented by the Charter of Fundamental Rights and the Constitution together: Europe as a civil power.
The Irish Presidency’s exceptional mediation has given us something which, if not perfect, is at least what we need today to be able to stand united and play a political role for peace on the world stage. Now Parliament must commit itself to an extensive campaign in favour of the Constitution with a view to success in the ratification process. For this reason, Mr President, I dare to suggest that a specific heading should be inserted in the budget to provide timely and necessary funding for the initiative, in order to make the people of Europe more aware and to bring them effectively closer to our institutions.
(Sinn Fein stands for change in Ireland and across the EU and we look forward to working with others who want to see a Europe of equals and a globally responsible EU.)
I look forward to building support for the Irish peace process and Irish unity and independence. It makes sense for Ireland to be treated as one whether in employment, agriculture or human rights.
In Ireland we are engaged in a peace process to which the European Union, the United States and others have contributed greatly. I welcome the Council's call for the Commission to examine the possibility of extending funds for Peace II and the International Fund for Ireland.
Despite much progress, the peace process in Ireland faces great difficulties with the democratic institutions suspended by the British Government. Just last week people in my home city of Belfast were penned into their communities while a sectarian unionist parade was forced through.
... I would ask the Netherlands presidency to focus also on the Irish peace process.
Mr President, the agreement reached on the Constitution at the June European Council was a bad one for Europe. My position on the Constitution – and that of my fellow European Democrats – is clear and well known. We believe that the Constitution is a mistake. We believe that Europe does not need a Constitution: countries have constitutions, and the EU is not – nor should it seek to become – a country or a state.
The Laeken Summit of 2001 called upon the European Convention and the IGC to ensure that the outcome of their work brought the European institutions closer to the people. I do not think that has happened. The Constitution does nothing to involve the nation states and people more closely in the decision-making processes of the Union. In fact, with major extensions in majority voting, the powers of the centre are greatly increasing. This is a view that has perhaps been endorsed by the remarks recently made by the Dutch Foreign Minister, suggesting that we need to engage in a process of self-reflection with a view to deciding whether some policy areas should not be transferred back from European to national level. These are interesting remarks from the government that now holds the presidency of the Union for the next six months. They demonstrate that I am not alone in putting forward these ideas.
Europe could have chosen a better way. It could have decided to tidy up the treaties in a simplifying document; it could have given national parliaments a real say in EU legislation; it could have looked more closely at what is done by national governments; and clearly it could have set out an obligation for the Union to tackle fraud and maladministration. I feel that we have missed an opportunity.
I welcome the fact that France is to have a vote on the Constitution. I welcome the debate initiated by Mr Stoiber on a possible referendum in Germany. It is right that the people have the final say in deciding their own future. The leader of my own party believes in a live-and-let-live Europe, in other words, one where those who wish to integrate more closely should be enabled to do so, provided that those of us who do not are not compelled to do so. When the referendums are held, I hope and believe that many people will take the opportunity to vote for a Europe of diversity and not uniformity, and a Europe that respects the rights of nation states.
Mr President, Mr President of the Commission, Taoiseach, ladies and gentlemen, as part of the consultation process, on 4 May this year the European Parliament expressed a critical opinion on the draft agreement between the United States and the European Union. The agreement requires that European air carriers disclose certain data pertaining to passengers travelling to the United States, such as bank account numbers, for example. The data is to be passed to the office responsible for customs and border protection in the Department of Homeland Security in the United States. Parliament stated that the agreement infringes European Union legislation. In particular, it felt the agreement eroded the level of protection of personal data guaranteed in Directive No 46 of 1995. Accordingly, Parliament approached the European Court of Justice and requested its opinion on the matter. Nonetheless, the Council finalised the agreement, disregarding the concerns expressed and taking advantage of the interruption of the business of the House due to the elections for a new Parliament.
This leads me to a question. Is it the Irish Presidency’s view that the level of protection of personal data afforded to European citizens should have been reduced as required by this agreement, despite the serious concerns expressed by Parliament? Does this not amount to a restriction of personal freedoms? I should like to know whether the Presidency has recognised the problem and whether it has endeavoured to take a stance on such an important issue.
In conclusion, and on a somewhat different note, I should like to congratulate the Irish Presidency most sincerely on concluding the negotiations on a Constitutional Treaty. The compromise achieved represents a success for the Presidency and a personal success for yourself, Taoiseach. It is actually a success for us all, because Europe and all of us need a constitution. The Irish Presidency succeeded in convincing the governments of the twenty-five Member States to support the Constitution. The task now is to convince the 450 million citizens of the European Union to support it as well. We must all work together to ensure that they do so. It will then be possible for the Constitution to come into force on 1 November 2009.
– Mr President, we cannot fail to see that the net balance of the Irish Presidency was positive. It worked effectively and brought the whole European Union two great political results: the agreement on the first Constitution and the selection of the new President of the Commission, who should be voted in by Parliament tomorrow.
The work on the Constitution was thoroughly positive. We have just one major regret: that an explicit reference to the European Union’s Christian roots, which form the true bridge linking western Europe with eastern Europe, was not inserted into the preamble. We regret this, and the Group of the European People’s Party will fight on so that Europe will never forget its own origins.
Even so, the Irish Presidency was successful and brought to a conclusion the task done so remarkably by the Italian Presidency, which had achieved agreement on 95% of the Convention’s work. It is no coincidence that this result has been acknowledged by all the countries of the European Union, which have decided to have the Treaty signed in the Italian capital – the City of Rome – which represents not only a benchmark in Italian history but also an important benchmark in the history of Europe and the history of the European Union.
The second important and positive result is the selection of the new candidate for the Presidency of the European Commission. This result not only respects the vote of 13 June but at the same time acknowledges the Portuguese Prime Minister’s balance – a President of the Commission who represents renewal and a new interpretation of how to run the Executive, increasingly detached from the petty affairs of individual countries and leaning increasingly towards creating a Europe that is allied to the United States but is also politically strong and a player on the international stage.
Mr President, I should like to join in the chorus of praise for the Irish Presidency, which has proved that when there is great European inspiration there are no small countries.
On a more specific point, and speaking as a member of the Committee on Regional Policy, Transport and Tourism, I should also like to congratulate the Irish Presidency on three of its very important achievements. The first of these is the adoption of the second railways package, the second is the adoption of a very ambitious programme of trans-European transport networks, and the third is the constellation of navigation satellites forming Galileo, the European Global Positioning System. I should like to take this opportunity to congratulate all the Irish negotiators, who showed great savoir-faire and very great skill.
When anyone exercises responsibility, however, there are always grey areas and there are failures. I should like to mention two of them, and to associate myself with all that has been said here about the agreement with the United States on personal data in relation to transatlantic air safety. This agreement is not in line with what Parliament wanted. It is a denial of democracy and we cannot accept it. This agreement represents a risk to human rights and is a manifestation of Europe’s servility towards the United States at a time when the United States is not demonstrating very much openness in relation to human rights and the protection of citizens. In some respects it is contrary to the elementary requirements and the ideals of our European project. Nevertheless I welcome the fact that it was an Irishman, Mr Pat Cox, who tried to expunge this affront to the European Parliament by initiating proceedings before the European Court of Justice.
The second great disappointment is the decision of the ‘competitiveness’ Council to go back on this House’s vote at first reading on the patentability of software. It is unfortunate that you chose to go back on a text which is a credit to the European Parliament, striking, as it in one sense did, a miraculous balance between protecting our industry and guaranteeing the universality of the language of software and the freedom of access to it.
I think that this is a great pity. The ball is, admittedly, in Parliament’s court, but the option chosen is the result of an extremely narrow conception of property and the weight of the industrial lobbies. In all, your Presidency will be remembered as being a great technical presidency but as being slightly less successful as regards social matters, and this is something that is regrettable.
Mr President, Mr President-in-Office of the Council, I must start by contradicting the previous speaker. The Irish Presidency has been a great political Presidency, rather than a technical one; and it has been so in difficult conditions, and at the time of the massacre of 11 March in Madrid.
The first measures you have taken, such as the appointment of the anti-terrorist Coordinator, are steps in the right direction in terms of combating the scourge of terrorism, which affects our public freedoms.
Mr President-in-Office of the Council, you have succeeded in reaching an agreement on the European Constitution. This Parliament is going to give its opinion on that text over the coming weeks and therefore – everybody knows my position on this issue – I do not wish to talk about it in advance, but I congratulate you because it was not easy to reach an agreement and, in the end, that agreement and the Constitution Europe needs are currently on the table. I would also like to congratulate you, Mr President, on the proposal to name Mr Durão Barroso as candidate for the Presidency of the Commission, because that agreement was not easy either. We have a great candidate and, above all, I believe we must make a political effort to put the Commission where it should be: at the centre of the Community method and of the life of the European Union. I hope that this important vote in favour of the candidate proposed to us by the European Council also moves in the direction of restoring relations between the Commission and the European Parliament, which are so important.
, I believe, however, that the most important issue during your Presidency has been enlargement. When, a few weeks ago, we celebrated the anniversary of Monnet and Spinelli, my group had the honour of representing you in this debate. I thought that if Monnet and Spinelli had been here, sitting on these benches, they would have thought that the enlargement achieved under the Irish Presidency, ‘the stitching together of the two Europes’, to use the expression of Mr Geremek, was the most important thing we have done over recent years, and that will always be to your credit.
Much has been said here about large countries and small countries; I believe it is a pernicious distinction, which has never existed in European history. Why is a country large or small? Because of its population, the size of its territory, its GDP? No, a country is large or small depending on whether its leaders, its peoples and its citizens have ambition and vision.
You, , and Ireland, have been large in Europe during this Presidency.
Mr President of Parliament, Mr President of the Commission, Taoiseach, Minister, ladies and gentlemen, we are today reviewing the six-month period of the Irish Presidency. It most certainly proved a very successful time for the European Union. In particular, the greatest enlargement in the history of the European Union took place during this period, as several previous speakers have stated. Enlargement was finally accomplished amidst much rejoicing and celebration in Dublin on 1 May. In June, the enlarged Europe demonstrated it could function effectively when 25 European leaders agreed on the choice of candidate for President of the European Commission. That was an achievement equally worthy of celebration and I congratulate the Irish Presidency most sincerely on this further success.
I would also like to express my appreciation of the Presidency’s response following the tragic attacks in Madrid on 11 March. I am confident that both the resources earmarked for prevention of further terrorist attacks on our continent and those already deployed will produce the desired result. This will represent a significant and distinctive Irish contribution to the creation of a safer Europe.
By way of contrast with the aforementioned undisputed successes of the Irish Presidency, concerns have been expressed regarding the compromise over the draft Constitutional Treaty. Clearly, a compromise would never have been achieved without the determination and drive the Irish leaders demonstrated at the Brussels Summit. Nonetheless, the question does arise as to whether that June compromise and the drive demonstrated at the time will not prove counter-productive in the future, when the draft Constitution for Europe comes to be ratified, especially through referenda.
My misgivings arise from impressions gained during a number of meetings in the course of the recent European Parliament election campaign. To a great many Europeans, the lack of any reference to Judaeo-Christian traditions in the preamble to the Constitution will present a major obstacle when they are called on to vote for its ratification. A great many Europeans are not opposed to a united Europe, nor are they opposed to further integration within the European Union. They do, however, feel that this ambitious project is being built on shaky foundations by omitting the fundamental and obvious fact of the importance of the Judaeo-Christian tradition in shaping the Europe of today and of the future.
. Mr President, I will be brief, but I wish to thank Members for their constructive and positive comments. There were some comments on the shortcomings of our presidency, and I shall take these in the spirit in which they were made. I want to thank Mr Poettering, Mr Hänsch, Mr Duff and many others who welcomed the agreement on the European Constitution.
The agreement on the Constitution was historic: agreement would not have been possible without all the participants working together to achieve it. The important thing is that the Union has shown that win-win solutions are possible if we work towards compromises, as many people have stated. It is impossible for people to set down what they alone want. Via compromise, this unique system can create positive outcomes that benefit everybody.
All of you who have just been engaged in the election campaigns and earned the privilege of being in this Parliament know how important the European Union is for the prosperity and well-being of Europeans. At the same time, you, more than most, know the difficulty of making European Union agenda heard above the clamour of what some people often mistakenly consider to be more pressing bread-and-butter issues. I say 'mistakenly' because the European Union is about vision and a vast array of practical issues of great importance. Many Members, from different countries and different perspectives, have mentioned those issues today.
We must explain to people what is in the Constitution. It will be important to provide a space for informed debate in countries that will and will not be holding a referendum. The period between now and the entry into force of the Treaty will give us the opportunity to describe and explain what the Union does and does not do. We can articulate the values and objectives that underpin the Union.
Although we should not underestimate our task, we should not underestimate the text of the European Constitution itself. A clause that states that the Union's values are respect for human dignity, liberty, democracy, equality, the rule of law and respect for human rights is one that can be clearly understood by all our people and should be sold to them on the basis of those values. When the Constitution states that the Union's aim is to promote peace, its values and the well-being of its peoples, this too will resonate with everybody. At the same time, however, there will be genuine concerns and many opposing views will be raised. These concerns must be heard and the issues must be addressed in a measured and reasonable way. A fear without foundation is still a fear, and all fears must be addressed, as I have discovered over the last six months.
Those of us who support the European Union and the Constitution whose values it embodies must remain passionate advocates of it. At the same time it is important that those who support and those who oppose the new European Constitution approach the debate with moderation, reason and accuracy.
I just wish to touch on a few of the issues Mr Poettering raised. He and some others mentioned the issue of Christianity. The preamble of the text acknowledges Europe's religious inheritance. We would have preferred to see an explicit reference to its Christian heritage, but it was not simple to achieve a consensus on a suitable wording. However, an important new article recognises the special contribution of Churches and, for the first time, provides for open and regular discussion with them. This has been widely welcomed by Church and faith organisations. So although there is no explicit reference in the preamble - which I personally would have liked - it was important to include that new clause.
A number of Members mentioned the nomination process, which I know is very important to Mrs Frassoni. Back in the Convention, the Irish Government proposed a radical way of nominating future presidents of the Commission. Our vision was to involve this Parliament and the parliaments of all the Member States in the process of electing the new Commission President. I would ask the new Members of Parliament to look at our proposal. We received no support when we advocated it, so I hate to hear the people who did not support us now criticising us, but that's politics! Members should consider the proposal for the next time around: it may be complicated, but it is a good idea.
Remarkable work was done in the Convention on the European social dimension. Mr Katiforis led the working group on Social Europe. It is an area of particular concern to me personally and to the Irish presidency because we value the social solidarity that is the central feature of the European project in Ireland. We are a country that fully involves employers and trade unions - a 'voluntary pillar' - in all legislative decisions. We have been doing that for 17 years. I have to remind my good friend and colleague Mrs Doyle of that - the point has obviously passed her by over the 17 years. We value the concept, and President Prodi is quite right: we have adopted a positive, progressive aspect of the Constitutional Treaty. This is the European people's Constitution. We must remind our citizens of that fact. I agree with Mrs Doyle's point on small business: we have to continue to try to do that for small business.
Mr Czarnecki spoke of the issue of freedom of movement. From day one we in Ireland have opened our doors to all parts of Europe and we did not distinguish between people from old and new Member States. We are proud that we have done that.
Mr Goebbels and a number of other Members underlined the importance of the Lisbon Agenda and regretted that more of the goals involved were not achieved. I am the first to acknowledge that the Lisbon Agenda is work in progress. We have to intensify efforts and improve our delivery if we are to reach the goals we have set ourselves for 2010. That is why we set up such a thorough process in the mid-term review. We have set out what we would like to do in the future, but we have also said what we have done.
As regards practical delivery over the last six months, and to give one concrete example as to what I was asked to do, people should just look at the details set out in a chapter of a report we drafted dealing with working together for growth and employment. I have been asked to look at the financial services area, which was most effectively steered forward under the leadership of Minister McCreevy. By securing an agreement on the financial services instruments, the market directives and the transparency directive, Minister McCreevy and his team - with excellent cooperation from Parliament - completed this services action plan. This is a critical area for the future growth of the European economy and one I can cite as a practical example of what is being delivered on the Lisbon Agenda. Indeed, I have underlined the importance I attach to the Lisbon Agenda in nominating Minister McCreevy as Commissioner. I am sure his experience will help there in the future, because the Lisbon agenda is all about delivering growth and jobs for Europe, and the Minister knows about delivering those two things. I would invite you to look at Ireland's record on these issues, which is would be of some value.
Mr De Rossa is correct that we should discuss domestic issues at home, and I will be very glad to do that with him at any time. Our finance minister has liberated Irish workers from the punitive tax rates established when the administration with which Mr De Rossa was associated was in power. I always find it interesting when a Socialist mentions a 'right-wing person': definitions are always interesting. Mr De Rossa says he is left-wing and Socialist and he gave under two euros to old people. Mr McCreevy is right-wing and he gives 10 euros every year to old people. Work out the definitions for yourselves: they are quite interesting. I have only been in politics for 27 years: I need to be around a while longer before I understand the definitions of right and left, which I believe are rather nonsensical in any case.
It is a true honour to be here reporting to the House. I believe that 2004 will be seen as a highly significant year for the European Union. We enlarged to 25 Member States. We have agreed a Constitution. We have renewed our commitment to achieving the Lisbon Agenda goals. We have reinforced our relationship with our global partners. While the work of the Irish presidency is done, the work of the Union obviously continues. I wish Mr Balkenende and the Dutch presidency every success. I also wish President Prodi every success for the remainder of his term of office and hopefully the same will apply - with the House's support - to Mr Durão Barroso in the future. I wish you well too, Mr President. On this first working day, I wish everybody here happiness and success in their political work in the European Parliament.
. – Mr President, the , Mr Ahern, has already answered all the questions. I will have to speak in a few minutes to comment on the beginning of the Dutch Presidency, and so I shall really confine myself to thanking the Irish Prime Minister and all the Members of Parliament.
I should just like to take up a thought, a suggestion made by Mr Goebbels, who invited us to examine the Stability Pact and its reforms. I can tell you that the Commission, encouraged by the Court’s decision, has already started work and on 3 September we shall be presenting the results of our considerations, so that a thorough debate on the subject can begin. For the rest, the debate has been very one-sided with few voices raised against the Constitution, and the feeling that Europe is becoming a civil power, as Mrs Sbarbati put it, is widely shared in this Parliament.
Thank you all for your attention. Finally, I must just say to Mr Poettering that it may be true that being in the middle of the photograph is important, but it may equally be true that having one on one side and one on the other, embracing the States of the Union, may have an even stronger political meaning.
The joint debate is closed.
. As a member of Scotland's Party of Independence, the SNP, I congratulate the Irish Government for the exemplary manner in which it conducted its six-month presidency.
Ireland, a member state smaller than Scotland, has provided inspiration to those of us who aspire to see Scotland resuming all of the normal powers of an independent nation, speaking for ourselves in the International Community, and cooperating with our neighbours on terms which suit Scotland's priorities - not London's.
Ireland, with healthy economic growth, continues to demonstrate how to gain maximum benefit from EU membership, while Scotland lags behind in terms of job opportunities and is suffering a decline in population.
I look forward to the day when Scots ministers will sit alongside Irish in the Council of Ministers, as equal partners with full rights to negotiate and vote, putting Scotland's interests first and not, as at present, merely acting as bag-carriers for their Westminster bosses.
. – The decisions, assessments and conclusions of the EU summit on 17 and 18 June run counter to the interests of the workers of the nations of Europe who, in voting or abstaining from the European elections on 13 June, expressed their condemnation of the ΕU and its policy.
The European Constitution approved by the summit incorporates the previous Treaties which safeguard the freedom of big business and the reversal of the achievements and rights of the working classes and grass roots. It is supreme institutional protection of the dictatorship of the European monopolies.
The US military doctrine of 'preventive war' against a country or countries on the pretext of combating terrorism has been adopted, thereby overturning the basic principles of international law set out in the UN charter. The ΕU, which supports and works with ΝΑΤΟ, is being militarised.
Decisions have been taken on greater cooperation between the ΕU and the USA in order to intervene and crush nations, on disgraceful cooperation with the occupying government in Iraq, on a European army mission to Bosnia-Herzegovina, the scope of action of which is to be extended as far as Armenia, Azerbaijan and Georgia, and on the application of the American/NATO plan on the Middle East.
New measures have been promoted to suppress grass-roots rights and freedoms by hitting out at working-class and grass-roots struggles and imposing terrorism on peoples.
The working classes of Europe and the peoples must strengthen resistance, insubordination and disobedience in the EU in their fight to prevent the European constitution and bring about the downfall of the ΕU.
The next item is the debate on the Council Statement – Work programme of the Dutch Presidency.
.  Mr President, Members of the European Parliament, ladies and gentlemen,
I have great pleasure in today presenting the Netherlands Presidency’s priorities to you, the directly elected representatives of Europe’s citizens.
As Members of the European Parliament, you hold one of the finest and most important offices of all in the European Union. It is no accident that Parliament is the institution placed first in the Treaty. You watch over the quality of our community, which is, above all, a community based on shared values. You have received a proud mandate from Europe’s citizens. I wish you every success in carrying it out and warmly congratulate you on your election.
I should particularly like to congratulate Mr Borrell on his election as President of the European Parliament, in which important position I wish him every success.
Even though we play different roles within the European Union, we also have much in common. The main thing, in my view, is a great sense of responsibility: for Europe, for the substantive issues on which we want to make progress, but, above all, towards the people of Europe, for whom we are doing all this.
I should like to thank the Irish Presidency for the great job done. Mr Ahern and his team have performed wonders.
Successful enlargement to bring in ten countries, agreement on a new European Constitution and mutually agreed selection of a really top-class nominee as President of the European Commission: these are resounding achievements. In their dealings with the European Parliament as well, the Irish have set an inspiring example, and one that we wish to follow. Allow me to say a few words about the European Council’s nomination of José Manuel Barroso for the position of President of the European Commission. You will be discussing this issue this afternoon and tomorrow. I see Mr Barroso as a man of dialogue, but also as someone who does not shy away from setting out a course. The Council believes that he is the man to take the Commission forward at this time. Someone who, together with others, can help promote economic growth and increase security. We therefore hope that the European Parliament will approve his nomination tomorrow.
There is a fine open-air exhibition to be seen around my offices in the centre of The Hague at present. Young visual artists from European Union countries have been asked to create work inspired by Europe’s striving for peace and justice. The event is entitled ‘Art, the Great Communicator’.
From my own office, I can see a number of the exhibits. What image of Europe do they represent?
One work shows Europe as a maze.
Another shows it as a tower under construction.
A third shows it as a drowning man trying to pull himself out of the water.
There are many ways of looking at Europe.
How do Europe’s citizens see it? Judging by the turnout at the recent elections, its citizens do not see Europe as a masterpiece to enthuse about. For the fifth time in succession, fewer Europeans turned out to vote. Some groups are swayed by mistrust and doubts regarding European integration. The European project is subject to critical scrutiny, from both within and outside the European Parliament.
The Netherlands Presidency is only too aware of that.
Critical comments, however, are part and parcel of democracy. They can serve to strengthen democracy. There is no reason to lapse into pessimism. On the contrary: there is a need right now to show Europe’s citizens that Europe belongs to them. A work in progress. Not perfect. Open to improvement. Yet worthwhile and, as history teaches us, vital if we are to tackle problems which no country can resolve on its own.
That makes the European Union worth actively contributing to.
The Netherlands Presidency wants to send out that message loud and clear, with both heartfelt ambition and clear-headed realism.
Cooperation with you is of the utmost importance in this. Whether you are among those who see Europe as a maze or those who see it as a tower under construction, you all represent the views of Europe’s citizens. They are what it is all about. We should like, with you, to make tangible headway, recognised and appreciated by those citizens.
I realise that the period ahead is for you a time when new developments have to become bedded down. The European Parliament’s membership has been expanded to 732. Parliament has been joined by 162 representatives from ten new Member States, who have to find their feet. Political families are changing their make-up and taking in new members. It is pleasing to see that you are energetically getting down to business and pressing ahead with Parliament’s legislative work.
There are more new developments in store, too. The new Constitution considerably increases the European Parliament’s influence over decision-making and the course of events in the Union. National parliaments are also to play an important role in addressing the question of whether there is actually any need for European regulation in specific cases.
This will make the Union more democratic. Under the new Constitution, its citizens will make themselves heard more loudly and more forcefully. Even those who take a critical view of European integration will be better placed under the new Constitution.
The Netherlands Presidency welcomes the extension of the European Parliament’s powers. This is one of the major pluses under the new Treaty and thus also a strong argument in domestic discussion of approval. In a number of countries, approval will arouse heated debate. I hope that, in the process, facts will not lose out to presentation. The new Constitution will undeniably bring the Union closer to its citizens, and that is surely something we are all particularly anxious to see.
At just such a time of new developments, it is important to remain on course and ensure that we continue to make progress for Europe’s citizens. Without smooth cooperation between the Council, Parliament and the Commission, that will prove impossible. The Netherlands Presidency is ready and willing to work constructively with you and sincerely hopes that you are willing to work constructively with us.
Like many in this Chamber, the presidency regrets the failure as yet to resolve the long-running issue of the Members’ Statute. With your support, the previous President put in a lot of hard work, but without any result so far. If there is any prospect of a solution, the Netherlands Presidency will certainly assist in arriving at one.
It is not possible, within the space of this presentation, to cover all of the substantive issues on the agenda. I shall therefore merely deal with those subjects particularly in need of our mutual attention. Without wishing to tread on subsequent presidencies’ toes, we clearly have to venture to look beyond 1 January 2005. We are all too aware that it will take a number of years for objectives to be achieved. The Netherlands Presidency is a link in a chain. That is why we are trying to create the best possible conditions for the work of future presidencies.
The Netherlands Presidency will constantly endeavour not to lose sight of longer-term interests. If there is one thing we want to bring to the Union, it is our forward-looking approach.
Internally, by working for consolidation of the enlarged Union, for sustainable economic growth, for security and for a sound financial foundation for the years ahead.
Externally, by looking ahead, together with our partners elsewhere in the world, and by operating more decisively, as a Union, on the world stage.
Firstly, consolidation of the Union. The ten countries which joined on 1 May of this year need to feel completely at ease within the Union as quickly as possible. The presidency has a particular responsibility in this. We shall do our level best to ensure that the new Member States can fully participate in all of the Union’s proceedings as soon as possible.
At the same time, we want to pave the way thoroughly for future enlargements. Membership negotiations with Bulgaria were completed a short while ago. Those with Romania have reached a very advanced stage. Membership negotiations with Croatia are to begin next year.
In December too, the European Council is to consider whether Turkey fulfils the Copenhagen political criteria for human rights and democracy. If so, membership negotiations will be opened with Turkey as well.
The decision must be arrived at honestly, under the ground rules to which we previously, in 2002, firmly committed ourselves. That means strict application of the criteria laid down, but without inventing any new criteria.
We must not allow ourselves to be guided by fear, for example of Islam. The raising of barriers to any particular religion is not consistent with Europe’s shared values. Our opposition should be directed not against religions but against people and groups misusing their religion to get their way by force.
Islam is not the problem. Muslims, Christians and people of other beliefs can live together perfectly well. The problem is not religion, but misuse of religion to sow hatred and intolerance and to repress women.
Nevertheless, the decision on Turkey does greatly concern and trouble many people. The presidency wants to make possible a well-founded decision, one which gains all-round endorsement and will also hold firm in future.
A forward-looking approach is also at the heart of the second item on the agenda: sustainable economic growth.
After a period of stagnation, Europe’s economy is gradually starting to pick up again. However, as a result of the underlying weaknesses in our economic structure, recovery is slow and laborious. Europe’s economy has stiff joints and makes too little use of its head. This makes our competitors too quick and too smart for us. Anyone who looks objectively at the developments sees that Europe is losing ground, even in periods of economic recovery.
We must avoid focusing on our own jobs, our own social safety net, our own pensions. We should turn our attention to the jobs, social safety net and pensions of our children.
How strong will Europe be in several decades? Will it be a place where our children and grandchildren can build a good life? Can we continue to put into practice our values of solidarity and social justice?
Beware: these are things that cannot be taken for granted. Look at the boom in countries like China and India. Is Europe strong and flexible enough to hold its own in the face of that competition?
It is against this background that we must give top priority to the implementation of the Lisbon strategy. During the Netherlands Presidency, preparations are being made for its interim review. A working party chaired by Wim Kok is currently drawing up a report on what we have achieved thus far and what remains to be done. That report will appear at the European Council on 5 November.
Europe is missing out on important opportunities. We do not capitalise on what our internal market has to offer. In particular, the market for services is still subject to all kinds of national restrictions. And it is in this very sector that most Europeans earn their living.
This means that we do not sufficiently exploit the internal market’s strength. If we realise that 1.8% of Europe’s GDP and 2.5 million jobs depend on the working of the internal market, we have every reason to strengthen that internal market and expand it towards the services sector. The Directive on services, proposed by the Commission, is an important step in the right direction. It goes without saying that the swift approval of this legislation can give a significant boost to the European economy.
The functioning of the European market can also be improved by fewer and better regulations. We must make the rules work for us instead of the other way round. The Irish, Netherlands, Luxembourg and United Kingdom Presidencies are working together to make this a priority.
Many of the aspirations contained in the Lisbon agenda will have to be realised in the Member States. Labour markets must become more flexible, and social security systems more enabling. Pension systems must acquire a firmer base so that future generations can continue to build on them.
In the global economy of today and tomorrow, not only must Europe be flexible, it must also use its know-how. Europe’s innovative capacity is not strong enough. Let us take one example. Some 400 000 European scientists are currently working in the United States. They account for 40% of the US scientific community. This is an enormous exodus of people whom we ourselves sorely need. That is why we must vigorously continue to improve the knowledge climate in Europe. One concrete measure is the setting up of a European Research Council geared to providing risk capital for research.
(Applause)
Our aspirations are focused not only on economic growth, but also on sustainability. The Netherlands Presidency will endeavour to strengthen the environmental dimension of the Lisbon process, paying special attention to sustainable mobility, clean technology and international climate policy.
(Applause)
The Union is more than an economic project. Sixty years after D-Day, it remains a project for freedom, solidarity and mutual respect.
Of the intangibles that particularly preoccupy people, security is the most important. Greater security has always been a driving force behind European cooperation. At one time, we sought a precarious peace on a continent torn apart by war. Now, we face new threats that compel us to act: terrorism and organised crime. These are threats that we can only overcome together.
It is essential that together we continue to look ahead. Now that the Tampere programme is ending, new steps are necessary to extend the European Area of freedom, security and justice further. The Netherlands Presidency is endeavouring to ensure that the European Council on 5 November outlines a vision that is as concrete as possible.
In a free Europe with open internal borders, it is essential that we align our criminal-law systems and that our cooperation is watertight. Legally and geographically, the Union must offer no place of refuge to criminals who abuse the freedom that Europe offers them.
In so doing, we will at times have to walk the extra mile. Sometimes, countries are strongly attached to their national traditions as regards police and justice. However, without more extensive coordination in these areas, we continue to run the risk of criminals evading the law and jeopardising our security.
Last month, the European Anti-Terrorism Coordinator, Gijs de Vries, outlined how Europe can put a stop to terrorism more effectively. The Netherlands Presidency intends to take active steps to elaborate and implement the proposed action points.
The Netherlands Presidency also attaches priority to a new European drugs strategy for 2005-2012. This will focus on the joint approach to large-scale drug trafficking and also on improved prevention and health care.
Tension sometimes exists between freedom and security. Neither can ever be absolute. The important thing is always to strike the right balance.
We must strike the same balance in the areas of asylum and migration, which is another part of the follow-up to Tampere that will be on the agenda at the European Council on 5 November.
Although we do not wish to create a Fortress Europe, we also witness the hectic movement of asylum seekers and illegal immigrants entering and passing through. Human traffickers ruthlessly exploit this phenomenon. Furthermore, we know from experience how much it takes in order to provide newcomers with full opportunities in our society. Control of migration flows is therefore necessary, and we can only do that together. In a Union with open internal borders, we cannot afford not to have a European policy on asylum, immigration and repatriation.
We are entering a phase of further harmonisation, as provided for in the Tampere programme. Our efforts are directed towards a common asylum system and improved protection for refugees in regions of origin. We must act together, on the basis of solidarity between Member States, to combat illegal immigration. This requires effective surveillance of our external borders. The Agency for the management of external borders is vitally important for this purpose. We must therefore ensure now that it can become operational in 2005.
Europe offers a place to anyone who is entitled to come. By ‘place’ I mean much more than a roof over one’s head. A place means a place in our society. We intend to pay greater attention to the integration of newcomers. In this area, Member States have their own traditions. While there must be room for such traditions, we can also learn from one another’s experiences.
A credible asylum and immigration policy also entails the return of those who are not entitled to stay here. The Netherlands Presidency has the task of forging ahead with repatriation policy before the end of the year. This involves, inter alia, common repatriation procedures and operations, as well as the establishment of repatriation and readmission agreements.
The last main item on our internal agenda to which I wish to refer is the financial basis for future years.
Negotiations on the EU’s multiannual budgetary framework – the financial perspectives – will be concluded in 2005. This is a delicate matter, which is viewed in many different ways. The Netherlands Presidency considers it its duty to give those highly complex negotiations the best possible structure even before they begin by agreeing this year on the guidelines and principles on which they should be based. This should increase their chances of success.
The European Parliament will, of course, be heavily involved in preparations for establishing the new financial perspectives.
If it looks towards the future, the EU must also look outwards. Our future is closely linked to that of our neighbours and partners elsewhere in the world.
We are a Union of 25 developed countries, a community built on the cornerstones of freedom, solidarity and mutual respect, and the world’s largest economic bloc.
The world rightly expects great things of us. Are we fully living up to those expectations? Europe could be more decisive. We could achieve more by joining forces and speaking more in unison.
The major global issues of our time are combating terrorism, furthering human rights and democracy, economic development and the fight against poverty. In these areas, Europe must speak with a single, resonant voice.
The European Security Strategy, and in particular the broad vision on which it is based, provides an excellent foundation for doing just that. It is about more than just expanding the EU’s own capacities for crisis management. The Netherlands Presidency is keen to use every possible means to work towards implementing the Security Strategy.
The United Nations is at the heart of multilateral cooperation and must remain there. As the President of the European Council, the Netherlands will play an active role in discussions on reforming the United Nations. Extra impetus also needs to be given to the multilateral trade system. Following the Cancun failure, we have an opportunity this year to achieve real progress in the WTO. Everyone stands to gain from that.
As a result of the most recent enlargement, the EU has gained not only new members, but also new neighbours. We feel closely associated with them and want to strengthen our ties with them. The same applies to countries in the ‘wider Middle East’ and the Mediterranean. The Netherlands Presidency is keen to work towards increasing stability in that region and encouraging reforms in the political, economic and socio-cultural areas. The Barcelona process must be strengthened and intensified.
The Netherlands Presidency will devote a great deal of time to the Middle East peace process. Europe must make a concerted contribution to the future of Iraq. In so doing, we will rely on the pivotal role of the UN and take account of the desires and needs of the Iraqi Government and people.
Our economic and political relations with Asia have become much more important in recent years. The Netherlands Presidency will continue to build on the strategic relationship with our Asian partners at the proposed summits with China, India, South Korea and ASEM. We will also take that opportunity to look specifically at the sensitive issue of human rights.
One in seven of the world’s population suffers from chronic hunger. In Africa, in particular, poverty, conflicts and epidemics are taking a heavy toll. The European Union will not leave Africa to fend for itself. The situation in Darfur, Sudan comes most readily to mind in that connection. The EU must remain active there, not only in terms of relief work, but also in a political sense. We are exerting pressure on the Sudanese authorities to improve the situation, and will not hesitate to step up that pressure if they fail to take sufficient action.
Apart from Darfur, the EU will continue to devote its energies to combating HIV and AIDS, and preventing conflicts in Africa.
Every era is an era of transition. The same applies to our term of office as President of the European Council.
One of the features of our era – 2004 – is that the European Union is faced with a paradox.
On the one hand, we have seen the dream of the founders of the European Union fulfilled. The countries of Europe have dared to throw in their lot together and have thereby brought about reconciliation, stability and prosperity. Whichever way you look at it, that is a huge achievement.
On the other hand, however, it is becoming increasingly clear that such cooperation and such feeling of solidarity are no longer obvious to many people. We seem to be finding it increasingly difficult to identify our common ground, as if we have lost sight of what connects us at the deepest level. This is something that cannot be ignored, especially now that the EU is working intensively on its enlargement. Before an edifice can be extended, it must be ensured that its foundations remain solid; otherwise, the entire structure, and therefore all its inhabitants, are at risk.
In the light of this, the Netherlands has decided to take the initiative of organising a debate on the significance of European values in 2004. The fact that such values are enshrined in the Constitution is not enough. They must also live on in people’s hearts and minds. Specifically, we will devote a number of meetings to that subject and develop initiatives to stimulate discussion of European affairs with Europe’s citizens.
In this way, we hope to make Europe’s citizens more aware of what it means to be European. What makes Europe so valuable is that we are a community in which freedom, solidarity and respect hold equal weight.
The agenda I have put before you is based on these three fundamental values.
: that means working on security and deepening cooperation with our global partners.
: that means working on economic growth and social coherence, for present and future generations.
: that means working on understanding and mutual commitment in the expanding Union with all its differences.
The European Union is not perfect. However, that is no reason to write it off or adopt a casual attitude to it. It is not criticism we should be afraid of, but indifference.
Criticism is good. Without it, there would be no improvement. Indifference, however, is not helpful. Even worse, it undermines what has already been achieved.
The Netherlands Presidency wants to work constructively with you, the directly elected representatives of the citizens of Europe.
Perhaps I can give the final word to just such a citizen. A major newspaper in the Netherlands is currently publishing a series of portraits of ordinary Europeans and their visions of Europe.
One of the subjects is Ilma Kaulina, a 39-year-old graphic designer from Riga. Her husband is a bus driver, and they have three children.
Ilma Kaulina does not regard Europe as a panacea. Although she is critical of Europe, she does expect certain things of it.
She says: ‘The European Union can give us a better life. If you put the cultural differences to one side for a moment, you can see that, together, we have the prospect of a better social and economic future. All the obstacles will fade in time.’
That is how I would sum up our approach. Together with you, the Netherlands Presidency will do everything in its power not to disappoint Ilma Kaulina from Riga.
. – Mr President, President-in-Office of the Council, ladies and gentlemen, the beginning of the Dutch Presidency is a good time to reflect on the achievements made over these years and, most of all, the commitments awaiting us in the near future.
Later, this House will be hearing from the President designate of the next Commission, José Manuel Durão Barroso, and together we want to wish the new President every success. It will certainly be essential in this new phase to ensure full and close collaboration among the three institutions while respecting the prerogatives of each one. Cooperation among the three institutions is indeed a top priority, especially while the new institutions are being set up. We have worked well over these five years: we have done so much and have left the institutional structure completely renewed. It has been a great privilege for me to direct this College of Commissioners, and the people who comprise it form an extraordinary team of whom all the citizens of Europe may be proud.
The greatest achievement of these five years has been the final demolition of the wall that had divided the continent for half a century. A real political tour de force was completed on 1 May, and never before has the Union been able to express so well the strength of its model and the values on which it is based: peace, freedom and solidarity. I am convinced that enlargement has improved our security and the prospects for growth in the Union, and these, as Prime Minister Balkenende has said, are the problems that the Dutch Presidency is most concerned about.
Looking to the future in the wake of this success, we must complete the unification of Europe by opening the door to the Balkans. The Macedonian Government has already submitted its application to join and is now setting off along that road with determination. For Croatia the journey has already begun. The other countries will follow, each at its own pace, but the Commission will never fail to support this process, which truly rounds off the European frame of reference. Ever since the start of my mandate, I have in fact maintained that only the European Union can guarantee lasting stability and development in this part of our continent. Only the European model can help these peoples, our close neighbours, to overcome their old divisions and their old tragedies. In our new neighbourhood policy we have found an original and realistic formula for proposing a new model of ever closer relationships with our new neighbours, creating a ring of friendly countries throughout the region from Morocco to Russia. Setting up a broad, new region in political, economic and human terms was one of this Commission’s great strategic objectives. Today this objective is a political reality.
Over these five years the Commission has also promoted the economic and social renewal of the Union and has worked hard to ensure macroeconomic stability. The most important measure, without doubt, has been the introduction of the euro. The single currency has already kept its promise of stability and, in these difficult years for the world economy, our own economies have shown how well they are able to withstand external shocks. There has been no turmoil on the exchange markets and no crisis in public finances, not even in the difficult times of recent months, and inflation has remained low. Just think what would have happened if we had not had the single currency.
Lastly, we must recall that during this Commission’s mandate the text of the first Constitution for Europe was created; I have already spoken about this at length this morning.
Mr President, ladies and gentlemen, while the euro, enlargement and the Constitution are the most visible achievements, we must not forget the other successes of this Commission. Without listing them all, I must recall the extraordinary work that has been done on state aid and the management of the Stability and Growth Pact. In this the Commission has remained faithful to its role as guardian of the Treaties and has ensured absolute equality of treatment for all the parties involved, large countries and small countries. We can indeed discuss the rules we have been given and we can see how to change them, how to make them more suited to the new economic reality, but it is the Commission’s specific duty to apply the existing rules impartially, seeking only the common interest.
In addition, I cannot fail to recall the constant work of constructing the internal market, in which we have often had to overcome the Member States’ resistance and lack of cohesion. Thanks to this work, however, it now costs European consumers less to fly, to connect to the Internet and to make payments from one country to another in the Union compared with five years ago.
I must add that there is no genuine growth in the European project if it does not involve all the regions in the Union. Because of this measure, in recent years there has been a noticeable narrowing of the gap between the regions of Europe in terms of income and development prospects. This is an exceptional fact, because what usually happens in large economic aggregations is that, unless there is a strong policy in place, the richer areas get richer and the poorer areas get poorer. Of course, more needs to be done in future even in this direction, especially to respond to the request for solidarity voiced by the countries that have just joined the Union.
Nevertheless, while the euro ensures our financial stability, our future growth depends on the renovation of our economic system as provided for in the Lisbon Agenda. As you know, this is still a sore point because the results are not up to expectations, but I assure you that the project would have run aground completely had it not been for our constant pressure on the Member States. We have almost reached the half-way point in this ten-year strategy and there is still a lot left to do. I am grateful to Prime Minister Balkenende for committing himself to this road, which is still the road that has given the least favourable results compared with expectations. The Commission has, however, laid a solid basis for the eventual success of the operation.
Since the Lisbon Agenda is based on both the renewal of the economy and the creation of a truly competitive knowledge society, we have, for the areas within our remit, substantially increased the funds for research, education and training in Europe. Together with the projects to create networks of excellence, we are leaving the next Commission our proposal to double the Community research budget for the period 2007-2013, thus setting all the Member States an example of strong decision-making.
On the subject of education, one of the best days in our mandate was when the millionth university student went to study abroad under the Erasmus programme. A million is an extraordinary number, and by the end of the decade we will have trebled that. Pulling down these borders helps to create the knowledge society but it will also help to develop a generation of truly European citizens, since mobility and European citizenship are closely linked, and it is especially by targeting young people and students that we are laying the basis for the Union of tomorrow. I am therefore delighted that the Dutch Presidency considers mobility and young people to be one of its priorities.
The same concept also applies to our external borders. It is essential to take full advantage of the external dimension of European policies on education, training and young people. This is why this Commission has launched the university cooperation and exchange programmes with the Mediterranean, the Balkans and Central Asia. The latest addition to this family is Erasmus Mundus, a programme of crucial importance that will bring thousands of students from all over the world to our universities and will help to restore Europe’s role as a world leader in research and higher education. This is precisely the objective that Mr Balkenende illustrated earlier, without which Europe will not be able to achieve the Lisbon objectives.
Ladies and gentlemen, having recalled some of the achievements of this mandate, let us now look at what remains for us to do by the end of October.
First, we shall continue to press ahead with the preparations for the new Financial Perspective. As you know, last week the Commission approved a legislative package that follows on from the political programme adopted last February. The strategy is simple: first we defined the political priorities for the period after 2007 and then we put on the table the schedule of the minimum financial resources needed to achieve these objectives. We focused, therefore, on the content and the political objectives and not just the financial aspects.
I am pleased with the great amount of work that has been done, because it shows we are up to the new tasks that the European Council has entrusted to the Commission. In 2007 the European Union will have over 100 million new citizens; even so, our proposal leaves the current own resources ceiling unchanged because, with strict – or rather the very strictest – budgetary discipline and careful programming, we shall even be able to raise the number of Member States in the Union to 27 while spending on average only 1.14% of gross national income.
The fact is that Europe really can make a difference, but if financial resources are lacking European added value will be zero. We have prepared our proposals with the aim of maximising the efficiency of Community spending, demonstrating chapter by chapter that one euro spent at European level yields more than one euro spent at national level. Where this is not the case, we have not made proposals.
The Union’s priorities, as the European Council has so often reaffirmed, are competitiveness, European citizenship and Europe’s role in the world. We have made these decisions very seriously, and it is our job to find the resources in the Community budget to achieve them, because they are tasks that have been entrusted to us by the European Council. All the institutions – the Commission, the Council and Parliament – have a common duty to honour their commitments and respond to the people’s expectations. If the European Union cannot keep its promises it is bound to lose its citizens’ trust.
Since 1 May 2004 we have continued our efforts for the unification of Europe. With Bulgaria the negotiations are technically over. As regards Romania, I intend to do everything in my power to advance the negotiations as speedily as possible, thus honouring the commitments made, which – I must remind you all – foresee the conclusion of negotiations in 2004, provided the country is ready. In early October, the Commission will adopt the report and opinion on the start of accession negotiations with Turkey, which will be the basis for the Council decision in December.
I did not hesitate to accept the mandate conferred on me by the European Council in December 2002 to present this report on Turkey’s compliance with the Copenhagen political criteria and to issue an opinion on it. It would be premature to reveal its contents now, but I can only say that we are collecting analyses, facts and statements across the board. I can thus assure you that the work we are conducting is exhaustive and thoroughly objective. This total impartiality is our duty towards our governments, our citizens and the Turkish people, who hope to join us, as well as towards the people of Europe.
Ladies and gentlemen, I opened my speech by explaining why, in my opinion, the College I preside over is leaving behind a strong legacy and a renewed and vigorous institution. I have given a few reasons for saying this and I could give many more.
The Commission, however, is not just the College of Commissioners. I should like to take this opportunity to pay due tribute to all the women and all the men who keep our institution alive and make it grow every day, often in the face of incomprehension and lack of awareness. In Brussels and the other seats of the European Commission, I have found levels of excellence, competence and commitment that would be the envy of many national administrations. This will be one of the fondest memories I shall keep of my experience at the head of the Commission.
All of us, Commissioners and staff, believe in Europe and believe that the Union is the only road that will lead the continent to a future of peace, prosperity and autonomy in the world. This is our true strength.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, we in the Group of the European People’s Party (Christian Democrats) and European Democrats warmly welcome you, along with Mr Nicolai, your Minister for Europe, and your colleagues. In the Netherlands, you have always been committed to European integration, and that will be of immense value in making your Presidency a success. Let me also say that the Dutch delegation in our group, led by our new Member Camiel Eurlings, does an excellent job of work, and they will generate the support your Presidency will need from our group; it goes without saying that you will have it.
The most important task before us is more a matter of political psychology; it involves the inward completion of the enlargement of the European Union, and our gaining an understanding of each other. It is about ministers in the Council of Ministers understanding each other, about the peoples understanding each other and being willing to learn from one another and to meet each other halfway, and, if we have that respect and regard for each other, I am sure that will make for great success.
Your Presidency will see the signature of the European Constitution, and the Group of the European People’s Party sees the success of that as having the utmost priority. That is crucial, whether the decision is taken by referendum or by parliamentary bodies, as some countries’ traditions require. It must be a success, and that is where you are the vital link in the chain of which you have spoken.
You mentioned the internal market. I cannot but emphatically endorse what you said about the continuing completion of the internal market, and also about the further realisation of the research area that you mentioned – as did the President of the Commission as well. We have to get young scientists to stay in Europe; they have to have prospects here that will keep them from emigrating to the USA or to other countries. Where the completion of the internal market is concerned, that is a priority.
You mentioned enlargement. Contentious though the issue of Turkey is for us, it is important that the criteria should be complied with, that there should be no political opportunism and, should negotiations take place, that consideration be given to alternatives, such as, for example, a privileged partnership with Turkey.
You mentioned the Financial Perspective. We are in favour of establishing a committee in this House to consider these issues, and I would remind you that the Financial Perspective is not just the responsibility of the ministers on the Council, but we have an equal share in these matters, and that is something on which we insist.
I would now like to turn to an issue that may appear a matter of form or symbolic – that of the family photos, about which I said something to the Irish presidency earlier today. We do not accept the constant marginalisation of the Presidents of Parliament and of the Commission. This Europe of ours is a community, and so, when such photos are taken, the Presidents of the institutions should be at the centre.
You spoke of Europe’s values. We are very much behind you in calling a number of conferences on the subject, and that will build up our optimism for Europe. I trust that all Europe’s media will now take up your reference to Ilma Kaulina from Riga, who believes in Europe’s future. I am quite convinced that, if everyone does his or her duty, this continent has a great future ahead of it. That is what you are working towards, and in that our group wishes you much success.
– Mr President, ladies and gentlemen, you, Mr Balkenende, in what you had to say about the economy, focussed on the Lisbon process, and my colleagues Mr van den Berg and Mr Désir will set out our group’s position on this at greater length. One thing, though, is quite clear; we want the Lisbon process to be a social one. Economic renewal, a fitter Europe – which is indispensable – Europe as a global player not only in economic terms, a Europe that wants to be a success and will be one – only by maintaining internal social cohesion can these things be achieved. If we want that, we need social stability. Social cohesion is an indispensable part of the Lisbon process. If you concentrate your efforts on that during your presidency of the Council, then we European Socialists will be right alongside you.
There is a second observation I want to make about enlargement. It has to be clear to us that there are two stages to enlargement. Bulgaria and Romania are now knocking on the EU’s door, and that is something we need to debate. Explicit promises have been made, and we have to talk about them, and if we are to talk in terms of fairness, let us talk about fairness towards both these countries, towards Bulgaria and Romania. We in the Socialist Group insist that there must be no gradations here. There also needs to be fairness in our dealings with Turkey. I know that you, Mr Balkenende, are well-versed in modern German history. Let me remind Mr Poettering of the former chairman of the CSU, Franz-Josef Strauss, and of his favourite dictum, ‘Pacta sunt servanda’, which he used in Vilshofen, and later in Passau. Treaties are to be kept to! You cannot, for forty years, make promises to a country like Turkey and, when it comes to the crunch, say that you did not mean it like that. If the European Union wants international credibility, it has to keep to its promises. What that means is that, if the criteria have been met, negotiations have to start. Let me repeat that: if the criteria have been met,
the two belong together. And Islam is not the problem, on the contrary. If we were to succeed in bringing together in reconciliation a society of Muslims – which is what Turkish society is – with a society to whose values you have referred, such as freedom, solidarity, fraternity, civilian control of the armed forces, respect for human rights, the abolition of the death penalty, the freedom of the justice system; if we were to succeed in demonstrating that Islam and the Western value-system were not mutually exclusive, but mutually compatible, it would prove the Bin Ladens of this world wrong. The security dividend that could thereby accrue to Europe is not something we can risk without serious thought. I do not know whether Turkey will become a Member State of the EU, but to deny it the chance to do so would be a calamity.
Mr Balkenende, I listened with great attention when you said you wanted to concentrate your efforts on combating terrorism and also on a new policy on drugs. We very much welcome that, but fighting terrorism also involves the EU institutions established for that purpose being capable of doing their job. That is why I will tell you, in your capacity as President-in-Office of the Council rather than as Prime Minister of the Netherlands – for as that you can do nothing about it – that Europol, the institution set up to combat terrorism in Europe, has been without a director for months because two Member States cannot agree among themselves. That is, quite simply, a scandal. We expect your presidency of the Council to see it brought to an end.
While we are on the subject of counter-terrorism, let me say that we are all willing to join in a coalition against terrorism. What we are not willing to do is to allow, as part of counter-terrorism, the abandonment of fundamental values for which we stand and to which you have referred, such as freedom, justice, and fairness in our dealings with one another. I find it unacceptable that the European Union’s High Representative has not yet had anything to say about Guantanamo; that is something we cannot tolerate. If Europe is to discuss values with the USA as an equal, then we have to tell them that this is not acceptable.
There is much else I could mention that is not acceptable, but if we want to make sustainable policies, we need Kyoto; if we want to make peace more secure throughout the world, we need the International Criminal Court, without special rights of immunity. If we want to seize a new opportunity in the aftermath of the failure of Cancún, then we need cooperation with the United States of America, just as we do when it comes to Kyoto and the International Criminal Court. Perhaps the American electorate will give us a happy event in November. That would be desirable, but, Mr Balkenende, what I expect of the Prime Minister of a country that has always stood up for these values is that the European Union should insist upon them in its dealings with our main partner on earth, and hence, also on the ratification of Kyoto and on fair trade. If you take that to heart, then we Social Democrats will be right behind your Presidency.
Mr President, one quarter of the Netherlands is below sea-level so you have a long history of trying to keep dry! I suspect that your presidency will be about digging channels and containing the tides - tides such as the challenge of funding the new enlarged European Union, the deepening importance of rebuilding our economic strength, the ebb and flow of the dangers of international terrorism.
You need to inherit some of the momentum of your predecessor, without being caught in its shadow. The Irish presidency has passed one crucial legacy to yours: the European constitution. Liberals and Democrats in this House will lead the way in campaigning for the constitution and we expect every one of Europe's governments to be in the vanguard. If we cannot sell it, it was not worth a single glass of Justus Lipsius champagne.
For the rest of the work that you have set, time is short. With the summer recess and a new Parliament and Commission rushing to find their feet, you must achieve in three-and-a-half months what many presidencies struggle to achieve in six. We look forward to working with the good team that you have in Mr Nicolaï and his colleagues.
Liberals and Democrats in this House welcome your commitment to renewing the economic reform agenda. We agree that the need now is to focus more on better implementation and less on new regulation. The foundation of social cohesion in Europe is a strong and dynamic economy. With careful consideration for the needs of local and regional economies the single European market can be a tide that can lift all of our boats.
An important part of this is the credibility of the euro and the eurozone. We joined your presidency in welcoming the principle at the heart of last week's ruling by the European Court of Justice that a pact is a pact: that Member States cannot and should not break with impunity the rules they set for themselves. We will be watching closely to see that a rethought Stability Pact can command the respect of big and small states alike.
We welcome your commitment to push ahead on the justice and home affairs agenda. We welcome the launch of a debate on the best way to integrate our migration controls, closing the door to illegal migration while protecting those who justly flee oppression. But we need qualified majority voting and codecision in asylum, immigration and judicial cooperation as provided for in Article 251 of the Treaty.
My group also agrees that Member States have to work together better to tackle terrorism, but we remain suspicious of the Council's intent to employ biometric identifiers widely. Too many of our questions about fallibility, cost-effectiveness and privacy have not been properly answered. You must not pre-empt the decisions of Parliament in these matters.
Yours is also the presidency that will oversee the nomination of the new Commission. Last week my group asked the Commission President-designate to commit himself to striving for a better gender balance in the Commission. But in reality this is your job, Mr President-in-Office. Liberals and Democrats in this House want a Commission that is at least one-third women. We might remind you that if the gender balance of the Council reflected that of Europe itself, it would be thirteen to twelve.
We need a debate on Turkey. Let us have that debate, openly and frankly. What we are committed to is hearing out the Commission when it makes its recommendation in November, and we expect the Council to do the same.
Nor do we all agree on the correct level of funding for the European Union over the next seven years, but we do share a commitment to ensuring value for money and focusing on the Union's key priorities. If this presidency can publish guidelines and principles for the negotiations in December we will have the basis for an intelligent debate on future financial perspectives.
Liberals and Democrats share your realism, but we hope it comes with a ballast of ambition and vision. You must decide on questions which will define the future of our Union. Mr President-in-Office. We are relying on your leadership to keep this ship afloat and keep it steaming, just as impressively as Manet's 'Steamboat Leaving Boulogne', which is on show at the Van Gogh Museum in Amsterdam.
– Mr President-in-Office of the Council, your Presidency will be judged by how well you manage two subjects in particular: the Financial Perspective and the decision on Turkey.
On the first point, the Group of the Greens/European Free Alliance remains extremely worried, because the figures you insist upon, as when you enthusiastically signed the infamous ‘penny-pinchers’ letter’ or attacked the Commission for daring to propose that the budget for the Union of 25 should reach the monstrous level of 1.14% of Europe’s GDP, just do not add up.
We agree on the need to reopen the debate on the European Union’s spending priorities. We should like to be able to support a proposal of yours to eliminate agricultural export subsidies or to re-examine certain monumental and costly trans-European network projects.
It is not by aiming at making savings indiscriminately that the European economic system can be made ecologically and socially sustainable and also competitive. You yourself seem to admit as much when you speak of the need to give the European economy a boost by encouraging employment, innovation and research. You also used the word sustainability, a very fashionable term these days but one that for many has very little substance. Even so, there will be a lot to do over the next six months to encourage not only producers but also governments to make economically sustainable decisions. For instance, greater effort could be put into implementing the Kyoto Protocol, standing up to the pressures from the chemical industry on the Reach directive, truly enhancing the action plan for environmental technology, cutting aircraft fuel subsidies, or re-examining the Bolkenstein directive. Mr President, we shall meet again in six months’ time to judge how sustainable your Presidency has been.
Lastly, in relation to Turkey, we support your approach and are delighted that you have stated that Islam in itself is not a topic of debate for its accession. This statement is particularly significant to us because it comes from a leading Christian Democrat. Perhaps you can make a contribution to this discussion in other countries too. In this you can certainly count on our support.
Mr President, the President-in-Office of the Council has referred to the feeling of distrust expressed by European citizens on the occasion of the recent elections.
Mr President-in-Office of the Council, it is precisely the main thrust of your actions over the next six months that will show our fellow citizens to what extent Europe has listened to the message that the European people have sent it.
The social partners, and in particular those who will be meeting in October at the European Social Forum in London, will certainly pay close attention to the three principal issues which you yourself, as well as Mr Prodi, have just mentioned, and which my group would like to put on the agenda right now.
First of all there is the draft directive on the liberalisation of services, known as the ‘Bolkestein Directive’, which you described as a step in the right direction. At the heart of this text, however, lies the principle of the law of the country of origin, by virtue of which the social law of the supplier country would apply everywhere. That would leave the door open to all kinds of abuse involving social dumping. The perverse system of flags of convenience would thus apply to more than half of all economic activity. For that reason, we see this text as unacceptable.
Next, there is the reform of the Stability and Growth Pact. As far as reform is concerned, at this stage we have still not managed to put an end to our obsession with reducing public and social expenditure, or even to the 3% myth. On the contrary, and even worse, there is talk of the reform having a hidden face, with particularly severe treatment for those States with a pay-as-you-go system, which would be treated the same as hidden indebtedness. We must be aware that such a measure would give rise to strong public disapproval in the countries concerned.
Finally, there is the revision of the Lisbon Strategy. The working party chaired by Mr Kok is due to submit its report in October, but you are already calling for more flexibility and deregulation, as a way of helping countries with a very low level of social acquis. We would urge you to beware of the temptation to make a headlong dash towards liberalism. Even the Commission, in its report to the European Council in March, admitted, in its own way, the failure of that strategy, which was supposed to lead the Union into full employment and an economy of dynamic growth by the year 2010. I would also like to add that the very restrictive measures which you have outlined regarding asylum seekers, migrants and refugees, as well as your vision of the WTO negotiations, are also certain to give rise to legitimate debate.
In other words, Mr President-in-Office, we are waiting to see what the Dutch Presidency will do. See you in September.
I should like to warmly welcome to this House the Netherlands Council Presidency in the person of our Prime Minister. The theme of this Presidency is innovation. Now we have a new Parliament; soon there will be a new Commission. In this connection, we ought to focus on the challenge that this entails rather than the threat emanating from excessive aspirations. Many new people with fresh ideas bring with them a wind of change, and that is what we need, for the public are still not excited by the European Union and the European institutions. Despite this, if everything goes well, they are the ones that really matter in all of this. All those good intentions, though, have led to an endless stream of regulations, and it is unclear which of them we really need. That is why I applaud the fact that the Presidency is prepared to work on keeping objectives realistic and in tune with the expectations of Europe’s citizens. How does the President-in-Office of the Council intend to achieve that? The Presidency wants to devote attention to a possible temporary application of parts of the so-called Constitution. In so doing, is the Presidency not running ahead of the ratification process, which also involves referendums? Are we, then, still taking our citizens seriously? After all, we take complete freedom of choice between a yes and no to this Constitution as a basic assumption. Another thorny issue is the position of Turkey. Will there be a serious assessment of the question of whether Turkey meets the Copenhagen criteria, or is it the case that, after 40 years of promises, we cannot do anything but say yes, even though we should, in actual fact, say no? What is the President-in-Office of the Council’s opinion about recent statements by some Heads of Government who apparently no longer need such an assessment and already know that everything is in order with Turkey’s application? The human rights situation in the world remains worrying. In large parts of the world, intolerance, repression and exploitation are more the rule than the exception. A chilling illustration of this is the religious law that was adopted yesterday in Sri Lanka and which, in effect, bans evangelising on pain of a long prison sentence. Are you prepared to take up this serious infringement of religious freedom with the Sri Lankan Government?
Mr President, first of all I want to thank the Presidency of the Council for their well-prepared programme for the next six months. I should, however, like to make a few recommendations. Firstly, it is true that enlargement of the European Union with ten new Member States has made it even stronger globally than ever before and particularly as regards such matters as trade policy and coordination of development. Therefore we expect that when leading and possibly completing negotiations on Russia's admission to the World Trade Organisation, the Dutch Presidency will be successful in getting Russia to lift its discriminatory tariff policy on transit cargo, in particular by rail, which Russia continues to impose on the European Union Member State, Latvia. Secondly, the Presidency's wish to ensure the safety of energy supplies in a liberalised market is commendable, therefore the Council wishes to intensify talks with Russia on the compatibility of electricity and natural gas pipelines. One should, however, bear in mind that Latvia has experience in cooperating with Russia regarding energy supplies – unfortunately Russia does not always operate according to market principles. Thirdly, the Dutch Government justifiably refers to its wealth of experience in matters of human rights as Chair of the OSCE. In your opinion that would allow you to carry on negotiations with Russia and tackle conflict situations. We should, however, like to inform you that despite Latvia having met all of the OSCE's recommendations, this does not prevent Russia from continuing to exert pressure on Latvia and Estonia supposedly on matters of human rights, but for an entirely different purpose – to legalise the consequences of occupation. Be vigilant in your work and I wish the Dutch Presidency every success.
Prime Minister, there is no doubt that the thorniest issue you will face during your European Presidency will be Turkey’s membership application. Not only because your Cabinet appears divided over that issue; you will meet with very heavy pressure to assess Turkey not on the basis of meeting the Copenhagen criteria, but merely on the basis of the progress it has made to date. As you talked about a strict application of the criteria laid down in 2002, I can now only hope that you will put your money where your mouth is. It is, in any case, clear that Turkey failed to meet the prescribed criteria yesterday, fails to meet them today and will fail to meet them in December too. You spoke a moment ago about the people of Europe whom this is all about. Well, it should be possible for those people to have their say about an essential, fundamental issue such as the accession of a non-European country to the European Union. A country that, in some 20 years, will not only boast the largest surface area within this Union, but also the highest population. A country whose accession would constitute a financial and social drain and would set in motion a new and massive wave of immigration. Are you convinced that this is backed by democratic support? It also remains to be seen whether we should give much credence to a Turkish Prime Minister who claims he will respect the lay state and democracy but who, a few years ago, was still making statements along the lines of ‘the mosques are our barracks, the minarets our bayonets, the domes our helmets and the believers our soldiers’. Indeed, we should think very carefully about how consistent this is with our European values. The European Constitution will prompt a referendum in various Member States. If we want to avoid the people in Europe turning away from the European Union even more, we must keep this referendum linked to the issue of the Turkish application.
Mr President, during this Netherlands Presidency, all 25 Union partners are for the first time responsible for the success of these six months of cooperation, six crucial first months. As President-in-Office of the Council, Mr Balkenende can, and must, provide considerable impetus in vital areas. In so doing, the Council itself will need to develop and apply new and effective working methods. This is necessary so as to ensure that the progress of the Union of 25 is not at a snail’s pace. In the same spirit, the Council needs to approve the European Parliament’s new statute rather than standing in its way. Democratic transparency is what the public expects from us, and rightly so. I should like to hear from Mr Balkenende how he intends to give the necessary signals in terms of approach and communication. From my own experience as a national member of parliament, I know how capable he is of forceful policy and of perseverance in his policy, even if that is unpopular or even controversial. That is why we can rely on his political vision and his ability to do what is needed. His speech yesterday in Berlin, in which he paid tribute to Count Klaus von Stauffenberg, was another illustration of this. The President-in-Office of the Council was right to make an actual link between the civil and moral courage and conviction of Stauffenberg and his sympathisers and the chance of reconciliation which Europe was given following liberation. It is in the same spirit that we must now also do what is needed following the liberating enlargement to 25 Union partners. What is to be done? Europe must be more visible. Rather than deny that its public image is that of a complex Moloch, it is important to change it in a concrete manner. Europe should, together, dare to address the big questions of this time, which directly affect each citizen. These range from a coherent and humane asylum policy that immediately tackles human trafficking, to a united stand against worldwide terrorism. This requires concrete action and the exchange of information and signals for citizens’ safety, and one clear line must be adopted in tackling criminals and their networks, including in relation to the drugs trade, across the national borders. In the context of credibility, I agree that no fresh requirements should be added in respect of candidate Member States such as Turkey. Instead, we must hold firm to the requirements already laid down in the Copenhagen framework and not yield to any pressure regarding these. If we Christian Democrats want to ensure that the community of values is not a pious platitude but an item on the daily agenda, we must specify what lines common and concrete policies must take. Also in terms of the economy, the document by Mr Kok, our ex-Prime Minister, would be ambiguous; I therefore expect clear proposals of their own from the Council and the Commission and essential action points in order to give the Lisbon agenda a shot in the arm. There is every reason to ask a great deal from this Presidency in those areas. Mr Balkenende has been graced with a huge opportunity and with much energy and decisiveness, and of those to whom much is given, much may be expected. Mr Balkenende knows that, in terms of decisiveness, he can count on the complete confidence and support of MEPs, myself included. We have every confidence in the personal vision, attention and decisiveness of this President-in-Office of the Council, and we wish him every success.
Mr President, on behalf of the Dutch and European Social Democrats, I warmly welcome the Netherlands Presidency in the European Parliament. Your European Affairs Minister has asked us, above all, to lead the political debate. As European Socialists, we gladly take on this challenge. You spoke about modernisation, competition with the US and Asia, and about achieving the Lisbon objectives. We Socialists fear that, with those enticing words, you intend to do something quite different in fact, namely to press Europe into the conservative corner. While a few years ago, enormous efforts were being made to combat unemployment by reducing working hours and introducing job sharing, there is now all of a sudden talk of extending the working hours and you mention shorter holidays. What is so modern about that? Whereas we used to concern ourselves with job quality, care for the workplace, the prevention of illnesses and accidents at the workplace with a European-wide regulation, you now talk about deregulation. Have, along with this, the objectives of higher labour participation and lower absenteeism through illness disappeared? We used to talk about more flexibility within the labour market with greater legal protection; you are now talking about deregulating that protection. It therefore seems that your objective of abolishing the administrative burden is more of an excuse for abolishing certain social and administrative achievements. At the same time, you fail to address the European tendering rules that are throttling the small and medium-size companies. Whereas we used to talk about investing 3% of the GDP per Member State in research and education, areas where, incidentally, the Netherlands has so far been lagging behind badly, you now only talk about the Stability Pact, economising and holding firm to the deficit of 3% maximum, without making resources and scope available for holding just as firm to 3% investment in research and education. This is something I would have liked to have seen fought out before the Court of Justice. In all fairness, the Kok report on ‘work, work, work’ would take this really seriously. Whereas in 2000, we used to talk about high-quality public provisions not only in infrastructure, you now talk about liberalising and privatising the service sector, which involves electricity, health care and public transport. Are you actually prepared to stop those disastrous proposals by Mr Bolkestein to liberalise the services? After all, they would enable Poles to offer their services in the Netherlands at Polish prices without being subject to prices current in our country, and this would, in fact, lead to social dumping. To the Social Democrats, it appears that the Lisbon agenda is being used to your advantage to adopt a hard conservative economic agenda, under the guise of modernisation. In our opinion, you are turning back the clock and refusing to create jobs that require brains and to commit to quality, research, education and high-quality public services. We fear that, as a result, unemployment will increase in Europe, that the weaker members of society will pick up the tab of the cost-cutting measures and that you, with your candidate Mr Barroso, are not going about things the right way if we want to win the fight against Asia and the US. We are throwing down the gauntlet before the debate. Although we warmly welcome you and your Presidency, we are still struggling to accept your political choices, and we are looking forward to the debate under your Presidency.
Mr President-in-Office of the Council, in a former political life, I was on the council of Amstelveen, a medium-sized town in the Netherlands. A fellow member of the council, who is now well known in Europe and to you, once entertained us about what he referred to as the paradox of the mediocre brass band. To cut a long story short, the conductor of such a mediocre brass band had a dual task. He had to ensure that the players started and finished simultaneously. What happened in the middle was not that relevant. Mr President, an analogy with the Council of Ministers urges itself upon us. The programme of the Netherlands Presidency is good. I really mean this. Moreover, I am delighted that, following his somewhat qualified rhetoric during the election campaign, Mr van den Berg has simply continued on the old-fashioned Socialist path.
I think your programme is a realistic one. Unlike some other presidencies, you do not underestimate your task, but then you face a different challenge. The European elections have demonstrated that voters are not only indifferent, as you quite rightly pointed out; they are also outraged by the European institutions. People say that things cannot go on the way they are. It is not good enough that, for example, the Council’s brass band starts and finishes at the same time; the tune should also be worth listening to. This should, in fact, also be of concern to Parliament and the Commission. Europe must regain a human dimension. I am pleased with what you had to say on the matter, for I have not heard this enough in the Council so far. If you succeed in this, your Presidency will be successful in my view, and I wish you every success in this endeavour.
Mr President, at long last we see JP the NP in the EP. I should really like to warmly welcome the President-in-Office of the Council to the European Parliament. In the Netherlands, Prime Minister Balkenende has appointed himself as the man of standards and values and, in Europe too, he is keen to seize upon the Presidency as a means of having a debate on European standards and values, which I welcome. I just hope that the debate does not turn out to be a vague and insipid discussion. My group would be in favour of measuring asylum policy against the yardstick of decency. For example, the Dutch insisted that the European directive on asylum procedures, which the Justice Ministers adopted in May, should allow asylum seekers to be deported before the final outcome of their appeal procedure. If that were to be the case, they could follow the appeal procedure via video conferencing, provided, of course, that they had not, in the meantime, been put into prison in their country of origin. That would be as good as useless and would also be completely at odds with international standards. I can say that my group will be proposing to the European Parliament that this directive be nullified before the European Court of Justice.
I do, though, also want to congratulate the Netherlands Presidency. I have, at any rate, understood that countries where referendums will be held about the European Constitution have been asked to keep those dates as close to each other as possible. That is really an excellent initiative, but it would be even better if an actual Europe-wide referendum were to be held. I would therefore ask the Netherlands Presidency in any case to make the necessary arrangements. An important advantage of the Constitution is that the Council of Ministers’ legislative meetings will from now on be held in public, something about which I am delighted. It is also absurd, of course, that at the moment, laws are still being adopted behind closed doors. There is absolutely nothing that stops you from introducing public access today. My group would therefore urge the Netherlands Presidency to throw open the doors, allowing citizens to follow the discussions and their governments’ voting behaviour from today.
On a final note, I would like to mention the Stability Pact. It becomes inevitable that the Stability Pact’s future is at risk. We need a smarter Pact that is less fixated on the annual budgetary balance and, instead, makes greater use of long-term indicators, such as public debt and pension duties. The Commission has already tabled some suggestions in this connection, and it remains to be seen whether the Dutch Government will take decisive action in this area. I do indeed hope that it will.
Mr President, the Dutch Government is calling for priority to be given to economic growth and to the fight against terrorism. It embraces the now outmoded illusions of the Lisbon Summit in 2000, which assumed that before 2010, Europe would be able to beat the United States and Japan in a competitive battle by making things as bad here as they already are over there. It has meanwhile transpired that the resources for education for the benefit of the expected knowledge economy are insufficient. The drawbacks of Lisbon may have become more visible by now, but the much touted benefits have not. The same is true of the Stability Pact. Without acting contrary to democracy, the 3% standard is becoming increasingly unfeasible. The Netherlands is increasingly being seen as the Goody Two-Shoes of the European Union and NATO due to its requirement of stricter compliance with the Stability Pact, its contracting-out of public transport to international companies, its introduction of longer working hours, Commissioner Bolkestein’s pressure for a service directive and its continuing military involvement in the American protectorate of Iraq, which is drawing the terrorist threat closer to Europe. I sometimes hear other Member States remark that it would be good if the Netherlands left the European Union, because that country has become the motor behind the lamentable aspiration for restricting public expenditure and disposing of public provisions. That aspiration involves exchanging hallmarks of European civilisation for America’s tough and ruthless system. If Mr Balkenende wants to transform the whole of Europe in this way, he will bring about major social conflict, because public opinion is heading in a different direction. Although the Lisbon Summit has decided to dispose of public services, this Parliament subsequently decided, at my proposal and by a large majority, to dispense with this requirement concerning public transport. Instead of striving for unbridled economic growth at the expense of social security, public services and the environment, it is preferable to keep taxes to an adequate level and seek a redistribution of national and European income for the benefit of the weakest and of useful community tasks, and also for the benefit of integrating immigrants and removing poverty and despair in the world, which are still providing a continuous breeding ground for terrorism.
Mr President, indeed we have much to look forward to in the course of the next six months and I notice in these proposals that there is an absolute mass of proposed financial services regulation. The Dutch presidency is going to push for the reinsurance directive. It is going to push for the third money laundering directive. It is going to push for the capital requirements directive and much, much more.
Financial services is Britain's biggest and most successful industry. All of this agenda is nothing less than a disaster for the City of London, and it is a policy of beggar thy neighbour because the businesses of investment and insurance is not going to move from London to Frankfurt or Paris: it is going to be forced outside the European Union. It is going to move to the offshore centres. Frankly this is a deliberate policy that is being pursued by the European Union year after year after year, and it is costing my country a great deal of money.
That said, I do admire your sense of humour because you are still banging on about the Lisbon Agenda. Do you remember that - the great proclamation a few years ago that we were going to create the high-tech, dynamic economy with full employment? Here we are half way through the programme and we see high unemployment, sclerotic growth and not a cat's chance in hell of any of the Lisbon Agenda being realised.
And then you want to renegotiate Britain's rebate and we will lose a further GBP 2 billion a year! This is all so bad that it is really very good because the genie of public opinion is now firmly out of the bottle. We know that this is a political project. Frankly what I would like you to do is to press this programme as aggressively as you can because you will make the British public and the public in many other Member States so furious that when we get our chance in these ten referendums we will say no and we will say it loudly.
Mr President, ladies and gentlemen, it is important to ensure continuity between Presidencies. I should therefore like to begin by referring to the Irish Presidency. It proved a historic Presidency, because it saw the enlargement of the European Union through the accession of ten new Member States. That was a momentous event for the new Member States and indeed for the Union as a whole.
The issue of the draft of the new Constitution also fell within the Irish Presidency. During the coming presidencies, these drafts will be considered. They will be debated at European Union level and in all the Member States. I believe it is important to make it clear at the outset that a full assessment will only be possible after the new Constitution has been endorsed. But to achieve this, several concerns must first be addressed. In a number of countries notably my own, Poland, very large sections of public opinion are gravely concerned by the decision to omit all reference to God and to Christianity from the preamble. There is concern too about Union legislation taking precedence over national legislation in certain fields. The change in the voting system presents a further difficulty. We cannot agree to it. There is also the matter of the unfair advantages granted to the eastern German .
Ladies and gentlemen, Montesquieu said that local legislation and traditions must be respected when establishing central legislation. There is much talk about bringing the Union closer to the people. It is important to give very careful consideration to the implications of increased centralisation of the European Union and of extending the economic competence of the central bodies of the European Union. In theory, the principle of mutual support must always be applied. Will this actually be the case in practice? Will Montesquieu’s warnings be heeded as the Union gradually strengthens its central bodies?
Mr President, allow me to wish you all the best in your new role.
The Dutch Presidency has set out a programme for us which is also a challenge, namely the signing of the European Union Constitutional Treaty. As a member of the European Convention, I can guarantee that this Treaty contains the basic principles for a future strong and prosperous Europe. As we look to the future, I feel it is incumbent on me to mention some of the steps taken by the Slovak Republic in the past. This very month sees the 12th anniversary of the signing by the Slovak parliament of the declaration of sovereignty of the Slovak Republic. This was the first step in the creation of an independent Slovak state. The second step was the adoption of the Constitution of the Slovak Republic on 1 September 1992. This period culminated in November 1992 with the peaceful division of the Czechoslovak federation into two independent states – the Czech and Slovak republics. I can assure you that despite this separation of their states, relations between Czechs and Slovaks have improved substantially. The foundation of the Slovak Republic was a step towards the EU and it was my own party, the Movement for a Democratic Slovakia, led by Mr Meciar, which submitted the application of the Slovak Republic to join the European Union.
I therefore regard our current membership of the EU as the fulfilment of our goals, our ideas and our programme. We are interested not only in the removal of borders that hinder the free movement of individuals, but also in overcoming the separation between Old and New Europe or, as I heard it referred to yesterday, the separation between Western and Eastern Europe. The three Members representing the HZDS, the movement for a democratic Slovakia, Mr Kozlík, Mr Baco and myself, are working in the Group of Non-attached Members, but I would like to assure you that our efforts will be directed towards the building of a future Europe that is both prosperous and ever more closely unified. We support the steps taken by the Dutch Presidency and the programme that has been presented to us. Thank you.
Thank you very much. Ladies and gentlemen, I am going to propose to you that we suspend the debate and proceed, as scheduled, to the vote on the Quaestors. Otherwise, many Members who have come with the intention of voting will not be able to do so.
Before suspending the debate, however, we are going to give the floor to the President-in-Office of the Council, so that he may respond to the comments made so far.
. Mr President, surely it is the intention that I first listen carefully to the views from the European Parliament. I think it would be best if you proceeded with the vote first and if I gave my reaction once all the speakers have taken the floor. That means that, in principle, I too will be taking to heart the responses to the European Council Presidency.
The debate is suspended.
Mr President, I am sorry that I have to repeat the request I made yesterday to have the candidates identified so that we can see who we are voting for.
We have no idea as to who some of the candidates are. It would be good if they could stand up, be identified and, ideally, say something.
Thank you very much, Mrs Gill. Yesterday you asked that the candidates for Quaestor speak for a minute so that the Members may know them in more than just a physical sense, but a majority of the political groups did not consider it appropriate.
Nevertheless, I believe there can be no objection to their standing up as I name the candidates so that at least you may know them by sight. I do not know whether this is going to help in terms of their election but at least they will not be entirely unknown to you.
Mr James Nicholson
Mrs Godelieve Quisthoudt-Rowohl
Mrs Mia De Vits
Mrs Genowefa Grabowska
Mrs Anneli Jäätteenmaki
Mrs Astrid Lulling
You will have noticed that it is a list predominantly comprising women.
Now, at least, we know what one another looks like.
We are still waiting for the electronic system to load. It is a difficult system to load, it would appear.
Ladies and gentlemen, technology has rebelled against us. The system is refusing to load and I cannot tell you how long it may take. In these circumstances, I think it would be reasonable not to carry on waiting. I therefore feel obliged to schedule the vote for 3 p.m. and resume our debate.
Mr Nassauer, I feel obliged to give you the floor in order not to waste any more time, but I would ask the honourable Members to remain silent.
I would ask the President-in-Office of the Council to forgive this technical incident and to remain in our debate.
– Mr President, ladies and gentlemen, let me start by giving the new President of the Council, on behalf of the CDU/CSU delegation, a very warm welcome to the European Parliament and assuring him of our support should he need support from this House.
It has been apparent even from the very first minutes of this debate that the issue of the European Union’s relations with Turkey will have a major part to play. We see the relationship with Turkey as being of fundamental significance, and Turkey as a dependable and important partner. We have to make that clear without reservations, and, Mr President-in-Office of the Council, that involves not constricting this relationship or reducing it to membership, but instead bearing other options in mind as well.
The newly-elected chairman of the Socialist Group has now made it known to us that negotiations are to be commenced with Turkey, provided that it has complied with the necessary conditions by the autumn, and, in so doing, he has acted as if Turkey’s compliance or non-compliance were at present a hidden mystery, one to be revealed in the autumn when the Commission produces its report.
There is, of course, not a shred of truth in this. Far from it; everyone in this Chamber knows that Turkey, at present, does not comply with the conditions for the commencement of negotiations. That is apparent from the dominant role that the armed forces still play there. It is evident from – and here I am resorting to charitable understatement – the problematic position as regards the rule of law in Turkey, and I am mentioning only two of the conditions. Let me tell you, Mr Schulz, that we cannot reckon on any change in this regard before the autumn. I fear, therefore, that it amounts to something very like misrepresentation, not to say hypocrisy, to assert that we are starting negotiations once the conditions have been fulfilled. Are you seriously trying to tell us that they will be by the autumn? The fact is that I cannot seriously believe that they will be.
It follows that honest dealing with Turkey is also about nobody, come the autumn, fooling us into believing that the Turks already fulfil the conditions, so that we can negotiate with them. It is also about the issue of negotiations – and of when they are to get going – not having the inevitable conclusion that they have to be started; instead, we have to be honest and frank in our dealings with them.
I think it very important, Mr President-in-Office, that you should bear this point of view in mind as you set to work.
The second relevant point is that the European public have, as we know from the elections, considerable reservations about us. If I may adapt Berthold Brecht’s phrase, we cannot elect a new public in Europe; we have to live and work with the one we have. I am therefore firmly convinced that we have to seize the opportunity presented by the debate on the Constitution to bring Europe and its citizens closer together. The debate on the Constitution offers us a unique chance to do that. Implementing the Constitution and making the public more familiar with it is a matter of obligation for us all.
Mr President-in-Office of the Council, your Presidency will have to prepare the mid-term review of the Lisbon Strategy. The least that one can say is that the European Union is a long way from achieving its objective of becoming, by the year 2010, the most competitive knowledge-based economy in the world.
On the contrary, throughout Europe there is growing concern about businesses relocating, about workers being blackmailed into accepting longer working hours, and about continuing unemployment. The recovery is all the more fragile for not being based either on internal demand or on sustained public investment; instead, it remains exposed to the impact of external factors such as the rise in the value of the euro and the increase in the price of oil.
More than ever, Europe needs a strategy for sustainable growth and employment, and for investment in research, in major trans-European networks, in education, in knowledge and in the environment. It needs economic and social cohesion. It needs the Lisbon Strategy. Yet certain people are trying to use the present economic slow-down as a pretext to return to an ultra-liberal programme, and to destroy the achievements of Lisbon and the integration of the various economic, social and environmental dimensions into the policies of the Union.
In that respect, your Presidency’s priorities cause us great concern. You say that you support the Lisbon Agenda, and we have heard you say so. Yet your priorities – and here again we have read what you have written and we have heard what you have said – show that your approach is very unilateral and does not take into consideration the coherence of the Lisbon Agenda, which comprises the liberalisation of the market, in particular in the services sector, deregulation, and the reduction of administrative costs.
As for the financial perspectives – another major area for action during your Presidency – you want to restrict the Union’s budget to 1% of GDP. Yet such an initiative is incompatible not only with the efforts which have to made in research, and on the subject of which Romano Prodi has put forward some proposals, but also with the policy of territorial cohesion in the new enlarged EU. You reject any revision of the pact to take more account of economic cycles and, in particular, public-investment requirements. As far as you are concerned, public-investment policies, employment regulations and environmental regulations are really no more than obstacles, unnecessary burdens and restrictions on growth.
We, on the other hand, believe that all these things make the EU more competitive, and we also believe that respect for the integrity of the Lisbon Agenda will be a test of your Presidency’s success and will determine what support we shall be able to give it.
Mr President, I should like to wish the Netherlands Presidency every success with its priorities. The Presidency is working under the motto ‘realism and ambition’, and that is something that appeals to me greatly, because, over the past few years, we have witnessed a growing trend of ever more fresh priorities being added to the agenda, and while solemn declarations are made at every Council summit, in reality they often turn out to be hollow phrases and no action is taken at all. Public disappointment and scepticism should therefore come as no surprise, and no manner of promotion campaign can do anything about that. It is therefore time we rolled up our sleeves, and that also applies to the Lisbon agenda, because, a moment ago, I heard a number of speakers on the Left of the political spectrum, and, ironically, to the right of me, saying that this Lisbon agenda is not social. However, in my opinion, the interpretation of this Lisbon agenda is extremely social. We are faced with 9% unemployment in Europe and with unemployment among young people, some of whom will never get a job. It is high time we implemented this agenda, and I would actually like to point out that we can learn an awful lot from the ten new countries in the European Union, because although they have carried out many difficult and painful reforms over the past 15 years, they have, in the process, managed to accomplish greater economic growth, from which everyone stands to gain. I therefore find it incomprehensible and also irresponsible that some parties try to undermine the Lisbon strategy. Finally, agreements should also be made about EU funding. It is a well-known fact that the Dutch Government is in favour of drastic financial cutbacks, and I should like to find out from you how this fits in with the ambitions which you mentioned in the motto, because, in addition to an effective treasury, at the moment, what Europe needs more than anything else is vision, decisive action and political leadership, and I look forward to a successful Presidency.
I should like to thank the President-in-Office for putting innovation and environment at the heart of the mid-term review of the Lisbon process. Both the current climate change threat and the current crisis in the prices of a series of commodities, like oil, copper and other resources show us that we urgently need a de-linking of resource efficiency, energy efficiency and the economy.
Europe has an answer to both these questions, and that is to strengthen Europe as a leader in environmental technology and services. Already today German and Swiss companies are leading the world in providing clean water and air. Dutch companies are leading the world in urban planning. Why? It is because Europe has the strictest and most ambitious legislation on these policies. Therefore, it is not by watering down environmental policy and regulation in Europe that we will give the necessary impetus for innovation in our industries.
Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, first of all allow me to congratulate the Irish President, Bertie Ahern, for the work he has done in bringing to a successful conclusion a task of historical importance, namely the signing of the European Constitution.
If, as I fervently hope, all twenty-five EU countries ratify the Constitution over the coming months, this twice-yearly examination of the Union’s priorities will be abandoned in favour of a system of presidencies lasting two and a half years, which will be more stable and therefore more effective.
The priorities of the Dutch Presidency include enlargement, the consolidation of the reunification of our twenty-five countries, and the continuation of negotiations with Bulgaria and Romania, and soon with Croatia too. Above all, however, in December the European Council will have to take a crucial decision on whether or not to open negotiations with Turkey. On this point, may I remind you of the position of the French MEPs belonging to the (UMP) and of many in the Group of the European People’s Party (Christian Democrats) and European Democrats. We say ‘yes’ to a preferential partnership with Turkey, but ‘no’ to its accession to the Union. In adopting that position we are absolutely in line with the statements made by Hartmut Nassauer.
We are counting on you, Mr Balkenende, you who are leading your country with determination and success, to strengthen the European economy by freeing it from its administrative and fiscal obstacles, by giving back to our businesses the ability to adapt to a globalised market in a European Union marked by both freedom of movement and the defence of its humanist values. The famous European model will be neither an illusion nor a mere magic formula, provided that we equip ourselves with the necessary political resources. Political resources include financial resources too, because the European budget has solidarity: solidarity between new and old Member States of the Union, between more and less favoured areas, between net contributors and beneficiaries. I should like to congratulate the Commission on the courage it has shown in lifting the taboo of the British rebate, and I should also like to congratulate the Council of Finance Ministers on having approved, at first reading, an ambitious draft budget for 2005.
At the last elections, European citizens showed their desire to see the creation of Europe as a reality. Let us not disappoint them. It is a heavy responsibility, Mr President-in-Office of the Council, and we shall be there at your side if you contribute towards making Europe a political and effective Union.
Mr President, Mr President-in-Office of the Council, we agree with the priority document of the Dutch Presidency where it states, in relation to the new financial perspectives, that we will face complex negotiations which must begin on time so that they can be completed before the beginning of the 2007 budgetary cycle.
There is no rush. In fact it could be said that it is rather risky to make spending forecasts almost ten years in advance; and what is more, perspectives which – as we in this House know - become entirely rigid rules. However, we must begin now.
When I talk about negotiations, Mr President-in-Office of the Council, I am referring to negotiations with Parliament. I am therefore delighted with what you said earlier: with Parliament and not just between national delegations in the Council.
If you wish to lay the foundations for proper negotiations, you must remember that, throughout the process of discussing the new financial perspectives, including at the point when they are approved, the European Constitution will not yet be in force. This Parliament will not, therefore, be content with simply saying yes or no to what the Council has discussed.
Without going into detail, since time does not allow it, I would like to say that the Socialist Group believes that the priorities within these new perspectives are, in short, cohesion between the different regions, which has become even more important with our recent enlargement, and the disparities in income it has brought; job creation and, finally, development aid for third countries, the current Category 4, the category which has grown least since 1999, the year when the current financial perspectives began, despite the many new obligations.
– The programme of the Netherlands’ Presidency relies on realities and we welcome these endeavours. One of these realities is the accession on the first of May of the ten to the Union’s institutions, in other words, a big step towards the re-union of Europe. From this point of view, I would like to deal with two objectives of the Presidency.
First: the Presidency’s programme lays down fast and effective integration for the ten in the Council’s decision procedure. This is important but it is not enough. In order to have a successful enlargement and for Europe and the European economy to strengthen itself by its own means and also to be an active player in the Lisbon process, it is essential to consider not only the technical integration, but also the existing hurdles and their gradual reduction and the deepening of the content of the integration.
Connected to that, is the second important objective: the preparation of Agenda 2007. The aim of the Presidency is to have the basic principles and directives discussed by December 2004. Well, we are facing interesting and exciting debates. However, it must be the objective of all of us to have the successful integration feature amongst the basic principles. If I were to re-formulate this sentence in the spirit of the Netherlands’ Presidency, then I would say that it is an ambitious but realistic objective to count the successful integration as a basic principle.
Prime Minister, you mentioned the brain drain to overseas. This particularly affects us Hungarians. We support all your endeavours that bring this opinion into the basic principles of the budget. Finally, I would like to express my appreciation to the Netherlands’ Presidency for having initiated a dialogue and communication from the richness and colourfulness of our European culture. We are indeed very strong in this. We wish you much luck!
– Mr President, if Lisbon taught us anything, it was that strengthening the competitiveness of the European economy, of companies, does not suffice for us to have jobs and social cohesion and to protect the environment. That is why Lisbon laid down these criteria as a separate pillar in its development.
The work programme of the Netherlands Presidency appears to ignore this. It proposes a series of measures to reduce administrative controls of the market, to reduce costs, even hinting at increased working times, but it makes no reference to social viability. In other words, the Netherlands Presidency implies, in a way, that liberalising the market will automatically create jobs. This, however, is precisely the philosophy that Lisbon refutes, which is why it emphasises the rest. Therefore, what we want from the Netherlands Presidency is to hear specific policies on full employment and sustainable developments: simple things.
As far as the financial perspectives are concerned, it is hypocritical of all of us to say that we need cohesion targets and market integration without, at the same time, increasing the budget of own resources. We cannot have it both ways. For us, 1.24% of GDP is the minimum threshold for financing the new European Union.
As far as immigration is concerned, if I understood correctly and did not misunderstand the views of the Netherlands Presidency, you can address it primarily as a police matter and look on immigrants as criminal elements. In other words, you can instigate fear in immigrants, instead of primarily integrating them. However, the emphasis on police work, rather than on integration in the programme is particularly worrying: it is a vicious circle which will bring about racism and crime.
Finally, as far as terrorism is concerned, of course we all know what it is and we all want to combat it, but we cannot have a work programme of a Presidency of the European Union which only talks about police measures and makes no reference to the human rights and personal freedoms which these measures often infringe. We, in Greece, experienced this problem on a daily basis during preparations for the 2004 Olympic Games and we are trying to strike the right balance. The Netherlands Presidency should therefore do likewise and stop focusing solely on policing.
– Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, those who bear responsibility at the outset of things – Mr President-in-Office of the Council – have a decisive influence on what happens in later years. Mistakes made at the outset, or a failure to successfully carry out the programme of work, amount to liabilities for later Presidencies.
Yours is a double responsibility in that your Presidency of the Council coincides with the beginning of a new Parliament and the allocation of portfolios to a new Commission. While this is an opportunity for continuity and for adjustments, you have also taken on long-standing liabilities, and so there are two things I call upon you to do: one is to put a stop to the Council’s blocking of a decision on the Members’ Statute and give us, by the end of this year, the Members’ Statute that we have demanded. Secondly, we need a new system for travel expenses, for only then will we be able to practically implement the new travel costs arrangements that we have decided on.
The second burden you have shouldered is that of the declining turnout of voters to the European elections. What we need is for regions, Member States and European institutions to adopt a uniform strategy for information and communication. This is where the signing of the Constitutional Treaty offers you an opportunity; use it as the beginning of a professional information and communication campaign. Rather than have this great European project returned to the national level, see to it that there is a Europe-wide referendum. Use the Financial Perspective to plan political priorities up to 2013, use the consideration of the Commission’s report on Turkish accession to have a debate on the European Union’s geographical boundaries and on what it is capable of doing, and produce alternatives to full membership for Turkey. And, in order that we may speedily conclude the road-pricing directive, I ask you to bring the Council round to a single line on transport policy.
Mr President, Mr President-in-Office of the Council, we have little time, and so I will not go into the reunification of Europe, in respect of which, Mr President-in-Office of the Council, you quite rightly indicated that confidence is the key word, although it is not because it is necessary that it is adequate, but I am sure you do not need me to tell you that. I will also refrain from saying anything about the composition of the new Commission, even though I hope that, together with the Commission’s new president-designate, you will, in tandem, strive to form a strong team, and will also succeed in doing so. Needless to say, that should be a strong team of men and women. Neither will I say anything about the Constitution, the ratification of which, I do of course hope, along with many fellow Members here, will really be brought on track. I would like to sketch out three other points.
First of all, the financial perspectives. In Flanders, we have a saying ‘de gierigheid bedriegt de wijsheid’ – penny-wise, pound-foolish. There is a lot of truth in that, and I am convinced that people north of the border, and even in the north of Holland, will understand this.
Secondly, the Lisbon objective. It is important for everyone, including Member States, citizens, trade unions and NGOs, to be convinced that the efforts required to achieve these objectives are actually quite small compared to the risks for the future generation of our possibly doing nothing quite comfortably. Mr President-in-Office of the Council, you are convinced of this, and I hope that you can propagate this conviction during your Presidency of the EU.
Thirdly and lastly, I should like to say a few words about the service directive. Needless to say, barriers to the free movement of services in the internal market should disappear. That does not mean, however, that everything has to be thrown out, that all protective and corrective measures have to be done away with. In my view, at least part of this service sector is socially too delicate for such action. Mr President, your workload is considerable. I hope that you can achieve your ambition. Europe needs this. You can count on our constructive attitude and I wish you every success.
Mr President, speaking as a European Democrat, it is about time that the Lisbon strategy of driving forward competitiveness and innovation in European economies be properly implemented.
Can the presidency deliver? That is the question. As European debates become more idealistic and polarised many people are simply turned off, as evidenced in the recent European elections. Policies adopted by socialist governments have stunted the growth of economies and drowned us and our vital businesses in costly regulatory frameworks.
The world economies outside Europe will show no mercy to us, nor should we expect them to. They will exploit our weaknesses and our citizens will suffer as a result. The demographic time-bomb is ticking, as more people become unproductive too soon. Nonsensical ageism removes experience and expertise often where and when it is most needed.
The response from all of us must be direct and urgent. We must re-energise economies, cut the cost of the state, cut superfluous regulations, complete the single market, and encourage innovation to revive the manufacturing sector in particular. Above all we have to show the people that Europe is working in a friendly way: supporting them, not smothering them, giving them more freedom to improve the quality of their lives and the lives of those close to and around them, and to achieve their aspirations in the medium and long term. That is our first duty and we should discharge it.
I wish them well in the presidency.
. Mr President, let us begin by once again expressing our thanks and appreciation to Commission President Prodi and his Commissioners. You have rightly pointed out that much has been achieved over the last few years: the euro, enlargement, the new Constitutional Treaty and, in this, the Commission too has played an important part. For this, very many thanks, and I look forward to working with you until the inauguration of the new Commission. You have heard words of appreciation, from Mr Poettering for example, who is also proposing to upgrade you where the team photograph of the European Council is concerned – the same goes for the President of the European Parliament for that matter. It seems a good idea to me to take another closer look at this. I would also like to thank the speakers for their contributions. Thank you for the support you have expressed for the Netherlands Presidency, but also thank you for your critical observations.
When I spoke earlier, I said that criticism is not at all bad, it is part and parcel of democracy. Far more serious is indifference, and today I have seen no indifference at all, and that means that we are engaged on the same thing here today and for that I thank you from the bottom of my heart. Then Mr Watson told us that it is indeed a short Presidency – three-and-a-half months in fact – in part because of the summer recess. This means that we must work effectively during our Presidency, and of course it also means that, for this reason, we are glad to be working with you, for example as regards progress in the legislative process. On behalf of the Minister of European Affairs, I should also like to appeal to you to cooperate as much as you can on this legislative process.
Then you said that you have just under ten minutes. I have had 26 speakers, which would work out at around 23 seconds per speaker. It seems better to me to combine the subjects somewhat, and I would like to do this with reference to three subjects that you also mentioned. I believe that there are three important things for the Europe of the future. First of all, credibility and fair play, secondly, being forward looking and thirdly, having time for the citizens of Europe.
Firstly, something about the subject of credibility and fair play: let us begin with the discussions of the Copenhagen criteria. If criteria have been laid down, then they must be taken seriously. This is true for a country such as Romania. I have spoken to Prime Minister Nastase about this. It is their move, and they will have to change their legislation and other things. The same credibility and fair play must characterise the debate about Turkey. I have listened carefully to you. There are different views in the European Parliament, but at the moment I would like to say: let us pay heed to consistency in decision-making and procedures. The term ‘’ has been mentioned here, and it is all about an honest process in which we are strict in the verification of the criteria, but at the same time do not change the rules during the game. This means, moreover, that we shall listen with interest to the findings of the European Commission when the report on Turkey is published at the beginning of October and this will also set the tone for the decision-making in December. The Netherlands Presidency is working on a decision so that, in a few years, people will be able to say: it was a tenable decision and it was the right decision.
Again where credibility and fair play are concerned, a brief word about the Stability Pact. Many of you have spoken about this as well. As far as the Presidency is concerned, the Stability Pact is not simply a matter of a few criteria, it is about the goals that are sought with them, and I have, for example, heard that there has been talk of the future reliable funding of pensions; it is important to look at the objectives behind the Pact again and, partly for this reason, a declaration about the Stability Pact has been attached to the recently agreed Constitutional Treaty that once again confirms that it is a ‘rule-based system’ and that we must also take these criteria seriously. The debates will of course continue; the Commission is working on it, and we shall also be discussing it further at the level of Ecofin, and the debate about this will undoubtedly continue with you too. It is of course important that we take the rules seriously precisely in view of the credibility of Europe.
A third point concerns the ratification of Europe’s Constitutional Treaty. Many of you have spoken about the referendums to be held, the debates that will take place. Let me first consider what Mr Blokland has said. He says: are we not running too far ahead of the new constitution? I do not think that we can run ahead of it to the extent that no decisions are being taken that have a legal basis in the constitution. That means that you cannot run ahead of it, out of respect for the ratification process. On the other hand we can also see that 25 governments have ranged themselves behind the constitution, and the constitution is going to be signed in Rome on 29 October. That too is a political fact; we are going to have to take account of the ambitions in the constitution in our planning. This is true for example of the discussion of public access – Mrs Buitenweg spoke about this. It is of course true that matters will be settled once there is a new treaty, but we can see what – even running ahead of it – we ought to be able to do. There has also been some discussion of whether we should not work on a referendum on a single day. Moreover, I understand this wish. This point has been raised regularly by Austria too. I should, however, refer to the fact that the constitutional traditions are different. The position of a referendum is not the same in each Member State. For this reason too it will not, I think, be possible to organise everything on one day, simply on the grounds of the different constitutional traditions.
On the other hand, it is important that we have time for coordination, for a proper debate and, in that context too, there will be discussions with one another about it in connection with RASEP.
Where credibility and fair play are concerned, another brief word about the financial perspectives. We all know that this is a sensitive subject, with major differences of opinion. Reference has been made to a letter about the 1%. I am not standing here as the Dutch Prime Minister. I am standing here as the President of the European Council, who is responsible for a fair process in which the different arguments are exchanged. A process that must be characterised by openness and transparency. A process that will also have to be characterised by good contacts with your Parliament. I know that you appreciate the intensive involvement of Parliament and, as part of the conciliation, agreements were made on 16 July about contacts between the Presidency and the European Parliament. I think that there is a need to have an honest debate about posteriority and about priorities, about the question of how we could also do things differently in Europe, and I think that we should also heed the observation from Flanders, ‘penny-wise and pound-foolish’. I have listened carefully to you. On the other hand, we must also always see that we apply the funds as best we can, are efficient and that we also see how, sometimes with the same money, we can achieve more. All these elements must have their place in an honest and open debate.
I now come to my second point: being forward looking. For I have so clearly sensed in your contributions that you are saying ‘let us have time for the Europe of the twenty-first century, time for the future’. Many speakers have spoken about the importance of the European economy and the strengthening of the economic structure and, in that context, you have asked for a lot of attention for the Lisbon process. Mrs In 't Veld for example has raised this in no uncertain terms. It is good to say again that the Lisbon process will have to be characterised by three elements: it is about growth and about the strengthening of technology, of knowledge and of innovation. Secondly, it must be about social cohesion, the social cohesion of which Mr Wurtz, Mr Poettering, Mr Schulz and others have spoken. I have also nearly already had a debate with Mr van den Berg, my esteemed countryman, who made a number of critical remarks. Moreover, after Mr Schulz had already said let us have time for social cohesion, you said again ‘how does that fit in with this agenda’?
May I remind you of Mr Kok’s report, the first Kok report of the employment task force, the ‘jobs, jobs, jobs’ report. In my view a good connection is made in that report between dynamism in Europe and social content and, in preparation for the discussion here and in preparation for our work, I have this week also had discussions with the representatives of the European trade union movement. I asked them whether they can identify with that first Kok report, the report of the employment task force, and I had a positive response to the content of this report from the Secretary-General of the European trade union movement. It seems to me that we could go a long way with the content of this report.
My third point is sustainability. When I spoke earlier, I referred to the importance of concern for the environment. This too is part of the Lisbon agenda; and, if we are talking about strengthening the economy, then, Mr van den Berg, this includes doing justice to reduction of the administrative burden. We all know that it is sometimes difficult to be innovative and to be successful even as a company. We may then do very well to take a look at this administrative burden. I am looking forward to a good debate with you about this very important subject, because we can talk about a treaty, we can talk about the citizen, but it is in the interest of this citizen that there are more jobs in Europe, that there are opportunities for our children and grandchildren and that, in 30 or 40 years, Europe will still be in a strong position, on the global stage as well. It is indeed a combination of growth, of social cohesion and of sustainability.
A second point, when it comes to Europe’s focus upon the future, concerns the Justice and Home Affairs Council agenda: doing justice to the constitutional state in Europe, responding to security and fighting terrorism. Mr Schulz has rightly said ‘make sure that the institutions are in order’. In this context you referred specifically to the director of Europol. Last Monday it was decided that the procedure should be restarted, and there is a commitment from all the Member States that, precisely because of the arguments you mentioned, a new director should be appointed during the Netherlands Presidency. You are quite right: if you are working on security, then the institutions have to be in order.
Of course it goes further when we talk about the Justice and Home Affairs Council agenda. There will have to be a follow-up to the Tampere process. We shall, for example, have to ensure that the discussion of asylum and migration can be moved forward. Mention has been made of whether we should not have more QMV, majority decision-making, and I think that it is good to say again that the general aspiration is of course towards QMV. However, we are of course dependent on the Member States and when there is more room for manoeuvre, then this area too will become easier. I have listened carefully to you, to Mrs Buitenweg for example, who is critical of a directive relating to asylum. We were aware of your point of view, and here you have raised it once more in no uncertain terms. The point now is that there is a directive requiring asylum seekers to have a right to an actual legal remedy. Moreover, the question of whether an appeal must have standard suspensive effect is left to the Member States, as you know. How does that happen, because the different legal systems vary enormously? Which is why this formula has been chosen. If, moreover, there is no question of a standard suspensive effect of an appeal, then the directive requires that the Member States determine when an asylum seeker can ask for suspensive effect. With regard to the question of whether it is possible first to expel asylum seekers and only then to allow them to lodge an appeal, I would say the following: the directive states that all regulations must be in conformity with international law, including the European Human Rights Treaty. The standards that are contained therein and in the jurisprudence of the Court will therefore have to be observed.
Then it is good to refer to another point, the point about the constitutional state, and in this context Mr Schulz has referred to Guantanamo Bay. This subject has your interest and rightly so. The European Union has always demonstrated its concern about the situation in Guantanamo Bay and, on several occasions and at several levels in its contacts with the United States, has spoken out in favour of the treatment of the detainees meeting the standards of the Geneva Conventions and human rights. Just last week there was consultation at official level between the European Union and the United States in which the US explained the setting up of combatant status review tribunals following the recent judgments of the American Supreme Court. The EU representatives passed on the concerns that remain on the European side, including those relating to the creation of a new category of detainees, the so-called hostile combatants. You are aware of this. In its contacts with the United States, the Netherlands Presidency will keep seeking attention for the concerns that exist regarding the status and treatment of the detainees in Guantanamo Bay.
Finally, I come to my last point, and you have said it clearly, it is about the Europe of the citizen. How does the citizen experience Europe? What does Europe mean for welfare, for the prosperity of citizens? I then discern two voices. One voice says: we see mistrust in the citizen, there is euroscepticism. Is there sufficient support in the population, for the implementation of the Lisbon strategy for example? That was one sign, the critical comment. On the other hand there are also voices – Mr Eurlings’ was a very clear one – in favour of an efficient Union with the ability to take action, and I would like to underline his words; if we want Europe to mean something to the citizen, then we must make progress in the areas of security, asylum issues, the economy, subjects that must be taken up with vigour, and I believe that you gain the trust of the citizen when Europe is a living force that can operate with authority and that contributes to the resolution of issues that concern the citizen. That is what it is all about.
What appealed to me in the words of Mr Poettering was that he said let us also have time for the psychological dimension, because we have a Europe of 25, and Member States and people must be able to identify with the other Europe, and it is good to bring this psychological side closer from time to time, because we are so accustomed to talking in terms of what does Europe cost me, what does Europe do for me, how are the finances doing? However, let us also have time for the question of what makes us Europeans? What is the psychological side of it all? What are the values in Europe that bind us? Often we have far too little time for this. I noticed in 2002 on the eve of enlargement that there was a kind of enthusiasm about us becoming one again and, afterwards, we were talking worldwide about Iraq and difficult issues, but let us ensure that the European fire lives in people, that Europe is not something abstract, something belonging to bureaucrats in Brussels and Strasbourg or even to ourselves, but that it is something that lives in the hearts and minds of people. In my view that will also be the attitude if you talk about values in Europe. We shall take initiatives on this point. Freedom, solidarity and respect.
You are dedicating yourselves to the community of values of the twenty-first century and, as President of the European Council, I am very conscious that, when it comes to progress in the area of the fight against terrorism, a powerful implementation of the Lisbon strategy, having time for the follow-up to Tampere and all those other subjects, we can only be successful when we have a high level of cooperation between your Parliament, the European Parliament, the European Commission and the European Council, and therefore I am so delighted with the contributions you have made this morning and this afternoon, not only your observations of support, but also your critical observations. I have listened carefully to the critical observations; they were probing, and we shall take them into account in our Presidency. If we are having a discussion here, it is not for its own sake or because we are working simply as politicians. We are doing all this with a view to the interests of citizens. This is what it is all about, and this is what we are dedicating ourselves to.
. – Mr President, just a word of thanks, partly to prevent the Members from dying of starvation.
I thank Prime Minister Balkenende for his speech, his response and especially for the cooperation with which his term has begun. We have started to work together and we are in perfect agreement as to our objectives.
I should just like to make two recommendations. First, when we talk of the Financial Perspective we really must remember that the Commission has made an incredible effort to put on the table the minimum resources needed to achieve the objectives that the Member States have given us and to use these resources in the best way possible. Secondly, the Commission has listened very carefully to the dialogue of cultures. Over these years, we in the Commission have been deeply committed and have succeeded in setting up the Euro-Mediterranean Foundation for a Dialogue of Cultures, which will begin its work under the Dutch Presidency. I ask you to launch this instrument, to use it and to really make it a forum for the active dialogue that we need.
The debate is closed.
. – The declarations by the Netherlands Presidency on its work programme are a provocation to the workers and peoples of the European Union.
The speedier and more efficient promotion of capitalist restructurings, the changes in the labour market and to working times, further privatisation of public-sector services, pressure for new reductions to pensions and leaner social security systems and insistence on the Lisbon strategy and anti-grass roots policies in general demonstrate once again that the ΕU only serves big business.
The shaping of the Tampere strategy and the promotion of new measures to repress the grass-roots movement which blatantly infringe personal and social freedoms, such as personal files on workers, monitoring all telecommunications, handing data over to the USA and strengthening the prosecuting and intelligence authorities on the pretext of terrorism, are all meeting with vigorous reaction on the part of the workers and the legal world.
The strengthening of the mercenary European army, its now definitive presence in the Balkans, the creation of direct intervention units and the synchronised defence of the new order and imperialist interests by the EU and the USA, run counter to the will of the people for peace and social progress.
The MEPs of the Communist Party of Greece condemn this policy and stand by and with the grass-roots movement in its fight against these measures.
(1)
Mr President, I want to sympathise with you as I assume that, because of the time of day, you also encountered the problem that I and a number of other colleagues experienced in trying to get to this vote this afternoon. Could you try to get the services to do something about the state of the lifts in this building? I and other colleagues waited ten minutes for a lift down to this floor.
If there is a vote taking place and it is a normal procedure, a ten-minute wait means that we will be late for the vote. We came out as soon as the bell rang for a vote. Could you try to get something sorted out so that we can restrict access to main lifts during voting sessions to Members only? That seems to be the problem.
We take note of your comment and we shall try to resolve any material problem that hinders the proper functioning of this House.
– Mr President, ladies and gentlemen, I think it is important to note that our group has two candidates for the office of Quaestor, namely Mr James Nicholson and Mrs Godelieve Quisthoudt-Rowohl. Neither the Bureau nor the chairman of the group are supporting any other candidates.
It shall appear thus in the Minutes.
The next item is the election of Quaestors, which could not take place before the midday break.
I shall repeat the list of candidates:
for the PPE-DE Group, Mr James Nicholson and Mrs Godelieve Quisthoudt-Rowohl,
for the PSE Group, Mrs Mia De Vits and Mrs Genowefa Grabowska,
for the ALDE Group, Mrs Anneli Jäätteenmaki,
and, presented by 46 Members, Mrs Astrid Lulling.
Since we still have more candidates than posts to cover, we must vote in accordance with the Rules of Procedure in secret and we will do so, in accordance with the rules applicable to the election of Vice-Presidents, by means of the electronic procedure.
(1)
The next item is the statement by the President-designate of the Commission.
. Mr President, my dear José, I warmly congratulate you on your election. I wish you and the institution you preside over every success.
Mr President, ladies and gentlemen, I feel privileged to stand here before the first democratically-elected Parliament of an enlarged European Union. You are the representatives of 450 million Europeans. This assembly symbolises the renaissance of freedom and democracy – spreading to every corner of our continent from the Mediterranean to the Baltic Sea. Never before has there been an experiment like ours: to forge, democratically, a union out of the nations of Europe, which have such diverse and such rich traditions. We are united in our diversity – national, regional, cultural, linguistic and political. Over 50 years we have designed a new and unique way of working together. We have pooled our sovereignty to face common challenges. We have shown that our nation states are stronger when we act together in areas where Europe delivers the best results. Let us never underestimate this great European achievement. Our vision of integration provides an example for other regions. As Jean Monnet said, ‘’
The first of May was an event of historic proportions with the accession of ten new Member States. What we must now do is work together to ensure the success of a reunited Europe, in order to guarantee prosperity, solidarity and security for our continent. I come from a small country which has experienced the transition from dictatorship to democracy; a country on the edge of our continent, but with its heart at the very centre of Europe. I stand for the basic values that underpin our Union: freedom, respect for human rights, the rule of law, equality of opportunity, solidarity and social justice. My values and my experiences will allow me, if I receive your endorsement, to build bridges across the Union. This is why I believe I received the unanimous support of the European Council. I am conscious that one of the main tasks of the President of the Commission is to manage the dynamic consensus that Europe needs. Our Union must more than ever have a strong and independent Commission. Only then can we produce results that translate into concrete benefits for our citizens.
These beliefs and convictions lead me to launch a challenge today. I would like us, together with Member States, the social partners, businesses and citizens across the Union, to build a partnership for Europe – a partnership for prosperity, solidarity and security in our continent. We must build our Europe together. Words must be transformed into actions. We must argue the case for our Union every day, and the best argument is our results.
We must show our citizens that Europe can deliver what it promises effectively, efficiently and transparently. However, we must also be aware of the level at which things are best done: European, national or regional, with full respect for the principle of subsidiarity. What we do we must do well. This means we must concentrate on the questions that are most important to our citizens.
In building our partnership for Europe we must recognise that the biggest challenge we face is not the Euroscepticism of the few but the Euro-apathy of the many. We must listen to those who voted in last month's European elections, but we must also hear the silence of those who – for whatever reason – chose not to vote. Our goals are prosperity, solidarity and security and we must show concrete results: the euro, delivering monetary stability and investment, a single market fuelling growth, competition and jobs, a unique social model protecting the weakest in our society and helping people adapt to changing circumstances, quality public services offering affordable access for all, a sustainable approach to the environment and – perhaps of greatest importance – peace and stability in our region and beyond.
Last month we put the final touches to our Constitutional Treaty. This is also European practice: delivering a vision, adapting to change. That Treaty consolidates and simplifies the Union, it strengthens our democratic base by extending this Parliament's powers and by finding innovative ways to give a greater voice to national parliaments and to Europe's citizens. It will make us more effective in tackling areas where common action is needed. It will be a great challenge.
The challenge now is ratification. It will be a crucial moment and lead to a broad discussion on the kind of Europe people want. The new Commission, this Parliament and Member States must be ready with answers. We must make the case for Europe and this will be a huge communication challenge. To win that debate, we should not have a bureaucratic or a technocratic approach, we need instead political leadership and political courage.
The partnership I propose must, therefore, respond to the concerns of our citizens. Today is not the moment to unveil a detailed programme. If I receive your backing, I first want to discuss policy ideas within the college, then with you and with the Council. The new Constitutional Treaty already foresees that we must put our objectives together. If confirmed, early in 2005 I will bring before you and the Council proposals for the overall strategic priorities to guide our work for the years ahead. Such an agenda of prosperity, solidarity and security must deal with the most pressing challenges for our peoples today.
Europe and the world are changing, and we need to change too. Reforms are needed. If we want Europe to work we must give people jobs. But employment will only be created if we get the right environment for enterprise and, at the same time, we must invest more in skills and training. We must put growth centre stage. Our social ambition must be fuelled by economic success. Wealth creation is the key to our model of social solidarity and sustainability. This is at the core of the Lisbon Agenda. Entrepreneurship and innovation must be harnessed to deliver a better quality of life. We must never forget the economy is there to serve the people and not the other way around. This is the spirit in which we must also interpret the stability and growth pact. This means ensuring the flexibility needed to keep us on the path to growth and employment, whilst preserving monetary stability.
We must also meet the challenges of globalisation. This means facing up to competition in open global markets. It also means spreading prosperity and opportunity around the world. The Union needs to match its political ambition with its financial resources. You cannot have more Europe for less money, especially if we want a similar level of solidarity towards the new Member States as we have shown to the less-developed regions in the past. However, we must also be able to show to taxpayers that the money they entrust to Europe is spent prudently. We need to ensure that we foster stability and invest for growth. This means sound public finances, but also 21st-century networks and strong services of general interest to knit our economies and continent together.
Health and social protection systems need to prepare for an ageing population and, together with education, these services must be more than just a safety net.
Our future success will depend on our willingness to take risks, be ready for change and to introduce reforms. Our scientists, universities and companies should keep us at the cutting edge of technology. We must also ensure that understandable public fears about new science are properly and democratically addressed.
We must deliver a better quality of life. This means taking decisions now to create the right incentives for cleaner energy and transport. We must live up to our international agreements in Kyoto and make sure that our partners do the same. We must balance decisions today against their impact on growth, jobs and the environment tomorrow if we are to offer the coming generations a truly sustainable future.
The construction of an area of freedom, security and justice remains one of our most important strategic objectives. The Commission should remain a driving force helping to create the conditions needed for the removal of internal borders and the strengthening of the Union's external borders. Taking forward policies on immigration, asylum and the integration of immigrants in our society are other key elements.
In addition, we must implement the counter-terrorism action plan. Terrorism is the biggest threat to freedom in Europe and in the world today.
On the world stage we must spread peace and stability. This applies as much to our nearest neighbours as to the support that we give to the role of international institutions such as the United Nations. We must keep the spotlight on conflict prevention and on the eradication of poverty and disease, particularly in Africa. These are some of the issues that will provide the policy backdrop for our action. In all of this our challenge is one of changing attitudes, not changing values.
Mr President, ladies and gentlemen, the European Union is a bold and unprecedented experiment.
The Commission itself is a unique institutional innovation, as befits the European journey. A strong Commission must be open; it must consult and listen in continuous dialogue with civil society, the social partners and the regions. To do all this, the Commission relies on the quality and independence of its members and the talent and dedication of its staff.
I can assure you today that I am determined, with your support, to preside over a Commission that will work as a team, bringing together a variety of talents and skills, the best that national traditions have produced, and that the Commission will have to meet the highest standards of excellence in public life. With that in mind, I want the next Commission to have a greater proportion of women than any previous one.
We need to give the Council an understanding of how necessary this is, since it shares with me the responsibility for drawing up the list of candidates for the posts of commissioner. I shall exercise the full extent of my powers under the treaties as regards the selection of future commissioners, the allocation of portfolios at the start of and during their terms of office, and the direction of their work. The importance of collective responsibility will also have to be fully recognised and we shall have to ensure that this college, with its twenty-five members, will be able to act swiftly, effectively and coherently. Quite apart from that, one thing that must be clear is that there will be no first and second-class commissioners in the Commission over which I shall preside.
Mr President, ladies and gentlemen, the Commission and Parliament must work together in a positive spirit, while respecting each institution’s competences. I therefore give you my firm commitment to cooperate closely with Parliament in complete transparency and always to take account of your views, even when we disagree. I promise you three things in particular:
Firstly, if a commissioner is clearly not up to his or her job or he or she fails in his or her obligations under the Treaty, I will not hesitate in asking him or her to resign.
Secondly, I recognise the importance of the democratic control exercised by Parliament. I shall therefore endeavour to provide you quickly with all the information you need for the purpose. I also promise to inform you about documents sent to the other institutions and about the consultative bodies used by the Commission.
Thirdly, I will maintain a regular dialogue with Parliament. As well as coming to speak to you about the state of the Union at your first plenary session each year, I will be regularly attending the Conference of Presidents.
Your commitment and active support are essential if the Commission is to be at its most effective and Europe is to play a front-line role. You are the voice of the peoples of Europe. I need your support because Europe needs a strong, credible and independent Commission. I pledge to work actively for Europe to be much more than just a market. I want a Europe that is also social and cultural. Culture must remain at the heart of our partnership for Europe.
Let us together open a new chapter in European integration and give clear voice to our common desire to work for the benefit of Europe’s citizens. We must not be afraid of the future: the future is in our hands. Let me say in conclusion, as one politician speaking to other politicians, that I fully understand the historic responsibility of this very special moment. It is essential that this enlargement is a success. Europe must be a success.
If I am speaking of the Commission’s role, it is not because I am already defending my territory or my institution, but it is because, on the strength of my experience, I believe that the Commission can be the system’s great mediator. That it can play the part of honest broker between the various institutions. In this regard, I also want to tell you that we need political direction. We all have political ideas, and just as we have political ideas, friends and allies, we also have adversaries. Finally, I also want to add that if I am elected I want to work with all of you. I shall of course be closer to those who, like myself, support the advancement of the European agenda and are for the European Union. What I want to say to you, however, is that I shall not be the President of the right against the left or of the left against the right. I will not be the President of one part of Europe against another part of Europe, because I am convinced that my election will allow a bridge to be built between the founding members and the new members of Europe, between the richer and the poorer, between the countries at the centre and those on the periphery, between the larger countries and the smaller countries, because we need them all. I promise to work with everyone for the good of our Europe. Thank you for your attention.
Mr President, Mr President-designate of the Commission, ladies and gentlemen, our Group of the European People’s Party (Christian Democrats) and European Democrats welcomes the unanimous proposal by the Heads of State or Government of the countries of the European Union that José Manuel Durão Barroso should become President of the European Commission. Mr Barroso said he comes from Portugal, which we all know, from a country at the edge of the European Union but at the heart of Europe. I liked that turn of phrase very much because it says right at the outset that we are Europeans because we have a home somewhere. Being Europeans does not mean giving up our native country or our homeland. On the contrary, it all goes together and that is why it is important that people who aspire to positions of responsibility also declare their allegiance to the country they come from. If it lies at the heart of Europe, at the centre of the European Union, that is also an expression of allegiance to the common work of uniting Europe, which is something we all want to make a success.
As Mr Jan-Peter Balkenende, the President of the European Council, said here this morning, this Europe is a Europe of values, and there is a relationship and a balance between those values. You described that balance: freedom, human rights, democracy, the rule of law, solidarity and social justice. If we take these values seriously, we must of necessity take it for granted that the President of the Commission will not divide but will bring together. For all the disputes we may have in this House over individual issues, it is after all our common aim to serve this continent. You said you want a strong and independent Commission, that you want to lead, but that you want to work on proposals as a team, and that is what we want. We do not want to have the impression any more that the President of the Commission plays only a subordinate role when in summit with the Heads of State or Government; we want the President of the Commission, with the President-in-Office of the Council, to play the leading role at the summit meetings of the European Union countries.
We believe you can do this. At the same time, you also know that the Commission can only be strong if it has the broad majority of the European Parliament behind it. The European Commission is the guardian of the Treaties. European Union law must never be handled in an opportunistic manner, or we are lost, and that, for a president, is the first principle of leadership. You also said you will dismiss from office a member of the Commission who behaves inappropriately. That was also what we agreed with Romano Prodi five years ago. We also agreed that the members of the Commission, including its President, will give account here in plenary session whenever Parliament demands it. I do not want to start an argument at this point over whether the Commission is a kind of government. If you are elected, Mr candidate President (I do not know the correct way to address you other than as candidate for the office of Commission President), – which our group hopes that you will be, and it will do all it can to see that you are – we expect you, as elected President, to appear before the European Parliament whenever Parliament demands, just as a national head of government appears before his own national parliament as a matter of course. That is what we expect of you and of all members of the Commission.
It is in this way that we will exercise our control if the Commission is eventually endorsed. You spoke of a partnership for Europe. I believe it is very important that we should be real partners, across party lines and across national borders, especially now that ten new countries have joined the European Union, and above all that we should offer something to the young generation, to the young people who need a good education, who have to be well educated if we are to achieve the Lisbon objective of being a really competitive place in the world. That is why we must give our continent’s young people a chance.
You spoke in favour of the principle of subsidiarity; as my time is limited, I will not enlarge on this point but I would like to mention again the young woman Mr Balkenende spoke of this morning, Ilma Kaulina in Riga, who said: ‘I believe in the future of Europe’. Ladies and gentlemen, we all believe in the future of Europe and that is why we should give this candidate, who like his country is at the heart of the European Union, a chance so that tomorrow we will be able to say we have a new President of the European Commission.
Mr President, Mr Barroso, ladies and gentlemen, a lot has already been written about your candidature. A lot has been written and discussed about packages, agreements, whatever. A lot of it was wrong. One thing was especially wrong: the story that you were the European People’s Party candidate was completely wrong. The European People’s Party candidate was called Patten, but he was not adopted.
You are the Council’s candidate and that is how we are examining you. As Members of the European Parliament, we have to ask ourselves what our relationship is to you in this present situation. We see ourselves as a parliamentary group that should be free and unfettered in considering whether you are the right candidate for the office of Commission President and that must look at the terms on which it is to decide whether you are the right candidate or not. We invited you to our group and asked you questions in a very detailed and open discussion. We have heard what you had to say today and I respect you for it. We must nevertheless repeat our questions to you, not all of them, but focussing on the essential aspects of the task that lies ahead of you.
Are you the man who can shape the Commission’s relationship with the other European institutions in the way that we as socialists expect? Are you the strong personality who, as President of the Commission, would fight for the Constitution if it comes into force? In the context of the Constitution, are you the person to say to the 25 Heads of State or Government: ‘This is where the European Commission stands in the interests of European integration; I have to represent its interests and I am not a former member of your club’? Are you the person who will drive integration forwards because it strengthens the Commission’s role as the strong institution in the inter-institutional structure of Europe?
The question we have to ask is: are you the right candidate for what we European Socialists see as the central task, that for which we fought for votes in the elections and which is our contribution to this Parliament, namely the task of preserving social Europe, are you the man to do that as part of his future activity? Can you guarantee that the Commission will strengthen the social model of a social Europe – people for people, one for another, social cohesion, and not everyone against everyone else? Can you guarantee that this model will be strengthened in the Commission, or are we running the risk of getting a Commission President who says: ‘I will use the slipstream of globalisation to bury in Europe the social rights people have fought for and won in the nation states’? As Social Democrats, these are the things we have to weigh up. That is the decisive point for us, we have asked you about it and we have heard interesting answers today.
The question we have to ask is: is the candidate capable of representing the European Union on the international stage in the way we expect? Are you in favour of sustainable development policy? Will you ensure that the European Union pursues a development policy that is geared to sustainability? Are you the man who will canvass in the European Union for a genuine new beginning when a fresh attempt is made after Cancún? Are you the man, as President of the Commission, to work for fair trade in the world on the basis of partnership between equals? Do you advocate an energy policy that conserves resources? Are you the right man to formulate and develop Europe as a values-based model of multilateralist democracy and present it on the international stage as an alternative to a unilateralist model based on stock market values? That is the question we are asking. Are you, for example, the candidate to deal with the USA as an equal when enforcing these demands?
These are the questions we asked you and we are asking them again today. We will take our decision in our group this evening on the basis of your answers to these questions. You have been asked a lot of questions; you have answered many to our satisfaction, but many you have not.
I can announce here and now that we will – as I have described – have a frank discussion of this in the group this evening. I will not be able to tell you the result until tomorrow. I want to make one thing perfectly clear, and it is not directed at you personally: the manner in which you were nominated is not acceptable, and I think this is the last time that a candidate for the Presidency of the Commission will be nominated in that way.
If the Constitution becomes reality, there will be competition for this office, where programmes and persons representing those programmes will be presented to voters in competition with each other. We are working for all that, and that is why we need the Constitution.
May I say one thing in conclusion? No one can satisfy all the requirements I have listed here 100% all of the time, that is impossible, especially if he is not a member of the Group of the Party of European Socialists, which you are not. One can come close to it, however. We shall be considering how close you have come to it in what you have said.
Mr President, Mr President-designate of the Commission, a few years ago you left an interesting hostage to fortune in an interview which was reported widely in the European press. I am not sure exactly what inspired your comment but you said: 'Imagine a large plane, and then go into the cockpit and there is no one at the controls'. Describing the European Union, you said it was a plane without a pilot. Now, Mr Barroso, you are applying for a pilot's licence. Before we grant it to you, Liberals and Democrats in this House want to hear from you about your flight plan and your destination. We want a hands-on pilot at the controls of the European Union.
We asked for clarity about the subject of Super Commissioners, a better gender mix in the Commission and a commitment to transparency and individual accountability for Commissioners.
You have addressed these points in your remarks today and my Group will reflect on what you said and come to a common view on your candidacy.
You have impressed Liberals and Democrats in this House with your candour and your competence. You have spoken charismatically and confidently about your vision for Europe. We believe you have treated this House with respect, and have come before its Members ready to listen and ready to convince.
We have made no secret of our distaste for the Justus Lipsius carpet market which produced your nomination. We look forward to the day when these choices are made not behind closed doors but in open debate, the day when it is Parliament and the voters of Europe who determine which candidate should be there for our executive and the Council which does the approving!
Asked to explain your politics in recent weeks, you have described yourself as a reformist of the centre. You say you are a committed European. Perhaps I can define what Liberals and Democrats take such answers to mean.
To be a reformist of the centre is to believe in healthy democracy, robust economies, open markets and free and fair trade, to believe in a society that strives for the balance between the irreducible freedom of the individual and the solidarity that enables us to be a society at all.
You will be committed to the Lisbon Agenda – committed to the economic reform that can preserve Europe's prosperity for the future. You will want to see the European Union speak with a single voice in international affairs. You will believe that our institutions need to be more open and accountable, and brought closer to the people they represent. You will believe that when we serve our national or party political agendas over our European agenda, we do a disservice to our Union. If those are your ambitions then Liberals and Democrats in this House will support you and your Commission.
You said, Mr Barroso, that Europe's plane cannot fly with an empty cockpit. At such a time, we cannot afford to have unsteady hands at the controls. The twin gravities of public scepticism and blinkered ambition have the potential to ground us. The Commission's independence and strength are key to its effective leadership in Europe. You have said you would work to protect and preserve them – but the journey from Justus Lipsius to the Berlaymont is more than just crossing a Brussels boulevard. You come from the intergovernmental culture of the Council – are you ready to speak for the European Union?
I ask you to imagine a large plane – I hope an Airbus rather than a Boeing – with yourself at the controls. What kind of pilot would you be? What kind of plane is your Europe? What is your destination? Because the Union needs a global carrier, not a no-frills airline.
We need a Commission President who is going to lead from the front in the debate on the new European Constitution. Who will commit to travelling widely across our Union to make the case for Europe to Europe's citizens. Who will be an honest broker and an enforcer with national governments – often both at the same time. Who can master a hundred briefs and still find time to speak with vision and clarity about the future of our continent.
These are the qualities that Liberals and Democrats will be weighing up when we vote tomorrow, and which would ultimately define the success of your presidency and your Commission.
If we vote to approve your nomination as President of the Commission you can expect to find in us a constructive partner and a critical friend. In return, we will expect never to find, as you did, that the cockpit of Europe's aeroplane is empty or the hand on its rudder is unsure.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, we are witnessing an amazing spectacle today. It is like a dream come true.
If Mr Barroso is to be believed, it will be fantastic, we will all be showing solidarity, development will be sustainable, the environment will be respected, Europe will be powerful but prudent, Europe will be for multilateralism, in short, in five years’ time we will all be able to retire because paradise will have been achieved for everyone and the politicians will be able to shut up shop.
Not once did I hear the word ‘problem’. Perhaps Mr Barroso could explain to us why a conservative reformist who is allied with a party on the very far right in Portugal should suddenly become someone of the centre in Europe, both centre left and centre right. What a magical transformation! Which fairy touched him on the way from Dublin to Brussels? Can someone explain it to me so that I can understand what is happening?
Then Mr Barroso tells us he wants to be an honest broker. Personally, I do not trust people who tell me in advance that they are honest. You see, I want a politician who leads; I want a politician who takes initiatives. Going back to Mr Watson’s analogy, I agree there must be a pilot, but is that pilot going to change direction whenever one of his passengers or the control tower asks him to, the control tower being the Council, of course, and the passengers the 732 Members of the European Parliament? I would like to know how that pilot will operate in such conditions.
Another thing, Mr Barroso. You say you want a Europe that is like this or like that. You also say you will not be the tool of the Council; that is duly noted: you do not want to be the tool of the Council. Only the way in which you became President-designate of the Commission was nevertheless a distressing spectacle, you must agree: honest brokers were presented to the Irish Presidency which, hidden behind closed doors I know not where, produced candidates from one side or another, in the end telling us it had found the best: Mr Barroso! If you are the best candidate, why were you not the first? Why did we have to wait weeks and weeks to arrive at this splendid Barroso of such a vintage?
Yes, ladies and gentlemen, I believe that if we want to work together we must tell each other a few home truths. You are the third spare wheel. I am not criticising you for it, I am criticising the Council. It is on this matter that I ask this House one thing. If this House ever wants to be respected, it must send the Council a clear and determined ‘no’. The Council has never adopted a proposal from this House as it stood. The Council has torn up half of the Convention’s proposed Constitution, and, masochists that we are, we say well done and thank you. You offer us Barroso! Let us go for Barroso! We are doormats anyway. Well, doormats are not what we want to be!
This is not directed at you; what I am saying is that there is a fundamental problem with democracy in this Europe, that the Council, that the government people of which it is composed – even those of my favourite government, the German Government – are intergovernmental when they are in government. They must be made to understand once and for all that Europe is not just Europe’s Council, it is the Council, the Community institutions and the Commission; they have not understood that. If this House were to make my dreams come true and for once say no to the Council, then the Council would respect it for five years at any rate.
That is what we have to decide.
That is why I appeal to the liberals, who have always fought for this House: you can do Europe a service today by making the Council understand that we will no longer tolerate its behaviour. That is why, after listening to Mr Barroso, after listening to Mr Poettering, after listening to Mr Schulz, after listening to Mr Watson, the Greens will vote no to Mr Barroso.
Mr President, I shall not be taking the same tone as the previous speaker. My problem is not so much the Council as the policy that the future Commission President will follow.
My group has appreciated the readiness with which Mr Barroso has submitted to this crossfire, this barrage of questions from Members who were not among his closest political friends. This capacity for dialogue is a real quality, but it does not of course hide the well-known differences there are between us over the essential directions of European integration.
Economically and socially, Mr Barroso is a liberal. He has amply demonstrated that in the exercise of his national responsibilities. Even though the choices he made as Head of the Portuguese Government do not automatically mean he will take identical decisions in the European offices for which he is proposed, they clearly show where his preferences lie. They are revealing.
I would have liked Mr Barroso to have told us about the lessons he has drawn from his national experience for his European mandate, if he receives it. The severe cuts in public expenditure, including on education, in Portugal, for example, or the uncompromising application to the hospital sector of management criteria commonly used in private enterprise. Some have described it as shock therapy. If it was a real shock to the population, I think the truth is that the therapy itself is more than debatable for the economy of a country that has undergone a severe recession and is suffering from a chronic lack of investment in human resources despite these being the key to modern development.
What is your assessment of that experience, Mr Barroso? Do you think that is the way forward, or should we close our ears to the liberal siren song?
Up until now, we have been less familiar with Mr Barroso’s big international policy options, apart from one far from minor one which projected him on to the world stage; I am speaking of the famous Azores Summit of March 2003, of sad memory for us.
I have already had occasion to emphasise what the question of war and peace meant for our group and I will not return to it. I will say in more general terms that in my opinion for all the major positions of responsibility within the Union we need men and women who are prepared to consider far-reaching challenges to the severe trends that are plunging Europe into crisis before our very eyes and making it helpless in the face of many of the world’s problems. We are not suffering from an excess of lucidity in this regard but rather from a cruel lack of critical intellect that means we do not have a vision for the future that is capable of motivating us.
The world needs Europe, but a different Europe. We know that six million – yes, six million – people died of Aids, tuberculosis or malaria last year, that global warming is advancing much faster than the measures devised to contain it, not to mention that those measures are not being adhered to, that there are a billion people without jobs, that one human being in six has no access to drinking water, that war is brewing in the Middle East, continuing in Chechnya and bathing Darfur in blood; it is therefore our duty, at whatever level decisions are taken in Europe, to see further than the market and further, too, than mere Atlantic solidarity.
That, I think, is the challenge Europe has to face today. We really are not up to it. That is why, if we refuse to put our confidence in Mr Barroso tomorrow, that will not be a vote against an individual, it will be the expression of a universal call for change.
Mr President, dear Mr Barroso, my group submitted three questions about greater openness and better control. You visited our group and acknowledged officials’ lack of accountability. We now hope that you personally will answer our questions frankly.
We want a President who himself dares to answer the crucial questions from the most critical group on such a pre-arranged occasion. We want a President who dares, and is able, to answer the questions himself and who dares to accept responsibility for the organisation as a whole. We have, for example, asked for an internal list of the more than 1 350 working parties in the Commission, which are all funded by European taxpayers. Who are the members of these? Who go to the meetings? Who have their travel expenses refunded? Why cannot we know these facts? Why, in the new accounting system too, will no one be in a position to reveal whether the same people have their travel expenses paid for more than one meeting in the same week? I am not saying that this happens. I am merely saying that we cannot check up on whether it is happening.
We want a Commission President who is prepared to make all the information and vouchers available to the Ombudsman, the Court of Auditors and the Committee on Budgetary Control. Mr Barroso, we are prepared to be pleasantly surprised, but I am obliged to say that we were given many more pledges by Mr Prodi when he took office than we have so far been given by yourself, and he, for his part, delivered the goods. Agendas and minutes from the Commission’s meetings can now be read by everyone on the Internet. It took Mr Prodi a whole legislative period to fulfil that pledge, but he kept his word. The Commission’s telephone directory is also available on the Net, provisionally and as an experiment.
Now, we must go further and have full scrutiny of the legislative process. We want to know what the Commission is proposing in the Council’s working parties. We want to know what is going on in the Commission itself. We also think that you should inaugurate a new era by providing courageous whistleblowers such as Paul van Buitenen, Marta Andreasen and Dorte Schmidt-Brown with full restitution of their civil rights. By pricking their bubble, whistleblowers woke the bureaucrats out of their dream. In yourself, I hope to see a President who is everything but the bureaucrats’ dream, and I am able to offer my group’s critical opposition. I hope that we see a President who dares to make available a list of the committees that get ideas on everything from rules governing the size of strawberries to a common criminal law.
– Mr President, the President-in-Office of the Council has recalled that the June elections were an historic event, with the election to this House of 732 representatives of 25 European peoples.
The fact is truly historic, but I cannot hide my concern at the percentage turnout, which gets lower and lower from one election to the next. Citizens today are finding it difficult to identify with the European Union, which they see as too distant from their national realities and from the specific, legitimate, concrete interests that concern them. For democracy to be truly complete it has to be supported by the people, or else there is a serious danger that oligarchic systems or methods will arise. In order to inform and involve the citizens, we have to ask for appropriations for information campaigns on the activities of the Union and Parliament, but we must also look into the deep-seated reasons that have led the electorate to become disaffected in many of our countries. It is time to say that Euroscepticism, like Euroenthusiasm, are the two sides of a coin that the citizens are rejecting, because they are calling strongly for Eurorealist policies and for proper application of the subsidiarity concept. In other words, let Europe do what the nation states cannot do by themselves.
In this Eurorealist view, we think of a Europe that is actively involved in matters connected with the economic revival to combat unemployment and increase development, a Europe able to point out its own path to guide globalisation along and not be subjected to it any longer, as has happened so far, and to propose new economic rules that can prevent further speculative bubbles. The rules of economics and finance on which we base all our policy belong to the last century and are outdated. We must identify some new ones suited to the reality of the third millennium. Europe must be united in the fight against terrorism and organised crime and in encouraging the growth of democracy in those countries where it is still denied. Human rights, personal dignity, respect for freedom and the pursuit of peace must not remain just documents signed by the three Community institutions but must become economic, political and cultural actions directed towards those parts of the world where suffering and misery are tragic realities.
Within this framework, we see an urgent need for a Mediterranean policy which, having sanctioned principles in the past, is today at last being translated into concrete actions. We must re-engage the Community institutions to achieve development compatible with the adaptation times of human beings, safeguarding the environment as a source of life and a guarantee for the future of humanity, and paying greater attention to the enterprise concept, even at the smallest and most home-made scale.
Mr President, while the Union for Europe of the Nations Group confirms its vote for you and wishes you all the best in your work, it would also recall that, while we certainly need a pilot in the cabin of the aircraft, we also need a President who can travel around Europe to get to know others and to make himself known. Otherwise we shall continue to hear the silent protests of citizens who do not understand.
– Mr President, Mr Barroso, ladies and gentlemen, if Figo’s Portugal was unable to take the European Cup, will Barroso’s Portugal take the European Commission, given that Mr Wurtz and Mr Cohn-Bendit are not Greeks? Having said that, I am personally pleased for you, even if you have very limited room for manoeuvre on the question of Turkey, for example, which the Prodi Commission has settled for you: you have inherited accession.
So far as the financial perspectives are concerned, you are limited not only by the 1.27% ceiling or the 1% ceiling. As for the budget rationing pact, in view of the judgment handed down by the Court of Justice there is little likelihood that you will be able to release its stranglehold and rid us of this Malthusian device that is the source of all the social wrongs of cuts in investment in railways, hospitals (in Portugal in particular), universities, and so on.
You have inherited the dismantling of the common agricultural policy, and as a Portuguese person you are aware of the consequences of that initiative, especially in the sugar beet and sugar sectors: your country will be one of the casualties. Will you be able to stand up to Hong Kong in the WTO’s Doha talks, to pressure from the Pacific nations, the group of 15, New Zealand, Australia, the group of 20, or 23 with Brazil, will you be able to withstand the pressure from the UK and US? Will you really be able to tell Mr Bush’s or Mr Kerry’s negotiators that the Americans must abandon their own subsidies first? Pascal Lamy could not do it in Cancun or Seattle, and I do not know whether your commissioner will be able to do it either.
In spite of all I have just said, because you are a man from a great country and from a people with a great history, like the men and women of Portugal watching the pilots leave the mouth of the Tagus on their way to conquer new stars – and even though I fear your institutional caravel will go round in circles in Brussels’ pond, or quagmire, of false economic ideologies  – I will wish Captain Barroso, the Commission and his 24 crewmen a fair wind. I will allow myself one observation, however. Your predecessor came from the daisy, you are a child of the carnation revolution; the 450 million Europeans would not want to usher in chrysanthemums.
Mr President, I wish to begin by welcoming the President-designate of the Commission on behalf of the British Conservative delegation and our European Democrat colleagues. I want to make it clear that I speak as the leader of the party that was the outright winner of the European elections in the United Kingdom, with 28 seats.
You have shown, Mr President-designate, that you have a number of very impressive qualities that fit you for the post of President of the Commission. You have been a reforming Prime Minister of your country and, despite the setback of the recent football result, you personally can take pride in the fact that you have made a great contribution in enhancing your nation's profile and standing in Europe and beyond.
The next President inherits a Commission that has a major task to restore confidence amongst the peoples of Europe for what it does and how it does it. There have been attempts at reform in a number of areas during the presidency of Mr Prodi. However, I hope that the next President will be bold in reforming the Commission and its workings in a manner that genuinely meets the expectations of European citizens. I hope the next President will make tackling fraud, waste and maladministration a priority of his term of office. I am very encouraged by the remarks you made earlier about value for money in this area. These are matters that still cast too much of a shadow over the EU. We want to see the EU code of good administrative conduct made binding on all EU institutions and officials. We want to see stronger protection for whistleblowers. OLAF should be made fully independent with its own staff and budget and the EU needs a Commissioner with sole responsibility for budgetary control so that person can ensure that there is proper accounting and effective tackling of fraud.
As you made clear in your earlier remarks, Mr Barroso, competitiveness and enterprise are vital for Europe's economic future. The Lisbon process – even by the Commission's own admission – is failing to make the progress that you envisaged when you led that process. I congratulate you for the role you played then. Your future role – which I hope will be confirmed tomorrow – will be to ensure that directives take full account of the diversity of Europe and the circumstances of individual regions and industries. We believe strongly that impact assessments and price tags should be attached to all new EU proposals, including parliamentary amendments.
I want to see the next President work constructively with the United States to fully restore the Union's excellent relations with them. We all know the disagreements over Iraq, but they should now be put behind us. I have confidence that you are the sort of person who will be able to achieve that. I want to see an open and constructive dialogue across the Atlantic, unhindered by anti-American rhetoric, some of which, sadly, we hear too often within this Chamber.
If this House endorses your candidature tomorrow, as I hope it does, you have a great opportunity to deliver on a maxim which had great resonance in my country in the European elections: Europe should be doing less, but it should be doing it better.
– Mr President, Mr Barroso, our president Mr Schulz has already said that the Group of the Party of European Socialists is only now forming its opinion, since this is done on the basis of facts and not of prejudices. I cannot, however, hide the fact that there are a number of highly critical points and that there is certainly a lot of distrust and a lot of criticism that I would like to clearly underline here and now.
The first point, which you can do nothing about personally, is the whole selection process. The shadow of that process has now fallen on you, and we have already made clear that this process, where, after so many names have been mentioned, one particular name emerges that was not mentioned at all in the beginning, is for us not an acceptable selection process. Perhaps, on the strength of your experience over the last few weeks, you can help us to at last bring about a different attitude in the relationship between Council, Parliament and Commission, especially with a view to and in connection with the new Constitution. That relationship has been upset by this very selection process in the last few months.
Secondly, my colleague Mr Wiersma will be speaking about foreign policy, but, Mr Barroso, at the hearing you failed to convince us about your behaviour in connection with the Iraq war. I am not concerned about the past, but about the future. How will you or would you act in a similar situation? Would you allow things to go on in a similar way, with various Heads of Government acting as they did in this case without waiting for the Commission or the Council to coordinate? How will you prevent us again blindly going along with the USA’s decisions, decisions, moreover, taken on the basis of false documents? The quite crucial question, however – and here, too, your answer so far has been completely unsatisfactory – is what European social model you stand for. You say you stand for one. You stress the importance of public services. You have not said you favour framework directives, you have not said that in this Europe public services should be protected, expanded and strengthened in the public interest. What you understand a social Europe to be falls short of our expectations. The same applies for jobs. Many people in this Europe fear that jobs are being lost as industries move to other parts of the world. What will you do to ensure that new jobs are created, that those jobs are preserved and that we remain competitive and at the same time a social Europe?
Finally, we were sorely disappointed when you resigned as prime minister immediately after your nomination, as though you had already been elected. You said that 50% plus one vote would be enough for you. If that is enough for you, then sometimes you might get 50% less one vote for your proposals in this House. That would be a pity. I do not know whether you will be elected tomorrow, but it is highly likely. You must prepare yourself for the fact that we, in the Group of the Party of European Socialists, will always be fair, but there will be severe arguments over this social Europe. If you do not show yourself more favourable to this ‘social Europe’, there will be some severe controversy. I nevertheless wish you luck in this argument that you will have with our group if you are elected.
Mr President-designate, if this House gives its approval and you are appointed tomorrow, you will become the next President of the Commission at a crucial time for the future of our Union and for European integration.
Two major issues in fact face us in the next five years. The first is the kind of Europe we want. Do we want Europe to continue being just a free trade area resting essentially on the sum of national concerns, or do we want to build a genuine political union that will be a project we all share in and that will carry weight in the world? That is the question we must ask ourselves.
I am convinced that our fellow citizens expect us to build that political union. In an increasingly open world, they want a Europe with a greater presence and better quality. Our fellow-citizens want Europe to be able to create growth and employment and in that way protect their social model. They want Europe to have a proper research and development policy equal to that of the United States. They want Europe to guarantee their security. They want Europe to set an example in environmental matters. They long for this Europe to do a better job of fostering their identities, their differences, their languages, their cultures and their values. Finally, our fellow citizens want Europe to carry weight in the world because they know that the world’s balance will be different depending on whether Europe exists or not.
This political union that we so much want to see will only truly exist if it has a consistent budget commensurate with its new ambitions. That, Mr President-designate, will be a very clear way of measuring the new Commission’s European commitment. Will you give way to the simplistic and restrictive vision of some Member States, or will you be able to convince them that a substantial increase in the budget is absolutely essential?
The second issue is the building of a genuine European democracy without which there can be no political union. Europe can no longer be for initiates, governments and experts alone. The peoples of Europe, the citizens, no longer want decisions to be taken without them. They need to understand, to be informed, to be involved and to know how they can influence their own destiny. I am thinking here, for example, of the decision the Commission will have to take on the opening of future accession negotiations. This crucial question has a bearing on the very nature of Europe and we therefore need to come out from behind the customary closed doors and hold a genuine debate.
Mr President-designate, the issues at stake, like the expectations, are immense and time is pressing, because the peoples of Europe will be called upon to vote on the European Constitution in the next two years. We must not, we cannot, disappoint them any more. That is our duty and our responsibility. That is why, if our Parliament decides to give you its confidence, we will be asking you to sound these two messages loud and clear: that political unity is essential for Europe and that democracy will at last give our fellow citizens their rightful place.
Mr President, congratulations on your election. Mr Barroso, please give the Catalans a chance to vote 'yes' to the European Constitution. The Catalan people have not been recognised by Spain. Our language is not official in the Spanish state, and that state does not recognise our right to self-determination. We are European autonomists: we want the same degree of autonomy for the Catalan countries as Portugal has within Europe.
While we wait for our rights to be recognised, however, we would be able to vote in favour of the European Constitution if the Catalan language were to be officially recognised. If it is not, how can we vote in favour of a text that does not recognise the stateless nations - the Catalan countries, in our case - nor gives official status to a language such as Catalan, which is spoken by 10 million people? We would like to see a Europe made up of all its real people, a Europe which is equal as regards rights, including national rights for stateless nations, a Europe which is fully democratic or, as we say in Catalan: ...
I would like to point out to the House that the honourable Member has exercised his right laid down in Rule 138 of the Rules of Procedure to speak in the official language of his choice. English is an official language, and he has chosen to use it interspersed with phrases in Catalan, which could not be translated and understood by the rest of the House, and they will not therefore be recorded in the Minutes.
The results and the low turnout in the recent elections to the European Parliament demonstrated that there is enormous dissatisfaction with, and alienation from, the Community policies and moves towards integration enshrined in the European Constitution. No one wants to admit that a policy of indifference continues to be pursued in the face of the worsening economic and social situation, turning a blind eye to high levels of unemployment, poverty and social exclusion and an increase in social inequity, and a deaf ear to the protests of workers threatened by relocation and restructuring by multinationals. We cannot ignore the situation in the Middle East, in Iraq and in Palestine, and the consequences of an absurd, illegal and unjust war, nor can we maintain a policy of following in the wake of the Bush administration's American imperialism or maintain an ambiguous attitude towards Sharon and his state terrorism. We cannot accept that the candidate for the position of President of the Commission, Dr Durão Barroso, should be telling us to expect more of the same, despite the fact that we now have ten more Member States in a difficult economic and social situation, which means that we should be giving priority to social issues, and to an in-depth review of our economic and social policies, paying particular attention to the new Financial Perspectives and to a significant strengthening of them. The formula that he is proposing continues to be based on the Lisbon strategy, but the only decisions taken there that have elicited a positive response have been liberalisation and privatisation. It is unacceptable that in the name of so-called competitiveness emphasis should be placed on flexible and precarious working arrangements, on reducing wage costs and on wage moderation, on attacking public services, in short on the neo-liberal agenda of economic and financial groups, instead of focusing on living and working conditions, on sustainable development, on greater economic, social and territorial cohesion, on high-quality jobs combined with full rights, and on restoring public and social investment, particularly in the railways, health services, the environment, education and research. This requires a review of economic and monetary policies, a halt to liberalisation, and a review of the Stability Pact, failing which we cannot fight poverty and ensure social inclusion and a high quality of life for the entire population. This implies revisiting the Commission's mandate within the World Trade Organisation to defend fair trade, food sovereignty, European industry and jobs in particularly vulnerable areas, and in particular sensitive traditional sectors such as textiles, glass-making, the extractive industries and shipbuilding, which involves giving dignity to workers, adopting measures to promote equal rights and opportunities, and placing welfare, social progress, stronger democracy, cooperation and peace at the heart of decision-making on Community policies. That is why we shall be voting against Dr Durão Barroso tomorrow, which will also represent a vote against the policies that he has presented to us here.
Madam President, I will be very brief. After Mr Joan i Maríhad spoken just now, the President said that Catalan was not an official language of the institutions. I do not believe that is correct. Catalan is in fact an official language, but not, it is true, a working language.
That being the case, I crave indulgence for the honourable Member who spoke a few sentences in Catalan, since I myself spoke in Latin in this very House during the debate in which it was decided that Catalan would be an official language; Latin is neither an official language nor a working language but my words did nevertheless appear in Latin in the Minutes.
The President was in fact right that Catalan, like Sorbian, a language spoken close to my Berlin constituency, is not an official language, neither an official language of the European Union nor a working language. We can however work on getting minority languages made official languages so long as we provide the necessary capacities.
Mr Poettering would be willing to agree to my home city’s Berlin dialect as an official language. Thank you very much for that.
Ladies and gentlemen, coming under a crossfire of questions from our political group, Mr Barosso proved himself to be an experienced and business-like politician and we decided to support his candidacy, in particular, because Mr Barosso referred to the European Union as a union of nations. Mr Barosso, however, diplomatically avoided answering a question on his attitude towards future relations with Russia. I should like to emphasise that it is an important international goal to obtain international recognition and condemnation of the occupation of the Baltic States, including Latvia, in particular from Russia as heir to the USSR. Undoubtedly, this would make relations between the European Union and Russia, and also with the European Commission, less hypocritical – to talk about vodka and caviar in the evening, but the following morning, to realise that Russia has banned imports of food from the European Union. The admission of reality would make a good foundation for truly constructive cooperation in the future. When talking about economic aspects, I shall emphasise that when drawing up the budget a larger proportion of resources should be targeted at developing the economy of the new Member States – also by means of the Structural Funds, as the differences between the old and new Member States are still too great. Both tax levers, which are within the competency of the Member States, and Structural Funds for the infrastructure, elimination of poverty and support for economic development, should be used to speed up development. Mr Barosso, we place great hope on your creative approach towards these important questions. Thank you.
First of all, I would like to say well done Portugal, congratulations on your football team. There is no doubt that your players were the best in Euro 2004. Nevertheless, they did not win. Unfortunately, at this point you are not the best player in the political game, but you are going to win. We know that the world is not fair.
The question is however, if you win, Mr future President, what will you do with that victory? We can always hope. I think the decisive question I would have to ask you is how you can close the great credibility gap between how so many people perceive political Europe and what actually happens here.
We do indeed want a common Europe, but it is not working. You can see that in the electoral turnout. You can see it in the unwillingness to make the necessary financial contributions. I think your central approach should be to go out of your way to say that we are wasting much too much here, that half the expenditure combined with the necessary efficiency could often achieve more and that in the matter of transparency in particular we could learn from the country you so much like to talk about, the US with its Freedom of Information Act; because we learn one thing here very quickly: there is no democracy without transparency, and that is why I hope that after your period of office we will again be able to say: ‘Come on, Portugal!’
Dr Durão Barroso, just as in other speeches you have made to this House, your message today was one of fresh hope. In your address you managed to touch upon issues such as terrorism, environmental degradation, an ageing population, regional and social asymmetry, the problem of long-term unemployment, the alienation of the public from the European project and issues relating to the approval of the Constitutional Treaty and the Lisbon strategy. You also referred, by omission, to the feebleness of our Common Foreign and Security Policy, and were also wise enough to mention the serious problems we are going to have to confront as regards the diversity and complexity of a Europe of 25, and before long one of 27 or 28. It is against this background that it is essential to nurture the idea that it is possible, in the face of all these challenges, to achieve consensus, to establish dialogue and to build bridges, and to do so without dogmatism or prejudice, while making available to everyone, rich or poor, large or small, new or old, the option of helping us to define relevant parameters and objectives for Europe. I would quite simply say that we need a Delors-style Commission, a Commission with leadership and ambition, but also an effective Commission.
Dr Durão Barroso, weak people do not go down in history – they never have done. I know your qualities, I know what you are capable of, and I know your determination, your common sense and your moderation. Combined with your youth and your love of parliamentary debate, I am convinced that your term of office will usher in a new era in Europe, and a new partnership between Parliament and the Commission that is vital if Europe is to move forward, to carry on building and to assert itself. I therefore have a question for you: I would like you to tell us in greater detail about your ideas for a relationship between a strong Commission and a European Parliament that we also wish to see becoming ever stronger.
– Sorry, Mr President, for the confusion, but there are a lot of new people in the new Parliament. Congratulations to you on your election as Vice-President and on promptly serving as President in this important debate today. Mr Barroso, I want to focus on one subject, that being foreign and security policy. The chairman of my group has already tabled a number of questions for you, and that was one of them. We take the view that the European Commission of the future can make an important contribution to the further development of a strong European foreign policy with its own emphases. It is possible by combining the powers available to the Commission with those of the Council, and then the High Representative and the President of the Commission can of course play an important part in that. We want a more ambitious European Union. Security policy is an important component of that, and so, as we see it, it can never be a mere copy of the American model, which we would describe as military supremacy. In our understanding of these things, the European countries represent another tradition, and we advocate a broad-based security policy with a preference for civilian means, with military means always the option of last resort, and then only on the basis of decisions by the European Union. In the context of a broader security policy, we want to advocate development, support to developing countries, fair trade and tackling not only insecurity, but also its causes. We see conflict prevention as being as much a key concept as multilateralism. On that basis, the EU must dare make its own choices, whether in relation to Kyoto, to the International Criminal Court, or to dealing with the proliferation of nuclear weapons. If at all possible, this must take place in cooperation with the United States, and we do not underestimate the value of real cooperation, but, when there is no other choice, we must act alone. I now come to what might be called the heart of the debate and to what is still a live issue for us in the Group of the Party of European Socialists; the President-designate of the Commission has not been able to convince us that he too is thinking in terms of a similar autonomous role for the European Union. The overwhelming majority of the Socialist Group was opposed to the war in Iraq. It subsequently appeared that the resolution to wage it was founded upon errors or incomplete information concerning weapons of mass destruction in Iraq or Iraq’s links with Al-Qaeda and other terrorist groups, and we can still read a lot about that from day to day in the newspapers and elsewhere. Nor was there any UN mandate, and we saw that as an important point. It has since become apparent that an immense amount of pain was involved in bringing Iraq to heel. We have also said what needed to be said about that over the past six months. Mr Barroso, as Prime Minister of Portugal, played a major role by organising and hosting a summit in the Azores, thus giving the impression that he identified himself with the Americans’ approach, which we regard as unilateralist. At no time since has he distanced himself from this. The question is whether he, on being faced with the same decision, would react in the same way, and whether that is his essential and fundamental conviction. This whole issue weighs heavily on the Group of the Party of European Socialists and will play an important part in the deliberations that we are going to conclude tonight. In dialogue with the Socialist Group, Mr Barroso drew attention to other European prime ministers who had also supported the American policy; it is of course relevant when assessing a candidate that politicians once pursued a policy, but his former fellow-prime ministers are not standing as president of the European Commission. I hope he will understand that we want a President who can at least empathise with us in our views of the security policy for the European Union.
– Mr President, I too congratulate you on your election as a Vice-President of this Parliament. Mr Barroso, you are a candidate for the position of President of the Commission, and, should you take up that position, your presidency does of course come at a very tricky time. At the European elections, over half the voters stayed at home, and some of those who did go to the polls voted for parties that are critical of Europe or hostile to it. What the voters are telling us, telling Parliament, the Council and the Commission, is that things cannot go on any longer the way they are. The European Union cannot go on if it keeps on working the way it does now. There is a massive crisis of confidence, and the last thing we can allow ourselves is to pass to the order of the day. It is also for those reasons that we have so many criticisms of the procedure that has been adopted. That has absolutely nothing to do with you personally – on the contrary, what speaks in your favour is the unanimous support you have gained – but the procedure is not consistent with the image that we in Europe must portray. In this, you are not the problem, but you could turn out to be the solution. You could well, indeed, concede that things cannot go on the way they are, and that we have to find another way of doing our work. We have to present a different image to the one we are currently showing the outside world. The question is whether you will carry on in the same way. I might add, by the way, that I am assuming you are not, partly on the basis of what you said earlier, but will you be carrying on with the backroom deals, with decisions taken by ministers in ‘old boy network’ style, or will you, like the public, say, ‘it cannot, indeed, go on this way’?
A second question is whether we should rely on your words or your actions. In what you say, there is now ‘something for everyone’, and I can well imagine that playing well for a candidate. I have great respect for your actions; the sort of economic policy you operate – or operated – in Portugal is the sort that the EU needs. I differ from the previous speaker in believing that your foreign policy is outstanding; these are things that we have need of. I hope that your deeds are more to be relied on than your words.
Yet another question by way of conclusion: you talked about getting more women into the Commission, and I see that as a very good line to take. What interests me primarily, as a Dutch liberal, is what you do when a country has a good woman candidate; do you then tell the Member State that it has to be the woman, that they may perhaps have perfectly good male candidates, but the woman must get the job? Will you push this through, even when the country in question currently occupies the presidency of the Union?
Madam President, in the elections to the European Parliament in June, the turn-out was very low, and Eurosceptic parties had significant successes. Opinion polls show that people’s confidence in the EU and its institutions is declining in the majority of Member States. The legitimacy of the European Union is being progressively undermined. Why is that the case?
There are two important explanations. Firstly, the way in which the EU is developing means that political power is receding ever further from the people. Secondly, people increasingly believe that EU resources are being lost through wastefulness and corruption. The new Swedish party, the June List, which I represent, stood for election on both these issues, and we have been given a powerful political mandate to combat the continued transfer of political power from the Member States to Brussels and to help ensure that European taxpayers’ money is used efficiently and honourably.
The Commission must stop continually going into new areas. We do not want doctors’ working hours to be regulated at EU level. We do not want hunting policy to be worked out at EU level. We do not want a common tax policy or social policy. The ongoing centralisation and bureaucratisation of political power is in actual fact a threat to the future of Europe. Europe’s fantastic economic, scientific and social successes have in large part come about through institutional competition between small political units seeking constructive solutions to issues.
The cradle of Europe was in Ancient Greece with its small city states. Northern Italy’s independent city states during the Renaissance and the host of German states during the eighteenth and nineteenth centuries provided European history with periods of greatness. The Industrial Revolution was begun in an England of only some tens of millions of inhabitants.
The June List calls upon the Commission President to make the term of office that has now begun into an era of political decentralisation in which the institutions of the EU are cleaned up and made more efficient.
Mr President, I would like to congratulate the candidate, Mr Barroso. You said that we, the 732 MEPs, are the voice of the people and then you said that unless we are a member of a group, we will have little opportunity to speak. This is highly undemocratic.
I would like to say that I very much welcomed certain parts of your intervention, particularly those relating to fighting discrimination and promoting equal opportunities. I also heard someone say that the Council must not be the Commission’s doormat and that the Commission and Parliament must not be the Council’s doormat. I, on the other hand, am keen to ensure that Europe is not the United States’ doormat. This is the most important thing as, up till now, that has been the case. We need to strengthen Europe’s political role, just as we need to strengthen the Christian values which unite us in Europe and fight for those social issues which, in my view, are the most important. We hear little about childhood and very little about children who are exploited, raped and used as child soldiers in wars.
I will therefore welcome any action you take regarding these decisions and, in particular, regarding these social issues.
Madam President, may I first of all say what a pleasure it is to see you sitting on the platform opposite me and congratulate you on your election.
Mr Barroso, I listened carefully to what you had to say and I appreciate your vision of Europe and of the part to be played by the Commission, a Commission that must be strong and needs some younger blood. I think you will be able to give a new image to this institution, which is not always well perceived by our fellow citizens; they want to be kept informed about the Community’s work and have the prospects and challenges we face clearly explained.
The next five years will be full of challenges. I will mention only four: the approval of the Constitution, the financial guidelines, employment policy and the legitimate questions that arise concerning the accession of Turkey.
An unwavering commitment to the draft Constitution would be of great assistance to the Member States and their representatives who will have the enormous responsibility of presenting the draft to their fellow citizens with a view to getting their support for the text of the Constitution. A Europe that works is a Europe which may perhaps do less, but which does a lot better, it is a Europe that makes progress, a Europe that knows how to manage its budget and that spends effectively, providing itself with the resources it needs for its policies. There would be no point in proposing guidelines without first thinking of the cost, nor in freezing essential items of expenditure. Without penalising the old Member States, the budget must allow us to support the ten new countries and help to create the conditions for growth. We are counting on you to preserve Europe’s regional policy.
At the same time, the European Commission will have to revitalise economic policy. Such economic revitalisation cannot be based on inflexible instruments that lock the States in accounting straightjackets or trap European firms in rules that prevent them from developing on the world market. Our policies must be capable of adapting to the requirements of current economic conditions. If the Union is to be successful in this, it must have the support of its peoples, who want it to be easier to understand what the Community does. Unfortunately, they have the impression that everything is decided without consulting them. Turkish accession is a case in point. They think it has all been decided in advance. I cannot believe that. There must be open debate; our fellow citizens want to be directly involved.
I would also like the new Commission to pay attention to youth, that dynamic and optimistic youth that is profoundly European. The young people of today will be the Europe of tomorrow. We are living today in a world where everything moves very quickly, where the new generations are impatient and where definite results must be visible in the short term.
Mr Barroso, I wish you success not only for tomorrow but especially for five years at the head of the Commission. Stand up to the Council; it is often the Council that brings Europe to a standstill. Put your trust in the European Parliament. Parliament will be your ally if you know how to navigate while respecting our fellow citizens’ wishes.
– Madam President, ladies and gentlemen, Mr Durão Barroso, on the long march towards European integration, you are appearing before this House to request the opportunity to lead its next phase.
You chose to begin your speech with an apt quote from Jean Monnet in which he speaks of the stimulating nature of the creation of this supranational democracy we are building together and I welcome his courage and bravery.
I am not sure whether you have received a poisoned chalice, but you have taken a step forward in the Agramante’s camp still present in the Council, after several people have fallen victim during a debate which has taken place behind closed doors. You have taken that step and are appearing today. I therefore believe it is an important step. And I must make a few comments in relation to it – and I do not address this just to you, but also to the members of the PPE-DE coalition – because we are innovating politically and constitutionally.
Mr Poettering has repeatedly demanded, by means of vetoes, his political family’s right, as the largest minority – that coalition is a minority, but is the largest European minority – to propose a candidate. You have achieved that. We are now in another political phase. Now you must win a majority in this Parliament and that is the task you are embarking on now.
I must say to you that we are carrying out an important exercise and, to put it in terms we Iberians will understand, you are asking us today for an opportunity. It remains to be seen whether you deserve it or are given it. But please allow me to express some of the reservations we Socialists have and which I have made public, and which I have discussed with some common friends.
Firstly, you preside over a social democratic party which has been part of, firstly, the Liberal Group, and then the PPE-DE Group in this House. You have never knocked at the door of the social democratic Socialist Group. I am not defending any ‘copyright’, but you will appreciate that this creates a degree of disorientation. You have also made a brief reference to the Lisbon strategy which was approved under the Portuguese Presidency in May 2000, with Antonio Guterres as President. You will agree with me, in view of what has happened in Portugal and in view of what Mr Bolkenende has said this morning, that the great question we are facing is how to interpret the Lisbon strategy.
We want a highly competitive economy with technological development, but we also want cohesion and to defend and update our social model. In that regard we are not in agreement, given what you have done in Portugal.
I therefore believe that you are now appearing to request an opportunity, and we Socialists will debate today whether we believe it is appropriate to offer it to you. However, in any event, the process will not end today. You will continue to be a candidate until the new Commission is proposed to us, until all the hearings of all the Commissioners take place and until a programme is presented to this House, with an investiture debate, in October. And that is the way it works.
Perhaps you will be given the opportunity, but you must be able to build a majority and the Socialist Group is absolutely essential to that majority.
Madam President, I would like to begin by congratulating you on your appointment. Mr President-designate of the Commission, ladies and gentlemen, at the end of June the people of Poland and members of our party were delighted to learn that you, Mr Barroso, had agreed to stand as candidate for President of the European Commission. We are glad to have you with us in the House today and to be able to cast our votes for you.
In the European Parliament I represent Poland and my constituents. In Poland, I represent a group of several hundred thousand mainly small and medium-sized enterprises in my capacity as Deputy Chairman of the National Chamber of Commerce, a position I have held for some time. Over the years there has been much discussion amongst entrepreneurs in Poland and in Europe on the variety of ways in which Chambers of Trade and Industry operate. Ultimately they operate either on a voluntary or on a compulsory basis, and require a more important role within the structure of the state and the economy. The Lisbon Strategy calls on the European Union to increase its competitiveness. It urges the Union to make use of all available means to that end. This is particularly relevant when competing with the economy of the United States, where business associations are very important and receive the support they need.
We believe the Chambers of Commerce and Industry are assets that could be better utilised. They have been firmly established in Europe since Napoleonic times. I would therefore ask that you, Mr Barroso, pay particular attention to this area during your term of office. I hope too that insofar as you are able you will ensure that more resources and tasks are allocated by European Union institutions to Chambers of Commerce and Industry. The Chambers will then be able to play their rightful part as recipients of Union funds and in fulfilling the tasks of the Lisbon Strategy.
We wish you every success in all areas of your new role, Mr Barroso. We trust you will devote particular attention to institutions bringing entrepreneurs together. Finally, whenever you receive complaints about the shortage of pilots, do remember that Poland produces excellent navigators.
Madam President, Mr Durão Barroso, I would like to start by congratulating Mr Durão Barroso on the content of the communication this afternoon and I would like to express my satisfaction at the fact that he is the candidate proposed as President of the European Commission.
You have put it quite rightly. This is not just any old moment, these are not normal circumstances, it is not just any old Commission you are going to lead over the coming years and there are at least three reasons for such an unusual situation.
The first reason is enlargement – I am not sure we appreciate that this will be the first Commission since enlargement. The second reason is that five years ago, when the mandate of the previous Commission began, the horrendous terrorist attacks of 11 September, and those of 11 March in Madrid, had not yet taken place. And, thirdly, because these events have been accompanied by a drop in turnout at the European elections.
Possibly, for these three reasons, in colloquial terms, we should take a break in our journey. But in politics there are no breaks and in the European Union we cannot take any break or stop. But that break must be replaced by reflection more profound than ever and which, at the same time, allows us to aim higher than ever, when it comes to dealing with the future of the European Union.
This afternoon, I believe there is a conclusion we all agree on: we have all said we must strengthen the European institutions and have all emphasised in particular that we must strengthen the Commission. We all agree on this. The question is how we can strengthen the Commission further. You have also put it very well: it is not a question of the Commission having lots of powers, but of it being able to lead, guide, organise and establish priorities.
I am left with two of the key issues you have pointed out this afternoon: firstly, that the Commission, above all, has to be able to lead, guide and organise the work of the Ministers of the nations making up the European Union; secondly, that there will be no foreign policy for the European Union unless we first have a solid internal policy able to deal with the common problems we Europeans share.
The question for tomorrow, therefore, is: how will we strengthen the Commission? By strengthening or castigating the President of the Commission, through our vote? I have no doubt that the strengthening of the Commission demands that the President of the Commission can count on the full support of the whole of this House and, for this reason, when we vote tomorrow on the appointment of this candidate, I would ask that, over and above personal considerations and ideological issues, we think of institutional stability.
President-Designate, during the hearing before the Group of the Party of European Socialists, in reply to my question on foreign policy and, in particular, on the circumstances which led to your support for the decision in favour of unilateral intervention in Iraq, you said that, being a politician and not a technocrat, you had to give an opinion and take a stand at that time.
This means that, with your candidacy, you wish to help politicise the political life of Europe. You strongly and repeatedly stressed this notion, including today. Nevertheless, I am afraid that this was not the reasoning which led and motivated the governments to nominate you, because you well know that politics presupposes the development of a dialectic, with the citizens then being in a position to understand the alternatives and to assess the differences between positions, particularly when they concern fundamental issues such as war and peace. This is also why many younger generations are staying away from the ballot boxes, as they do not properly understand the alternatives that politics offers them.
The matter I wish to raise with you today, however, is different and just as important. You will be aware that, on 22 April this year, Parliament adopted a resolution on the risk of a breach of the freedom of information in the European Union, and in particular in Italy. Following that vote, there has been a continued trend for media concentration in France and the accession countries, while in Italy a law on conflict of interests has been adopted which leaves control of television stations in the hands of the Prime Minister. Instead, the European Parliament hoped to see the introduction of legal instruments which would prohibit political figures or candidates from holding direct interests in the information sector. Moreover, there was the terrible news a few days ago of the two journalists killed in Russia, and you know how serious the issue of freedom of the press is in countries with which we have international relations.
Mr Barroso, I therefore have a very specific question, and I hope that your reply will be just as clear. Do you intend to act on the European Parliament’s request, that is, undertake to produce a draft directive on the protection of media pluralism? Having said that you wish to give importance, prestige and autonomy to the Commission with respect to the Council and in partnership with Parliament, do you think that you can make this commitment now? If you receive a positive vote from this House tomorrow, will this matter be included in the programme that you will put forward in October?
Madam President, Candidate for the Commission Presidency, ladies and gentlemen, what is at stake with tomorrow’s vote? As many have already said, tomorrow is about our trust. It is a vote of confidence. Do we have the confidence that the Council’s candidate will be up to the tasks that await us in the next five years? Do we trust him to play his part correctly as guardian of the Treaties amid the constant tension between Council, Parliament and Commission? I would like to say loud and clear that I trust the candidate and I am sure that a majority in this House will be able to place the same justified confidence in him.
At the same time, I would like to point out, however, that the issue is also that this confidence must not be abused. Is the candidate capable of maintaining his independence when it comes to putting his team together? I do not think it is acceptable that there are and were Member States who made their assent to you, Mr Barroso, conditional on having particular wishes granted in the allocation of Commission portfolios, but I am confident that you are independent enough for that not to happen automatically. You have said as much very clearly today.
We are now entering a period where we will no longer be in a permanent Intergovernmental Conference but where we shall have to bring this European idea to life politically. Over the next few months, we will of course have to draw up the work programme together. In that connection, I hope that you and the European Parliament will cooperate closely and there, too, I am confident that you will make that cooperation a success, because we will have a lot of questions to answer together.
Subsidiarity: how can we bring this concept to life, how can we ensure that rules are only created where Europe is really involved and that in all other cases the Member States, regions and local authorities can continue to act as they think fit? How can we help to make Europe more competitive? There, too, I would ask you, when you are in office in the Commission, to give some thought to whether there are not proposals from the old Commission that deserve to be withdrawn. The policy on chemicals, for example. It does not fit in with the Lisbon process of ‘increasing competitiveness’ and surely needs to be rethought. I might mention the Budget Regulation. We are suffering because we are no longer able to do what the legislator, Parliament and Council, decide in the budget because the Budget Regulation, the Commission, puts so many shackles on us in the administration that the legislator’s intentions can no longer be carried out. We are looking to you for initiatives here and I therefore hope that you will not abuse this trust, but that together we will be able to ensure that Europe makes progress in the next five years and will therefore in five years’ time, too, regain the citizens’ confidence.
Mr Prime Minister, no one has called you that yet! It is not easy to know how to address you: candidate, President-designate, Mr Barroso... your designation makes the status of your presence itself something of a problem and a cause of some embarrassment.
You said to us: ‘appoint me this week and you will have my programme next year.’ It is always difficult for a Member of Parliament to adjust. However, I appreciated your reference to voters who did not go to the ballot box. You in fact told us that although we represent 450 million people, we were elected by 150 million voters, while another 200 million stayed at home. What can they be thinking of today, after 50 years – although they have not all lived 50 years? What does Europe mean to them? It is a promise kept: we have created peace and democracy; the market has been achieved; some of them have the euro in their pockets.
Your problem and ours today is to give meaning to the future. I believe – as do others too – that the social issue is central. You mentioned it among many others. But if you do not give that question priority by feeding into it all the matters we have raised in our groups: public services, tax harmonisation, social rights, etc., there will not only be injustice, inequality and unemployment, but, more than that, our fellow citizens who have benefited from the achievements of the last 50 years will abandon the very idea of Europe. You have the duty to write a new page of our history. I confess I am still unsatisfied.
Mr President, as I believe most speakers agree, following the European elections Europe is on trial. We have to prove ourselves worthy of our citizens' support. We will not do that by talking endlessly about process or by having obscure institutional debates, nor by flowery speeches on the meaning of 'Europe'.
Now that we have agreement on a Constitutional Treaty, we have to focus on what Europe does rather than how Europe does it. We have to show how Europe can benefit all our citizens, so I want to see a President of the Commission who is a man of action, not a man of words or fine speeches.
The most important priority - and I recognise your commitment to that, Mr Barroso - has to be jobs. We must implement the recommendations of Mr Wim Kok. We must have incentives to create jobs. We must have policies that make work pay and we must spend money on training and retraining our workers, not on simply keeping them out of work. We must incorporate the most marginal into society. Europe needs all its citizens if it is to prosper. We have to invest in our people because we cannot have economic efficiency without social justice. We must also maintain the requirement to ensure that European laws are properly enforced across all Member States.
In the last Commission, Commissioner Kinnock did an excellent job on reforming the procedures of the Commission. I would hope that if you are selected as President, Mr Barroso, you will ensure that his work is continued and finished so that we have a modern, accountable Commission that guarantees that we have proper probity at all levels.
My dear Dr José Manuel Barroso, I would like to wish you a warm welcome in our own language and in a cordial spirit that reflects the many years during which you and Portugal's Socialists have been adversaries. Your personal qualities are not of course at issue here. I know you well enough to say that you have the qualities needed to be President of the Commission and I am also sufficiently independently minded to say that quite openly. Nor is there any doubt about our pleasure in seeing one of our fellow countrymen occupying this post. Firstly, because other Portuguese citizens, such as Commissioner António Vitorino, could be in this position, and, secondly, because our shared duty in this House – our duty and yours – is to represent the common interests of Europe's citizens. What is at issue right now is your political programme for Europe, and where that is concerned, let us be clear that we differed with you as Prime Minister of Portugal on three fundamental and far-reaching issues: firstly, the war in Iraq; secondly the review of the Stability and Growth Pact; and thirdly the downgrading of the social dimension of the Lisbon agenda. I would accordingly like to ask you very directly in what way your programme as President of the Commission differs in these three areas from your practice as Prime Minister, in such a way as to justify our taking a different view of your programme now than we did of your actions then.
– Mr President, Mr Barroso, we all know that the EU faces enormous challenges over this five-year term. We now need leadership and skill, more than anything, and I know that Mr Barroso represents these very things – leadership and skill. Above all, his election also highlights, in the proper manner, the result of the EU elections within the context of the EU’s democratic system. He also represents the small Member States and the peripheral regions, which is an excellent outward sign.
We nevertheless have to remember that our work – which is in the limelight – must be of an international nature, and not party- or institution-based. We must also continue the process of bringing the Union closer to its citizens. Above all else, the new Commission must make an effort to ensure that economic prosperity is increased, that new jobs are created and that competitiveness is improved, in accordance with the Lisbon Strategy. It is especially important today to raise the issue of the security of our citizens, and to make that part of the work of the Commission too. We need a strong, but above all, a functional Europe. With the election of Mr Barroso, this Parliament is showing the citizens of Europe that democracy work in an enlarged EU, and that together, the institutions of the Union will be able to move forward.
Mr Barroso, the Finnish press has described the role of President of the European Commission as the hardest job in Europe or perhaps the entire world. This I am sure is true, but I know that you will carry it out with honour, and I wish you every success and hope you will have patience and new ideas when facing the tough challenges that lie ahead. I am sure that tomorrow this House will give you its fullest support.
Mr President, President-Designate of the European Commission, ladies and gentlemen, it is a great honour for me, a new Member of this House, to take the floor today in such an important debate in my capacity as Vice-Chairman of the Group of the European People’s Party (Christian Democrats) and European Democrats.
President-Designate, the Europe that you described is based on a balance between integration and intergovernmental dialogue and I welcome and endorse your view. In fact, you will be at the helm of a Europe which needs a policy centred on the balance between national and supranational authorities, capable of intervening effectively in multilateral fora and in distant locations within an enlarged Europe. Mr Barroso, I am sure that you will be able to merge the interests of small and large countries, while also preserving an essential Mediterranean dimension to Europe’s identity.
Furthermore, we appreciated your ability to anchor the process of integration to our common Atlantic identity. From global security to economic policy and the Middle East, the interests we have in common with our Atlantic partner cannot be forgotten.
Mr Barroso, the Union which you wish to help consolidate is enshrined in the European Constitution, and it would have been fully enshrined if we had included an undeniable fact, that is, that the main unifying element lies in Europe’s Christian roots. We will never tire of saying this. Europe, however, must also devote itself to reforming decision-making processes and the institutions. The pace of the economy in the globalised society requires this. The European Constitution is already a move in this direction but, pending ratification by the Member States, we cannot and must not stand idly by.
Parliament, the Council and the Commission recently adopted an important interinstitutional agreement called ‘Better Lawmaking’ which, if fully implemented, will be able, among other things, to make dialogue between the institutions easier and more transparent and avoid pointless legislation, by making the most of alternative instruments such as self-regulation and co-regulation and setting definite timeframes for the transposition of legislation by the Member States. It is also an agreement which should guarantee Parliament’s rights.
President-Designate, I am certain that the Commission you are to preside over will also play its full part in implementing the interinstitutional agreement. To do so, it must constitute a strong team capable of being enterprising and independent. Mr Barroso, a difficult, but important job awaits you. We would like to extend our best wishes for your work and assure you that you can count on our strong, loyal support.
– Mr President, I think that the proposed President of the Commission is very much aware that the next Commission faces major challenges, not the least of which is enlargement by the addition of ten new countries and the need to integrate them into the EU. There are those who fear that this might lead to it being diluted. That really does not have to be the case; the Constitution, as worked out by us in the Convention, aims to avoid that very thing, for example by reinforcing the Community method. It is above all the Commission that has to prove the value of the Constitution we await, for it plays a quite central role in it. It is the guardian of the Treaties; it has to defend Europe’s general interest. I myself have always said in the Convention, and everyone has heard me say it, that the Commission, in its present form, is too large to be able to function in a truly collegial way. On the other hand, I believe that, if the Commission really does want to function with 25 members, it can do so only with a strong Presidency that uses all the prerogatives given to it by the Treaty. Although I was glad to hear that you plan to do this in the composition of the Commission from the word go, I do think that the Council will exercise overall control over this and that Parliament, too, the authority of which you emphasised from the word go, will defend the independence of the Commission and the full authority of its President.
You should also stress this in relation to the financial package. I do indeed think that, in wanting to make enlargement real, we must play up solidarity between the EU’s countries and within the EU for all it is worth. This cannot be done if we want to remain within too tight-fisted a framework; for example, the 1% limit is an impossible framework within which to really realise enlargement in the form of integration. Take it from me, Mr President: I see the adoption of the Constitution as one of the priorities for the years ahead, one that we have to work on together. It also strikes me as important that the Commission, the new Commission, should, for a period, anticipate this constitution and the way in which transition to it may be simplified. In this, I am thinking primarily in terms of justice, internal security, and also of foreign policy, where we must indeed speak with one voice and to which the appointment of the Foreign Minister must contribute. I think it will be a help to you that it is now certain that this will be Javier Solana, and it seems to me important that there should be very good cooperation from the very outset.
With your permission, Mr Barroso, to conclude I will speak in a language which you understand better than my mother tongue in order to say this to you. If some people here have referred to you as being the second choice, remember that Jacques Delors was also a second choice, but that he was one of the best presidents we have had; that is what I wish for you.
– (). – I would like to start by congratulating Mr Barroso for his nomination.
It is a great privilege for me to address this Parliament as one of the parliamentarians from Malta – the smallest Member State of the European Union – a country which, albeit the smallest, has already provedits European and Mediterranean vocation through its millenary history, and is now ready to continue its contribution as a member of the European Union.
It is equally an honour for me to speak in my mother tongue in this Institution – Maltese – which is the first official language of the European Union with Semitic roots. I have no doubt that Maltese and Gozitans feel proud to hear the Maltese language in this institution.
Now that the EU has welcomed ten new countries into its fold, it is necessary that one of our highest priorities should be that this enlargement is a success, and translates into benefits that can be seen by everyone and that everyone benefits from the enlargement. It would be a mistake to think that now that enlargement has occurred, everything will automatically fall into place. No. A great amount of work is required, and in particular a great deal of work is required from the European Commission so that above all, people understand what is going on and understand how they can obtain the best benefits from membership. How can people see the opportunities and grasp them if they have not yet understood enough about what the European Union means and how it could affect their lives?
People expect concrete results from us. They expect the creation of new jobs; they also expect a higher standard of living. And above all, they want us to speak to them and to be closer to them.
It is a big challenge, and we have a great responsibility laid upon us, both as parliamentarians and particularly as the European Commission over the coming five years. It is a big challenge, but it is one that I am convinced that we can overcome together. And for this reason, Mr Barroso, I hope that you will find approval from this Chamber tomorrow.
– The Socialist Party of Hungary, a new member country, sent me to the European Parliament. I live in a region that has toiled and suffered for that democracy which has opened the gates of the European Parliament in front of us. We have learned in the past few years to use the same words for the European processes.
You, Mr Chairman, were very convincing, when you stressed the importance of competitiveness in the Lisbon process. We have endured that social transformation which has indeed split our society in two. It is therefore extremely important for us that the Lisbon solidarity and the host society and the chance of joining up should not just be expressed in nice words but become a political will, reinforced by social support. Your responsibility is extremely big, as it will depend on you whether this unified political will comes into being or the same words will be used again to hide empty intentions.
I am convinced that questions put to you by my sub-committee colleagues are also your own questions. This is why I would like to put this to you: ask yourself whether you want to and are able to convince the sceptics. Can you give hope to those who lost it? There are many of those in my region and in my country. If your answer is yes, then I would put it to you that the heart of Europe should not receive the new members only into its heart but also onto its shoulders.
Mr President, I will not be able to answer all the questions in just five minutes. I shall try to do that tomorrow in a more systematic way, but I would like to give you an idea at this point of my feelings about the questions that in some ways seem to me the most difficult and the most important. At the very least I would like to respond to those who have expressed reservations about my candidacy. Turning to Iraq, first and foremost, it is true that this issue divided us in Europe, that it created divisions between the countries of Europe and divisions within our countries, and even created divisions within the political families represented here. I believe that in the case of Portugal, if I may reply to Mr Costa's question, we succeeded to some extent in overcoming that division when our Parliament recently managed to approve the essence of a resolution to join forces in relation to the most recent United Nations resolution. I do not think it would be useful for Europe, or for the European Union project, for us to go back now and make hypothetical retrospective judgments or to say who was right. I believe that it is now important for us to be united in Europe, and not just on the basis of the resolution approved unanimously by the United Nations Security Council, because I believe that all of us in Europe have a fundamental interest in the stabilisation of Iraq, in seeing a truly independent Iraq, an Iraq at peace with itself and at peace within the region. If I am endorsed by the European Parliament as the President of the Commission, that is exactly what I shall do. Some honourable Members, however, link the issue of Iraq with other concerns, in particular relations between Europe and the United States, and European security and defence policy, to which I am firmly committed.
Firstly, as regards our relations with the United States, I would like to say that it is possible to be pro-European, as I am myself, and still advocate good transatlantic relations. I believe that those good relations are in our interest, in the interest of Europe, but I also think that they are in the interest of the world, taking a global view, and considering the enormous challenges we face at world level, in particular terrorism, the threats to the environment, the great epidemics and underdevelopment, none of which can be overcome by Europe alone. Europe alone is not enough. We need to take our key partners with us in a constructive way, including of course the United States of America. But I would like to make it clear that I am a European, that I am Portuguese and very honoured to be a European. If I am elected President of the Commission I will defend the general interests of Europe and the common good of Europe, and I will not accept Europe being treated as a second-rate power in any area whatsoever. I do not want there to be any doubt about that.
The third question relates to our concept of a common security and defence policy. In that context, I would like to explain that I still advocate today what I advocated before I became a candidate for the position of President of the Commission. I believe that it is helpful and necessary for us to build a common security and defence identity for Europe. I believe that is important and it was for that reason that as Prime Minister I advocated each and every step towards strengthening that European unity. What is more, as Minister for Foreign Affairs, I had the honour of signing some of the instruments through which Portugal committed itself to building that very same identity, and in particular our membership of Eurofor and of Euromarfor, which represented the first steps my country took towards actively participating in a common security and defence identity.
The second question is about the role of the Commission, Parliament and the European Council. In this respect, I would like to repeat what I wrote and said before I was in this position. I have always defended the role of the Commission as a supranational institution, and as a truly communitarian institution. At the Intergovernmental Conference, the approaches I advocated involved giving greater independence and credibility to the Commission. At that time I did not know and could not even imagine that I would find myself in this position, but I believed then and continue to believe now that the Community method is essential. Now more than ever, with 25 Member States and 27, 28 or even more in the future, if we start to work in a purely intergovernmental way – and I am weighing my words carefully, but I shall say this nevertheless – it could spell the end of the European Union. If we adopt a purely intergovernmental approach, that is what could happen. We could end up with a group-based approach, with the Balkanisation of groups in the European Union, pitching the stronger against the weaker, the richer against the poorer, the centre against the remoter regions, and the large against the small. The only solution is to adopt the Community method advocated by the founding fathers of the European Union – Jean Monnet, Robert Schuman, Konrad Adenauer, Alcide de Gasperi, Paul Henri Spaak, and many others. That is why I said in my speech that although we are not going to change values, we can change our approach to implementing those values. The Community method and the role of the Commission are accordingly essential and I therefore believe that the positive partnership between the Commission and the European Parliament that I mentioned earlier is important.
One eminent Member, Daniel Cohn-Bendit, advocated that Members should punish the Council, and should ‘shoot down’ its candidate for President of the Commission. I wish to say that if you want to punish the Council, Mr Cohn-Bendit, there are other far more practical and less painful ways of doing it than to punish me. There are many other opportunities to do it in this Parliament. However, the Commission could be your ally, Parliament's ally, and I have already said that I shall do everything to ensure that is the case, while respecting the competences of each institution. I have tried here today to demonstrate my respect for Parliament, just as I did during the hearings held with all the political groups. I also tried to do that in my own country in relation to the Assembly of the Republic, our national parliament. I can promise you faithful adherence to the principles of transparency mentioned here by various Members, among others by the Group of the Alliance of Liberals and Democrats for Europe. I therefore believe that if I am elected we should forge a dynamic alliance between those at the forefront of the European project. That is why I said that, although my party of course has the honour of belonging to one political family, I believe that the President of the Commission should not be the President for one political group, but that he should seek a consensus between all those who essentially share a belief in the same European project. I can discern the same European conviction here in the various political families, be it the Socialists or the Liberals and Democrats, the PPE-DE family or other honourable Members.
That is why, in response to some members of the Socialist Group and also of the Liberal Group, I wish to say that my approach is not a dogmatic one, nor is it a factional one. I believe that I demonstrated that when I was the only Head of Government who supported a Socialist politician as candidate for President of the Commission, and I did that because I was convinced that he was a good candidate for the job. What better proof could you have of a non-dogmatic and a non-factional spirit? If I am elected I shall work with the various political families, but of course more so with those who believe in the European project, and I shall conclude by making the following request: please do not caricature my position on social issues. As Prime Minister, I had to act in accordance with what I considered to be most urgent, but what one considers most urgent is not necessarily what is most important. In my order of priorities, social and cultural issues come ahead of economic ones. But I once said that if we are to achieve our objectives in terms of social justice, which I rank more highly than any others, then we need to take immediate economic and financial action. That is my vision for Europe. That is why I do not see the Lisbon Agenda simply as an agenda for competitiveness. Competitiveness is needed of course, but so are social cohesion and sustainable development, including environmental protection and a policy of European leadership in protecting the environment. That is why in presenting my agenda to you today for a partnership for Europe I spoke in general terms about three essential areas: prosperity, solidarity – on which I place particular emphasis – and security. I have in mind not only solidarity between the different regions, so as to respond to the needs of the new Member States, but also solidarity between the various social groups and classes, paying special attention to the most disadvantaged. That is my vision. I believe that it is possible to bring these components together. Let me repeat that I am a centrist reformer who wishes to work hand in hand with Parliament, and one who believes that Europe can be built with sufficient will. I need your support to give the Commission authority and credibility not to defend the Commission's own territory or indulge in institutional egotism, but because the Commission is the institution that represents the general interests of the European Union and the common good of Europe, and there is accordingly a natural communality of interest with the European Parliament, which is the voice of all Europe's citizens. If I win your confidence, that is the direction I undertake to work in.
The debated is suspended. It will resume tomorrow at 9 a.m.(1)
(2)